Exhibit 10.1
 
EXECUTION VERSION


 
                                                                                                                                          

 
 
 
BACKSTOP CONVERSION COMMITMENT AGREEMENT
 
 
AMONG
 
 
GLOBAL GEOPHYSICAL SERVICES, INC.,
 
 
CERTAIN SUBSIDIARIES OF GLOBAL GEOPHYSICAL SERVICES, INC.,
 
 
THE INVESTORS PARTY HERETO
 
 
AND
 
 
SOLELY FOR PURPOSES OF SECTION 7.13(b),
 
 
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS SOLELY UPON DELIVERY OF A
SIGNATURE COUNTERPART HERETO IN ACCORDANCE WITH SECTION 11.13
 
 
Dated as of September 23, 2014
 
 

 
 




 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

   
Page
   
ARTICLE I DEFINITIONS
2
Section 1.1
Definitions
2
Section 1.2
Additional Defined Terms
21
Section 1.3
Construction
24
ARTICLE II RIGHTS OFFERING
25
Section 2.1
The Rights Offering
25
Section 2.2
Use of Proceeds
25
ARTICLE III THE BACKSTOP CONVERSION COMMITMENT
25
Section 3.1
Determination of Certain DIP Conversion Amounts; Rights Offering Offered Share
Amount.
25
Section 3.2
The DIP Conversion
26
Section 3.3
Notice of Results; Reduction in Backstop Conversion Commitment
27
Section 3.4
DIP Conversion; Issuance and Delivery of Investor Shares
27
Section 3.5
Designation and Assignment Rights
29
ARTICLE IV PREMIUMS AND EXPENSES
30
Section 4.1
Premiums and Damages Payable by the Company
30
Section 4.2
Payment of Premiums and Damages
30
Section 4.3
Expense Reimbursement
30
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY
31
Section 5.1
Organization and Qualification
32
Section 5.2
Corporate Power and Authority
32
Section 5.3
Execution and Delivery; Enforceability
33
Section 5.4
Authorized and Issued Capital Stock
33
Section 5.5
Issuance
34
Section 5.6
No Conflict
35
Section 5.7
Consents and Approvals
35
Section 5.8
Arm’s Length
36
Section 5.9
Financial Statements; Disclosure Statement
36
Section 5.10
Company SEC Documents; Disclosure Statement
36
Section 5.11
Absence of Certain Changes
37
Section 5.12
No Violation or Default; Compliance with Laws
38
Section 5.13
Legal Proceedings
38
Section 5.14
Labor Relations
38
Section 5.15
Intellectual Property
39
Section 5.16
Title to Real and Personal Property
41
Section 5.17
No Undisclosed Relationships
42
Section 5.18
Licenses and Permits
42
Section 5.19
Compliance With Environmental Laws
43
Section 5.20
Tax Matters
44
Section 5.21
Company Plans
45



 
i

--------------------------------------------------------------------------------

 
Section 5.22
Internal Control Over Financial Reporting
48
Section 5.23
Disclosure Controls and Procedures
48
Section 5.24
Contracts
49
Section 5.25
No Unlawful Payments
49
Section 5.26
Compliance with Money Laundering Laws
49
Section 5.27
Compliance with Sanctions Laws
50
Section 5.28
No Broker’s Fees
50
Section 5.29
No Registration Rights
50
Section 5.30
Takeover Statutes
50
Section 5.31
No Off-Balance Sheet Liabilities
51
Section 5.32
Performance Bonds, Letters of Credit and Similar Instruments
51
Section 5.33
Governmental Regulation
51
Section 5.34
Customers and Suppliers
51
Section 5.35
Insurance
51
Section 5.36
No Integration of Offerings or General Solicitation
52
Section 5.37
SEC Deregistration
52
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
53
Section 6.1
Incorporation
53
Section 6.2
Corporate Power and Authority
53
Section 6.3
Execution and Delivery
53
Section 6.4
No Conflict
53
Section 6.5
Consents and Approvals
53
Section 6.6
No Registration
54
Section 6.7
Investment Intent
54
Section 6.8
Sophistication
54
Section 6.9
No Broker’s Fees
54
Section 6.10
Votable Claims
55
ARTICLE VII ADDITIONAL COVENANTS
55
Section 7.1
Approval Motion and Approval Order
55
Section 7.2
Plan, Disclosure Statement and Other Documents
55
Section 7.3
Securities Laws
58
Section 7.4
Delisting and Deregistration
58
Section 7.5
Notification
59
Section 7.6
Conduct of Business
59
Section 7.7
Access to Information
62
Section 7.8
Financial Information
63
Section 7.9
Takeover Statutes
63
Section 7.10
Alternate Transaction
64
Section 7.11
Reasonable Best Efforts
65
Section 7.12
Antitrust Approval
66
Section 7.13
Plan Support and Related Covenants
68
Section 7.14
Exit Financing
71
Section 7.15
Actions Regarding Conditions
71
Section 7.16
New Board of Directors and Senior Management
71
Section 7.17
Ancillary Agreements and Organizational Documents
72
Section 7.18
No Integration; No General Solicitation
72



 
ii

--------------------------------------------------------------------------------

 

     
Section 7.19
Disclosure of Material Non-Public Information
72
Section 7.20
International Trade Laws
73
Section 7.21
SEI/GPI Agreement
73
Section 7.22
Tax and Corporate Structure
73
Section 7.23
Non-U.S. Cash Accounts
74
Section 7.24
Accounting Matters
74
Section 7.25
Fee Caps
75
ARTICLE VIII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
75
Section 8.1
Conditions to the Obligation of the Investors
75
Section 8.2
Waiver of Conditions to Obligation of Investors
81
Section 8.3
Conditions to the Obligation of the Company
81
Section 8.4
Failure of Closing Conditions
82
ARTICLE IX INDEMNIFICATION AND CONTRIBUTION
82
Section 9.1
Indemnification Obligations
82
Section 9.2
Indemnification Procedure
83
Section 9.3
Settlement of Indemnified Claims
83
Section 9.4
Contribution
84
Section 9.5
Treatment of Indemnification Payments
84
Section 9.6
Survival of Representations and Warranties and Covenants
84
ARTICLE X TERMINATION
85
Section 10.1
Termination Rights
85
Section 10.2
Alternate Transaction Termination
88
Section 10.3
Effect of Termination
88
ARTICLE XI GENERAL PROVISIONS
88
Section 11.1
Notices
88
Section 11.2
Assignment; Third Party Beneficiaries
90
Section 11.3
Prior Negotiations; Entire Agreement
90
Section 11.4
GOVERNING LAW; VENUE
91
Section 11.5
WAIVER OF JURY TRIAL
91
Section 11.6
Counterparts
91
Section 11.7
Waivers and Amendments; Rights Cumulative
91
Section 11.8
No Presumption Against Drafting Party
92
Section 11.9
Specific Performance; Limitation on Remedies
92
Section 11.10
Damages
93
Section 11.11
No Reliance
93
Section 11.12
Publicity
93
Section 11.13
Effectiveness
93
Section 11.14
Settlement Discussions
94
     

 
SCHEDULES AND EXHIBITS
     
Schedule 1
Notice Information
 
Schedule 2
Projected Cash Balance Calculation Principles
 

 
 
iii

--------------------------------------------------------------------------------

 
Schedule 3
Votable Claims
 
Schedule 4
Administrative Expenses
 
Exhibit A
BCA Approval Motion
 
Exhibit B
BCA Approval Order
 
Exhibit C
Bidding Procedures
 
Exhibit D
Form of Commitment Joinder Agreement
 
Exhibit E
KEIP Approval Motion
 
Exhibit F
Plan Term Sheet
 
Exhibit G
Form of Plan Support Joinder Agreement
 
Exhibit H
Attached Plan
 
Exhibit I
Attached Disclosure Statement
 

 
 
iv

--------------------------------------------------------------------------------

 
BACKSTOP CONVERSION COMMITMENT AGREEMENT
 
THIS BACKSTOP CONVERSION COMMITMENT AGREEMENT (this “Agreement”), dated as of
September 23, 2014, is made by and among Global Geophysical Services, Inc. (as a
debtor in possession and a reorganized debtor, as applicable, the “Company”) and
certain Subsidiaries of the Company (each such Subsidiary and the Company, as a
debtor in possession and a reorganized debtor, as applicable, a “Debtor” and
collectively, the “Debtors”), the Investors set forth on Schedule 1 hereto (each
referred to herein individually as an “Investor” and collectively as the
“Investors”), and to the extent they deliver a signature counterpart hereto
following the date of this Agreement in accordance with Section 11.13 and solely
for purposes of Section 7.13(b), the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Proceedings (as defined below) (the
“Committee”).  The Company, each other Debtor and each Investor is referred to
herein as a “Party” and collectively, the “Parties.”  Capitalized terms used
herein have the meanings ascribed thereto in Article I.
 
RECITALS
 
WHEREAS, on March 25, 2014 (the “Petition Date”), the Company and certain of its
Subsidiaries commenced jointly administered proceedings, styled “In re AUTOSEIS,
INC., et al.” Case No. 14-20130 (the “Chapter 11 Proceedings”) under Title 11 of
the United States Code, 11 U.S.C. §§ 101-1532, as may be amended from time to
time (the “Bankruptcy Code”) in United States Bankruptcy Court for the Southern
District of Texas, Corpus Christi Division (the “Bankruptcy Court”); and
 
WHEREAS, the Company intends to propose and submit the Plan to the Bankruptcy
Court for its approval; and
 
WHEREAS, the Debtors intend to seek entry of one or more Orders of the
Bankruptcy Court (x) confirming the Plan pursuant to section 1129 of the
Bankruptcy Code and (y) authorizing the consummation of the transactions
contemplated hereby; and
 
WHEREAS, the Company has requested that the Investors, severally and not
jointly, enter into this Agreement pursuant to which, inter alia, such Investors
agree to convert their respective portions of up to $68.1 million aggregate
outstanding principal amount of the Term B Loans into shares of New Common
Stock, and the Investors are willing to enter into this Agreement pursuant to
which such Investors, inter alia, commit to convert their respective portions of
up to $68.1 million aggregate outstanding principal amount of the Term B Loans
into shares of New Common Stock, on the terms and subject to the conditions
contained in this Agreement and the Plan.
 
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:


 
1

--------------------------------------------------------------------------------

 
ARTICLE I
 
DEFINITIONS
 
Section 1.1        Definitions.  Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement (including any Exhibits and Schedules hereto), the following terms
shall have the respective meanings specified therefor below.
 
“200MM Senior Notes” means the 10.5% senior unsecured notes due May 1, 2017
issued by the Company under that certain Indenture dated as of April 27, 2010,
by and among the Company, the guarantors party thereto, and the Bank of New York
Mellon Trust Company, N.A., as trustee, in the original amount of two hundred
million dollars ($200,000,000), as supplemented by the First Supplemental
Indenture, dated as of September 10, 2010, among Global Microseismic, Inc.
(n/k/a Accrete Monitoring, Inc.), Global Geophysical Services, Inc., the other
guarantors party thereto, and The Bank of New York Mellon Trust Company, N.A.,
as trustee; the Second Supplemental Indenture, dated as of November 10, 2010,
among Paisano Lease Co., Inc. and Global Eurasia, LLC, Global Geophysical
Services, Inc., the other guarantors party thereto, and The Bank of New York
Mellon Trust Company, N.A., as trustee; the Third Supplemental Indenture, dated
as of December 9, 2010, among AutoSeis Development Company, Global Geophysical
Services, Inc., the other guarantors party thereto, and The Bank of New York
Mellon Trust Company, N.A., as trustee; and the Fourth Supplemental Indenture,
dated as of March 16, 2012, among STRM, LLC, an indirect subsidiary of Global
Geophysical Services, Inc., Global Geophysical Services, Inc., the other
guarantors party thereto, and The Bank of New York Mellon Trust Company, N.A.,
as trustee.
 
“50MM Senior Notes” means the 10.5% senior unsecured notes due May 1, 2017
issued by the Company under that certain Indenture dated as of March 28, 2012,
by and among the Company, the guarantors party thereto, and the Bank of New York
Mellon Trust Company, N.A., as trustee, in the original amount of fifty million
dollars ($50,000,000).
 
“Accredited Investor” means an investor that is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act.
 
“Ad Hoc Group” means the informal committee of Senior Noteholders of the Company
comprised of those DIP Lenders party to this Agreement, as Investors.
 
“Ad Hoc Counsel” means Akin Gump Strauss Hauer & Feld LLP, acting in its
capacity as counsel to the Ad Hoc Group.
 
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
pursuant to the Exchange Act as in effect on the date hereof.
 
“Allowed Financial Claim” has the meaning ascribed to such term in the Plan.
 
“Alternative Proposal” means a proposal with respect to an Alternate
Transaction.


 
2

--------------------------------------------------------------------------------

 
“Alternate Transaction” means (i) a Sale of Auctioned Assets, (ii) a Sponsored
Plan or (iii) any other chapter 11 plan or restructuring, reorganization,
merger, consolidation, share exchange, business combination, recapitalization or
similar transaction (including, for the avoidance of doubt, a transaction
premised on one or more asset sales under section 363 of the Bankruptcy Code or
pursuant to a plan) other than the transactions contemplated by this Agreement,
the Rights Offering or the Plan, including (a) any chapter 11 plan,
reorganization or restructuring involving the Company or any of the other
Debtors, (b) the issuance, sale or other disposition of any equity interest or
indebtedness, or any material assets, of the Company or any of the other Debtors
or their Subsidiaries, or (c) a merger, sale, consolidation, business
combination, recapitalization, refinancing, share exchange, rights offering,
debt offering, equity investment or similar transaction (including the sale of
all or a significant portion of the assets of the Company or any of the other
Debtors or their Subsidiaries whether through one or more transactions)
involving the Company or any of its Subsidiaries that is inconsistent with the
transactions contemplated by this Agreement or the Plan.
 
“Ancillary Agreements” means the Stockholders Agreement and the Warrant
Agreement.
 
 “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States, and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws and “Antitrust
Authority” means any of them.
 
“Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, and any other Law governing
agreements in restraint of trade, monopolization, pre-merger notification, the
lessening of competition through merger or acquisition or anti-competitive
conduct.
 
“Attached Disclosure Statement” means the disclosure statement for the Plan,
including any exhibits and schedules thereto, that is attached hereto as of the
date hereof as Exhibit I, and excluding any amendments, supplements, changes or
modifications thereto.
 
“Attached Plan” means the chapter 11 plan of reorganization that is attached
hereto as of the date hereof as Exhibit H, and excluding any amendments,
supplements, changes or modifications thereto.
 
“Auction” has the meaning ascribed to such term in the Bidding Procedures.
 
“Auctioned Assets” means all or a significant portion of the assets of the
Debtors.
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended
from time to time and applicable to the Chapter 11 Proceedings, and the general,
local and chambers rules of the Bankruptcy Court.
 
“BCA Approval Motion” means the Debtors’ motion for approval of the BCA Approval
Order in the form attached hereto as Exhibit A, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors, the
Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required
 
 
3

--------------------------------------------------------------------------------

 
if the BCA Approval Motion (a) is inconsistent with the terms set forth in the
Plan Term Sheet and (b) materially and adversely impacts or affects the rights
of the holders of Trade Claims or Financial Claims.
 
“BCA Approval Obligations” means the obligations of the Debtors under this
Agreement, including the payment, in accordance with, and subject to, the terms
and conditions of this Agreement, of the Commitment Premium, the Expense
Reimbursement and Termination Payment provided for herein.
 
“BCA Approval Order” means an Order to be entered by the Bankruptcy Court in the
form attached hereto as Exhibit B approving and authorizing the Company to enter
into this Agreement, approving the Bidding Procedures and authorizing the
Debtors’ performance of the BCA Approval Obligations, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors, the
Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required if the BCA Approval Order (a) is inconsistent
with the terms set forth in the Plan Term Sheet and (b) materially and adversely
impacts or affects the rights of the holders of Trade Claims or Financial
Claims.
 
“Bidder” has the meaning ascribed to such term in the Bidding Procedures.
 
“Bidder Confidentiality Agreement” means a confidentiality agreement between the
Company and any Bidder that is in form and substance satisfactory to the
Company; provided, that such agreement shall not contain terms and conditions
that are more favorable to the Bidder than the confidentiality agreements
between the Company and the Investors and shall not contain terms which prevent
the Company from complying with its obligations under Section 7.10.
 
“Bidding Procedures” means the procedures in the form attached hereto as Exhibit
C setting forth procedures to be employed with respect to, among other things,
(a) a proposed Alternative Proposal and (b) scheduling the submission deadlines
for any Binding Proposals and an Auction related thereto, if necessary, with
only such amendments, supplements, changes and modifications that are
satisfactory to the Debtors, the Requisite Investors and the Committee; provided
that the consent of the Committee shall only be required if the Bidding
Procedures (a) are inconsistent with the terms set forth in the Plan Term Sheet
and (b) materially and adversely impact or affect the rights of the holders of
Trade Claims or Financial Claims.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
 
“Business Intellectual Property” means all Intellectual Property (i) owned by
the Company or its Subsidiaries, in whole or in part, and/or (ii) used or held
for use by the Company or its Subsidiaries.
 
“Business Plan” means the five-year business plan (or projections) for the
Company and its Subsidiaries, dated June 2014, a copy of which has been made
available for


 
4

--------------------------------------------------------------------------------

 
review by the Investors and their respective Representatives, and which is in
form and substance satisfactory to the Investors.
 
“Bylaws” means the amended and restated bylaws of the Company as of the
Effective Date, which shall be in form and substance satisfactory to the Company
and the Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required if the Bylaws (a) are inconsistent with the
terms set forth in the Plan Term Sheet and (b) materially and adversely impact
or affect the rights of the holders of Trade Claims or Financial Claims.
 
“Cash” means, collectively, cash, cash equivalents and marketable securities,
other than cash classified as restricted cash in accordance with GAAP.
 
“Cash EBITDA” means, for any period, an amount determined consistent with past
practice for the Company and its Subsidiaries on a consolidated basis equal to
(a) the sum, without duplication, of the amounts for such period of (i)
Consolidated Net Income, plus (ii) Consolidated Interest Expense, plus (iii)
provisions for taxes based on income, plus (iv) total depreciation expense, plus
(v) total amortization expense, plus (vi) other non-Cash items reducing
Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items in any future period
or amortization of a prepaid Cash item that was paid in a prior period and
excluding any write-down of a right to receive a payment or other
consideration), minus (b) the sum, without duplication of the amounts for such
period of (i) other non-Cash items increasing Consolidated Net Income for such
period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period),
plus (ii) interest income, plus (iii) other income, plus (iv) cash investment in
the multi-client seismic data library of the Company and its Subsidiaries plus
non-cash sales of Multi-Client Data.
 
“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company as of the Effective Date, which shall be in form
and substance satisfactory to the Company and the Requisite Investors and the
Committee; provided that the consent of the Committee shall only be required if
the Certificate of Incorporation (a) is inconsistent with the terms set forth in
the Plan Term Sheet and (b) materially and adversely impacts or affects the
rights of the holders of Trade Claims or Financial Claims.
 
“Certification Form” means the certification form to be executed by a holder of
a Financial Claim to determine if such holder is an Eligible Participant in the
form attached as an exhibit to the Rights Offering Procedures.
 
“Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withheld, withdrawn, qualified or modified (or resolved to
withhold, withdraw, qualify or modify), in a manner adverse to the Investors and
inconsistent with the obligations of the Company under this Agreement, its
approval or recommendation of this Agreement or the Plan or the transactions
contemplated hereby or thereby or (ii) the Company or the Board or any committee
thereof shall have approved or recommended, or resolved to approve or recommend
(including by filing any pleading or document with the Bankruptcy Court seeking
Bankruptcy Court approval of) any Alternate Transaction or Alternate


 
5

--------------------------------------------------------------------------------

 
Transaction Agreement, it being understood that taking steps to conduct an
Auction in accordance with Section 7.10 of this Agreement shall not constitute a
Change of Recommendation unless the Investors are not selected as the Successful
Bidder at the conclusion of such Auction.
 
“Claim” means any claim (as such term is defined in section 101(5) of the
Bankruptcy Code) against any Debtor, including, without limitation, any Claim
arising after the Petition Date.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.
 
 “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between or that involve or apply to the Company and/or any of its Subsidiaries
and any Employee Representative.
 
“Commitment Joinder Agreement” means a joinder agreement substantially in the
form attached as Exhibit D hereto with only such amendments, supplements,
changes and modifications that are satisfactory to the Company, the Requisite
Investors and the Committee; provided that the consent of the Committee shall
only be required if the Commitment Joinder Agreement (a) is inconsistent with
the terms set forth in the Plan Term Sheet and (b) materially and adversely
impacts or affects the rights of the holders of Trade Claims or Financial
Claims.
 
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company on or after December 31, 2012.
 
“Company Intellectual Property License” means all Contracts under which the
Company and/or any of its Subsidiaries has been granted the right to use the
Intellectual Property of any third parties.
 
“Confirmation Order” means the order entered by the Bankruptcy Court confirming
the Plan, which shall be in form and substance satisfactory to the Company, the
Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required if the Confirmation Order (a) is inconsistent
with the terms set forth in the Plan Term Sheet and (b) materially and adversely
impacts or affects the rights of the holders of Trade Claims or Financial
Claims.
 
“Consent” means any consent, approval authorization, or waiver.
 
“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person's assets are acquired by


 
6

--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries, plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, plus (iv) any gains or losses attributable to asset sales or
returned surplus assets of any pension plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to capital leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
 
“Contract” means any binding agreement, contract, instrument or arrangement,
including any loan, note, bond, mortgage, indenture, guarantee, deed of trust,
license, franchise, commitment, lease, franchise agreement, letter of intent,
memorandum of understanding or other obligation, and any amendments thereto.
 
“De Minimis Asset Sale Order” means the Order Establishing Procedures for the
Sale or Abandonment of De Minimis Assets entered by the Bankruptcy Court on
April 25, 2014.
 
“DIP Agent” means Wilmington Trust, National Association, in its capacities as
Administrative Agent and Collateral Agent under the DIP Credit Agreement.
 
“DIP Credit Agreement” means that certain Financing Agreement, dated as of April
14, 2014, as amended on August 15, 2014, as further amended, supplemented,
modified or replaced from time to time in accordance with its terms, by and
among the Company, certain of its Subsidiaries, as guarantors, the lenders party
thereto from time to time, and Wilmington Trust, National Association, as
administrative agent and collateral agent.
 
“DIP Facility Claims” means Claims held by a DIP Lender as a lender under the
DIP Credit Agreement.
 
“DIP Lender” means any lender party to the DIP Credit Agreement.
 
“Disclosure Statement” means a disclosure statement for the Plan, including all
exhibits, annexes, schedules and appendices thereto, in substantially the form
of the Attached Disclosure Statement attached as Exhibit I hereto and otherwise
in form and substance satisfactory to the Company, the Requisite Investors and
the Committee, with only such amendments, supplements, changes and modifications
that are satisfactory to the Debtors, the Requisite Investors and the Committee;
provided that the consent of the Committee shall only be required if the
Disclosure Statement (a) is inconsistent with the terms set forth in the Plan
Term


 
7

--------------------------------------------------------------------------------

 
Sheet and (b) materially and adversely impacts or affects the rights of the
holders of Trade Claims or Financial Claims.
 
“Effective Date” means the date on which the Plan becomes effective in
accordance with its terms.
 
 “Eligible Participant” means any holder of a Financial Claim as of the Rights
Offering Record Date that is an Accredited Investor and that duly completes,
executes and timely delivers to the Subscription Agent a Certification Form in a
form reasonably satisfactory to the Company and the Requisite Investors
certifying to that effect in accordance with the Rights Offering Procedures;
provided that the term Eligible Participant expressly excludes the Investors and
any of their Permitted Claim Transferees with respect to Financial Claims held
by the Investors on the date of this Agreement (“Excluded Financial Claims”);
provided, further, that the Investors shall be considered Eligible Participants
with respect to Financial Claims that the Investors acquire after the date of
this Agreement and any Permitted Claim Transferees shall be considered Eligible
Participants with respect to Financial Claims other than Excluded Financial
Claims.
 
“Environmental Claim” means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Entity or any other Person, involving
(a) any actual or alleged violation of any Environmental Law; (b) injury or
damages to the environment, natural resources, any Person (including wrongful
death) or property (real or personal) caused by Hazardous Materials or
associated with alleged violations of Environmental Laws; or (c) actual or
alleged Releases or threatened Releases of Hazardous Materials either (i) on,
at, under or migrating from any assets, properties or businesses currently or
formerly owned or operated by the Company or any of its Subsidiaries or any
predecessor in interest, (ii) from adjoining properties or businesses, or
(iii) on, at, under or migrating to any facilities which received Hazardous
Materials generated by the Company or any of its Subsidiaries or any predecessor
in interest.
 
“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of any of them), statutes, ordinances, orders,
rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any permit, license, authorization, plan, directive, consent
order or consent decree of or from any Governmental Entity, or any other
requirements of Governmental Entities relating to (a) the manufacture,
generation, use, storage, transportation, treatment, disposal or Release of
Hazardous Materials; or (b) occupational safety and health, industrial hygiene,
land use or the protection of the environment, human, plant or animal health or
welfare.
 
“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.


 
8

--------------------------------------------------------------------------------

 
“Exclusivity Motion” means the Debtors’ Motion for an Order Pursuant to section
1121(D) of the Bankruptcy Code Extending the Exclusivity Period by Approximately
90 Days for the Debtors to File a Chapter 11 Plan and Solicit Acceptances
submitted by the Debtors to the Bankruptcy Court on September 2, 2014.
 
“Existing Certificate of Incorporation” means the amended and restated
certificate of incorporation of the Company in effect as of the date hereof.
 
 “Final Order” means an Order of the Bankruptcy Court, or other court of
competent jurisdiction with respect to the subject matter, which has not been
reversed, stayed, reconsidered, readjudicated, modified, or amended, and as to
which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the Order was appealed or from which
certiorari was sought or the new trial, reargument or rehearing shall have been
denied, resulted in no modification of such Order or has otherwise been
dismissed with prejudice; provided, however, that the possibility that a motion
under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule
under the Bankruptcy Rules (including Rule 9024 of the Bankruptcy Rules), may be
filed relating to such Order shall not prevent such order from being a Final
Order; provided, further, that the Requisite Investors may waive any appeal
period.
 
“Financial Claim” means a Promissory Note Claim or Senior Notes Claim.
 
“Governmental Damages” means (i) any civil, administrative or criminal
penalties, monetary fines, damages, restitution or reimbursements paid or
payable to a Governmental Entity, (ii) any restitution, damages or
reimbursements paid or payable by a Person to a third party, in each case,
resulting from the (x) conviction (including as a result of the entry of a
guilty plea, a consent judgment or a plea of nolo contendere) of such Person of
a crime or (y) settlement with a Governmental Entity for the purpose of closing
a Governmental Investigation, or (iii) injunctive relief obtained by a
Governmental Entity or requirement to alter business practices as determined by
a Governmental Entity.
 
“Governmental Entity” means any U.S. or non-U.S. federal, state, municipal,
local, judicial, administrative, legislative or regulatory agency (including any
self-regulatory organization), department, commission, board, bureau,
instrumentality, court, tribunal or arbitration panel of competent jurisdiction
(including any branch, department or official thereof).
 
 “Hazardous Materials” means, regardless of amount or quantity, (a) any
substance, waste, element, compound or chemical that is defined, listed or
otherwise classified as a contaminant, pollutant, toxic pollutant, toxic or
hazardous substance, extremely hazardous substance or chemical, hazardous waste,
special waste, or solid waste under Environmental Laws or that is likely to
cause immediately, or at some future time, harm to or have an adverse effect on,
the environment or risk to human health or safety, including, without
limitation, any pollutant, contaminant, waste, hazardous waste, toxic substance
or dangerous good which is defined or identified in any Environmental Law and
which is present in the environment in such quantity or state that it
contravenes, or otherwise requires investigation, remediation, or corrective
action under, any Environmental Law; (b) petroleum and its refined products;


 
9

--------------------------------------------------------------------------------

 
(c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity as well as any radioactive or explosive materials;
(e) any raw materials, building components (including, without limitation,
asbestos-containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws; and (f) any
substance or materials that are otherwise regulated under Environmental Law.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indebtedness” of a Person means (a) indebtedness for borrowed money; (b)
liabilities evidenced by bonds, debentures, notes, or other similar instruments
or debt securities; (c) liabilities under or in connection with letters of
credit that have been drawn on or bankers’ acceptances or similar items; (d)
liabilities under or in connection with interest rate swaps, collars, caps and
similar hedging arrangements; (e) liabilities under or in connection with off
balance sheet financing arrangements or synthetic leases; (f) all capitalized
lease obligations of such Person that are required to appear on a balance sheet
prepared in accordance with GAAP; and (g) any guarantees of any of the items in
(a) through (f) of this definition.
 
“Insider” means any officer, director of the Company or any of its Subsidiaries
or any other Person who holds, individually or together with any Affiliate of
such Person or, in the event such Person is an individual, any member(s) of such
individual’s immediate family, 5% or more of the outstanding equity or ownership
of the Company or any of its Subsidiaries.
 
 “Intellectual Property” means any of the following worldwide, without
limitation:  (i) trade names, trademarks and service marks, certification marks,
trade dress, internet domain names, corporate names, business and fictitious
names, slogans, logos and all other indicia of origin, whether registered or
unregistered, and all registrations and applications to register any of the
foregoing (including all translations, adaptations, derivations, and
combinations of the foregoing), together with all associated goodwill;
(ii) inventions (whether or not patentable or reduced to practice), issued
patents and patent applications and patent disclosures and improvements thereto
together with all reissues, continuations, continuations in part, divisions,
extensions or reexaminations thereof; (iii) copyright registrations, copyright
applications, works of authorship, unregistered copyrights and all associated
moral rights; (iv) Trade Secrets; (v) computer software (including source code
and object code), data, databases and documentation thereof; (vi) rights of
privacy and publicity; (vii) rights to sue for past, present and future
infringement or misappropriation of the foregoing; (viii) all proceeds of any of
the forgoing including license royalties and other income and damages and other
proceeds of suit; and (ix) all other intellectual property rights in and to any
of the foregoing.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Company's and its
Subsidiaries' operations and (b) not for speculative purposes.


 
10

--------------------------------------------------------------------------------

 
“International Trade Laws” means Anti-Bribery Laws (as defined in Section 5.25),
Money Laundering Laws (as defined in Section 5.26), and Sanctions Laws (as
defined in Section 5.27).
 
“Investor Shares” means the Term B Loans Conversion Shares and the Commitment
Premium Shares.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Venture” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other subsidiary) owns, directly or indirectly,
fifty percent (50%) of the stock or other equity interests.
 
“KEIP” means the Key Employee Incentive Plan to be established by the Debtors
subject to the approval of the Bankruptcy Court in the form attached to the KEIP
Approval Motion, with only such amendments, supplements, changes and
modifications that are satisfactory to the Debtors, the Requisite Investors and
the Committee; provided that the consent of the Committee shall only be required
if the KEIP (a) is inconsistent with the terms set forth in the Plan Term Sheet
and (b) materially and adversely impacts or affects the rights of the holders of
Trade Claims or Financial Claims.
 
“KEIP Approval Motion” means the Debtors’ motion for approval of the KEIP
Approval Order, including any exhibits, annexes, schedules and appendices
thereto, in the form attached hereto as Exhibit E, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors, the
Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required if the KEIP Approval Motion (a) is inconsistent
with the terms set forth in the Plan Term Sheet and (b) materially and adversely
impacts or affects the rights of the holders of Trade Claims or Financial
Claims.
 
“KEIP Approval Order” means an Order to be entered by the Bankruptcy Court in
the form attached to the KEIP Approval Motion, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors, the
Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required if the KEIP Approval Order (a) is inconsistent
with the terms set forth in the Plan Term Sheet and (b) materially and adversely
impacts or affects the rights of the holders of Trade Claims or Financial
Claims.
 
“KERP” means the Key Employee Retention Plan, in the form approved by the
Bankruptcy Court on June 5, 2014, with only such amendments, supplements,
changes and modifications that are satisfactory to the Debtors, the Requisite
Investors and the Committee; provided that the consent of the Committee shall
only be required if the KERP (a) is inconsistent with the terms set forth in the
Plan Term Sheet and (b) materially and adversely impacts or affects the rights
of the holders of Trade Claims or Financial Claims.
 
“Knowledge of the Company” means any of  (i) facts or matters within the actual
knowledge of Messrs. Richard White, Sean Gore, Tom Fleure, Ross Peebles or James
Brasher,


 
11

--------------------------------------------------------------------------------

 
(ii) facts or matters about which Messrs. Richard White, Sean Gore, Tom Fleure,
Ross Peebles or James Brasher should be aware, after a reasonable inquiry.
 
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
 
“Letter of Intent” means a non-binding letter of intent with respect to an
Alternative Proposal setting forth (a) (i) a preliminary indication of the terms
of the Alternative Proposal and (ii) the identity of the bidder and (b) to the
extent requested by the Debtors, (i) the implied enterprise value and the amount
of the investment in the reorganized Debtors, (ii) a detailed description of the
transaction contemplated, including, but not limited to, the structure and
financing of the Alternative Proposal, the sources of financing of the
investment (including supporting documentation), as applicable, and the
requisite deposit, sources and uses of funds, equity splits and timing, (iii)
any anticipated regulatory and other approvals required to close the transaction
and the anticipated time frame and any anticipated impediments for obtaining
such approvals, (iv) the nature and extent of additional due diligence the
Bidder wishes to conduct and the date in advance of the Binding Proposal Bid
Deadline by which such due diligence will be completed; and (v) any additional
information reasonably requested by the Committee regarding such Bidder, its
proposal and its operational and financial ability to consummate such
Alternative Proposal.
 
“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title, lien or judicial lien as defined in
sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a
similar kind.
 
 “Management Incentive Plan” means the New Emergence MIP as defined in the Plan
and otherwise in form and substance satisfactory to the Company and the
Requisite Investors and the Committee, with only such pre-Effective Date
amendments, supplements, changes and modifications that are satisfactory to the
Company and the Requisite Investors and the Committee; provided that the consent
of the Committee shall only be required if the Management Incentive Plan (a) is
inconsistent with the terms set forth in the Plan Term Sheet and (b) materially
and adversely impacts or affects the rights of the holders of Trade Claims or
Financial Claims.
 
“Material Adverse Change” means any Event which individually, or together with
all other Events, has had or could reasonably be expected to have a material and
adverse change on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, or (b) the ability of the Company and its
Subsidiaries to perform their obligations under, or to consummate, the
transactions contemplated by this Agreement or the Plan; provided, that the
following shall not constitute a Material Adverse Change and shall not be taken
into account in determining whether or not there has been, or could reasonably
be expected to be, a Material Adverse Change:  (i) any change after the date
hereof in any Law or GAAP, or any interpretation thereof; (ii) any change after
the date hereof in currency, exchange or interest rates or the financial or
securities markets generally; (iii) any change to the extent resulting from the
announcement or pendency of the
 


 
12

--------------------------------------------------------------------------------

 
transactions contemplated by this Agreement; and (iv) any change resulting from
actions of the Company or its Subsidiaries expressly required to be taken
pursuant to the Backstop Agreement; except in the cases of (i) and (ii) to the
extent such change or Event is disproportionately adverse with respect to the
Company and its Subsidiaries when compared to other companies in the industry in
which the Company and its Subsidiaries operate.  Notwithstanding anything herein
to the contrary, (i) any Event which individually, or together with all other
Events, has directly or indirectly resulted in, or could reasonably be expected
to result in, a reduction in any fiscal year of more than eight million dollars
($8 million) in Cash EBITDA collectively for the Company and its Subsidiaries,
taken as a whole, shall be a Material Adverse Change and (ii) any Event after
the date of the Backstop Agreement which individually, or together with all
other Events, has not directly or indirectly resulted in, or could not
reasonably be expected to result in, a reduction in any fiscal year of more than
eight million dollars ($8 million) in Cash EBITDA collectively for the Company
and its Subsidiaries, taken as a whole, shall not be a Material Adverse Change.
 
“Material Contract” means any Contract to which the Company or any of its
Subsidiaries is a party or is bound, or to which any of the property or assets
of the Company or any of its Subsidiaries is subject, that meets one or more of
the following criteria:
 
(a)           the Contract is a “material contract,” or “plans of acquisition,
reorganization, arrangement, liquidation or succession” as each such term is
defined in Item 601(b)(2) or Item 601(b)(10) of Regulation S-K of the SEC as
applied to the Company on a consolidated basis;
 
(b)           breach of, non-performance of, cancellation of or failure to renew
the Contract could reasonably be expected to have a Material Adverse Change;
 
(c)           the Contract is a Material Expense Contract or a Material Revenue
Contract;
 
(d)           any other Contract that otherwise is material to the businesses,
operations, assets or financial condition of the Company or any of its
Subsidiaries.
 
“Material Expense Contract” means any single Contract to which the Company or
any of its Subsidiaries is a party or is bound involving aggregate consideration
payable by the Company or any of its Subsidiaries of $500,000 or more in any
fiscal year, other than (i) purchase orders in the ordinary course of the
business of the Company or any of its Subsidiaries and (ii) Contracts that by
their terms may be terminated by the Company or any of its subsidiaries in the
ordinary course of its business upon less than 60 days’ notice without penalty
or premium.
 
“Material Revenue Contract” means any single Contract to which the Company or
any of its Subsidiaries is a party or is bound involving aggregate consideration
payable to the Company or any of its Subsidiaries of $5,000,000 or more in any
fiscal year, other than  Contracts that by their terms may be terminated by the
Company or any of its Subsidiaries in the ordinary course of its business upon
less than 60 days’ notice without penalty or premium.


 
13

--------------------------------------------------------------------------------

 
“Multi-Client Data” means seismic data surveys acquired by the Company or its
Subsidiaries for its multi-client seismic data library.
 
“New Common Stock” means the common stock of the Company as a reorganized
debtor.
 
“New Warrants” means the warrants to purchase New Common Stock and having the
terms and conditions set forth in the Warrant Agreement.
 
“Opportune” means Opportune LLP, as financial advisors to the Ad Hoc Group.
 
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
 
“Owned Real Property” means all real property owned, in whole or in part,
directly or indirectly by the Company, except to the extent such real property
is residential real property that is not material to the Company.
 
“Permitted Liens” means (i) real estate taxes, assessments, and other
governmental levies, fees or charges imposed with respect to any Owned Real
Property that (A) are not due and payable or (B) are being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
with respect thereto; (ii) mechanics liens and similar liens for labor,
materials or supplies provided with respect to any Owned Real Property or
personal property incurred in the ordinary course of business, consistent with
past practice and as otherwise not prohibited under this Agreement, for amounts
that (A) do not materially detract from the value of, or materially impair the
use of, any of the Owned Real Property or personal property of the Company or
any of its Subsidiaries as currently used or (B) are being contested in good
faith by appropriate proceedings; (iii) zoning, building codes and other land
use Laws regulating the use or occupancy of any Owned Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such real property; provided, that no such zoning, building
codes and other land use Laws prohibit the use or occupancy of such Owned Real
Property as currently used or occupied or materially detract from the value of
any of the Owned Real Property, or materially impair the use of any of the Owned
Real Property as currently used; (iv) easements, covenants, conditions,
restrictions and other similar matters affecting title to any Owned Real
Property and other title defects that do not or would not materially impair the
use or occupancy of such real property or the operation of the Company’s or any
of its Subsidiaries’ business; and (v) Liens that, pursuant to the Confirmation
Order, will not survive beyond the Effective Date.
 
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, Joint Venture, associate,
branch office, representative office, trust, Governmental Entity or other entity
or organization.
 
“Plan” means the chapter 11 plan of reorganization, including all exhibits,
annexes, schedules and appendices thereto, in substantially the form of the
Attached Plan attached as Exhibit H hereto and otherwise in form and substance
satisfactory to the Debtors, the Requisite Investors and the Committee, with
only such amendments, supplements (including any Plan Supplement), changes and
modifications that are satisfactory to the Debtors, the Requisite


 
14

--------------------------------------------------------------------------------

 
Investors and the Committee; provided that the consent of the Committee shall
only be required if the Plan (a) is inconsistent with the terms set forth in the
Plan Term Sheet and (b) materially and adversely impacts or affects the rights
of the holders of Trade Claims or Financial Claims.
 
“Plan Solicitation Motion” means the Debtors’ motion for an Order, in form and
substance satisfactory to the Company and the Requisite Investors and the
Committee, among other things, (a) approving the Disclosure Statement;
(b) establishing a voting record date for the Plan; (c) approving solicitation
packages and procedures for the distribution thereof; (d) approving the forms of
ballots; (e) establishing procedures for voting on the Plan; (f) establishing
notice and objection procedures for the confirmation of the Plan; and
(g) establishing procedures for the assumption and/or assignment of executory
Contracts and unexpired leases under the Plan, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors, the
Requisite Investors and the Committee; provided that the consent of the
Committee shall only be required if the Plan Solicitation Motion (a) is
inconsistent with the terms set forth in the Plan Term Sheet and (b) materially
and adversely impacts or affects the rights of the holders of Trade Claims or
Financial Claims.
 
“Plan Solicitation Order” means an Order entered by the Bankruptcy Court, which
Order shall, among other things, approve the Disclosure Statement and the
commencement of a solicitation of votes to accept or reject the Plan, and which
Order shall be in form and substance satisfactory to the Company and the
Requisite Investors and the Committee, with only such amendments, supplements,
changes and modifications that are satisfactory to the Debtors, the Requisite
Investors and the Committee; provided that the consent of the Committee shall
only be required if the Plan Solicitation Order (a) is inconsistent with the
terms set forth in the Plan Term Sheet and (b) materially and adversely impacts
or affects the rights of the holders of Trade Claims or Financial Claims.
 
“Plan Supplement” has the meaning ascribed to such term in the Plan, and shall
be satisfactory to the Company and the Requisite Investors and the Committee,
with only such amendments, supplements, changes and modifications that are
satisfactory to the Debtors, the Requisite Investors and the Committee; provided
that the consent of the Committee shall only be required if the Plan Supplement
(a) is inconsistent with the terms set forth in the Plan Term Sheet and (b)
materially and adversely impacts or affects the rights of the holders of Trade
Claims or Financial Claims.
 
“Plan Term Sheet” means the Preliminary Restructuring Term Sheet Summary of
Terms and Conditions attached hereto as Exhibit F, including exhibits, annexes,
schedules and appendices thereto, with only such amendments, supplements,
changes and modifications that are satisfactory to the Debtors, the Requisite
Investors and the Committee; provided that the consent of the Committee shall
only be required if the Plan Term Sheet (a) is inconsistent with the terms set
forth in the Plan Term Sheet attached hereto as Exhibit F and (b) materially and
adversely impacts or affects the rights of the holders of Trade Claims or
Financial Claims.
 
“Promissory Note Claims” means the Claims arising under the Promissory Notes.
 
“Promissory Notes” has the meaning ascribed thereto in the Plan.


 
15

--------------------------------------------------------------------------------

 
“Promissory Noteholders” means the holders of the Promissory Notes.
 
“Qualified Bid” has the meaning ascribed to such term in the Bidding Procedures.
 
“Qualified Bidder” has the meaning ascribed to such term in the Bidding
Procedures.
 
“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries or Joint Ventures holds a leasehold or
subleasehold estate in, or is granted the right to use or occupy, any land,
buildings, structures, improvements, fixtures or other interest in real property
used in the Company’s or its Subsidiaries’ or Joint Ventures’ business.
 
“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.
 
“Related Purchaser” means with respect to any Person, its Affiliates and any
investment funds or separately managed accounts which such Person or its
Affiliates controls or manages.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Reorganized GGS Corporate Documents” means the Bylaws, the Certificate of
Incorporation, the Warrant Agreement and the Stockholders Agreement.
 
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants advisors and other representatives, collectively.
 
“Requisite Investors” means Investors constituting a majority of the number of
Investors and including Third Avenue; provided, that if one or more Investors
are Affiliates, those Investors should be considered as a single investor for
purposes of this definition.
 
“Revised Exclusivity Order” means an Order entered by the Bankruptcy Court,
extending the Debtors’ exclusivity period (i) under section 1121(c)(2) of the
Bankruptcy Code through November 24, 2014 and (ii) extend the Debtors’ exclusive
rights under section 1121(c)(3) of the Bankruptcy Code through February 27,
2015, and otherwise on terms and conditions described in the Term Sheet and
satisfactory to the Debtors, the Requisite Investors and the Committee, with
only such amendments, supplements, changes and modifications that are
satisfactory to the Debtors, the Requisite Investors and the Committee; provided
that the


 
16

--------------------------------------------------------------------------------

 
consent of the Committee shall only be required if the Revised Exclusivity Order
(a) is inconsistent with the terms set forth in the Plan Term Sheet and (b)
materially and adversely impacts or affects the rights of the holders of Trade
Claims or Financial Claims.
 
“Rights Exercise Period” has the meaning ascribed to such term in the Rights
Offering Procedures.
 
“Rights Holder” means an Eligible Participant that is the holder of a Right.
 
“Rights Offering Expiration Date” has the meaning ascribed thereto in the Rights
Offering Procedures.
 
 “Rights Offering Procedures” means the procedures for conducting the Rights
Offering, including the exhibits and annexes thereto, in form and substance
satisfactory to the Company and the Requisite Investors and the Committee, with
only such amendments, supplements, changes and modifications that are
satisfactory to the Company, the Requisite Investors and the Committee; provided
that the consent of the Committee shall only be required if the Rights Offering
Procedures (a) are inconsistent with the terms set forth in the Plan Term Sheet
and (b) materially and adversely impact the rights of the holders of Trade
Claims or Financial Claims.
 
 “Rights Offering Procedures Motion” means the Debtors’ motion for an Order, in
form and substance satisfactory to the Company and the Requisite Investors and
the Committee, among other things, approving the Rights Offering Procedures,
with only such amendments, supplements, changes and modifications that are
satisfactory to the Debtors, the Requisite Investors and the Committee; provided
that the consent of the Committee shall only be required if the Rights Offering
Procedures Motion (a) is inconsistent with the terms set forth in the Plan Term
Sheet and (b) materially and adversely impacts or affects the rights of the
holders of Trade Claims or Financial Claims.
 
“Rights Offering Procedures Order” means an Order entered by the Bankruptcy
Court, which Order shall, among other things, approve the Rights Offering
Procedures, and which Order shall be in form and substance satisfactory to the
Company and the Requisite Investors and the Committee, with only such
amendments, supplements, changes and modifications that are satisfactory to the
Debtors, the Requisite Investors and the Committee; provided that the consent of
the Committee shall only be required if the Rights Offering Procedures Order (a)
is inconsistent with the terms set forth in the Plan Term Sheet and (b)
materially and adversely impacts or affects the rights of the holders of Trade
Claims or Financial Claims.
 
“Rights Offering Record Date” has the meaning ascribed thereto under the Rights
Offering Procedures.
 
“Rights Offering Subscribed Shares” means the Rights Offering Shares that have
been duly and validly subscribed for and fully paid in accordance with the
Rights Offering Procedures.
 
“Sale” means any proposed sale under section 363 of the Bankruptcy Code.
 
 
17

--------------------------------------------------------------------------------

 
“Sanctioned Party” means any person or entity subject to trade control or
sanctions restrictions under lists maintained by the  United States, the
European Union, the United Nations,  or other countries, including, but not
limited to, the EU list of sanctioned parties, the U.S. lists of Specially
Designated Nationals and Blocked Persons, Foreign Sanctions Evaders, Denied
Parties, Debarred Parties, the U.S. Entities Lists, sanctioned parties under the
U.S. State Department’s Nonproliferation Sanctions programs, and equivalent
lists of restricted or prohibited parties maintained under applicable laws of
other countries.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Reports” means reports required to be filed by the Company under section 13
or 15(d) of the Exchange Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
 
“Senior Noteholders” means the holders of the Senior Notes.
 
“Senior Notes” means, collectively, (i) 200MM Senior Notes and (ii) the 50MM
Senior Notes.
 
“Senior Notes Claims” means the Claims arising under the Senior Notes.
 
 “Solicitation End Date” means (i) to the extent no Qualified Bids are received
by the Company on or prior to the Binding Proposal Bid Deadline, the date of the
Binding Proposal Bid Deadline, (ii) to the extent the Company receives a
Qualified Bid but determines not to hold the Auction on the Auction Date, on the
earlier of the date of such determination and the Auction Date, or (iii) if the
Company holds an Auction in accordance with Section 7.10 and the Bidding
Procedures, upon completion or termination of the Auction.
 
“Sponsored Plan” means any proposed plan of reorganization involving the Company
and the other Debtors sponsored by a Bidder whereby the Bidder invests in the
reorganized Debtors in exchange for some or all of the debt and/or equity of the
reorganized Debtors.
 
“Stockholders Agreement” means the stockholders agreement to be executed by all
the holders of New Common Stock and, to the extent provided therein, the holders
of the New Warrants and effective as of the Effective Date, in form and
substance satisfactory to the Company and the Requisite Investors and the
Committee, with only such amendments, supplements, changes and modifications
that are satisfactory to the Company, the Requisite Investors and the Committee;
provided that the consent of the Committee shall only be required if the
Stockholders Agreement (a) is inconsistent with the terms set forth in the Plan
Term Sheet and (b) materially and adversely impacts or affects the rights of the
holders of Trade Claims or Financial Claims.
 
“Subscription Agent” means Prime Clerk, LLC.


 
18

--------------------------------------------------------------------------------

 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
Joint Venture, branch office, representative office or other legal entity of
which such Person (either alone or through or together with any other
subsidiary), (i) owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interests, (ii) has the power to elect a majority of
the board of directors or similar governing body or (iii) has the power to
direct the business and policies.
 
“Successful Bid” has the meaning ascribed to such term in the Bidding
Procedures.
 
“Successful Bidder” has the meaning ascribed to such term in the Bidding
Procedures.
 
“Superior Transaction” means an Alternative Proposal, (a) which is a binding
commitment from a Qualified Bidder, (b) which is premised on an implied
enterprise value of the Company and its Subsidiaries of more than one hundred
and ninety million dollars ($190,000,000), plus the Termination Payment, plus
anticipated approximate Expense Reimbursement, plus an initial minimum overbid
increment of five million dollars ($5,000,000) as determined by the Debtors’
independent financial advisor, management and the Board acting in good faith,
(c) which contains a cash component sufficient to pay all DIP Facility Claims,
plus the Termination Payment, plus the anticipated approximate Expense
Reimbursement in cash in full, (d) is not subject to a financing condition or
contingency and does not rely upon or otherwise assume that the Company obtains
Exit Financing which has not otherwise previously been agreed to be provided to
the Qualified Bidder, (e) that the Board, after consultation with its outside
legal counsel, its independent financial advisors and the Committee, determines
in good faith in its business judgment to be higher and better when viewed as a
whole for the bankruptcy estate of the Company and the estates of the other
Debtors than the transactions contemplated by this Agreement and the Plan,
taking into account all terms, conditions and other aspects of such Alternative
Proposal as compared to those of this Agreement and the Plan, and taking into
account all of the facts and circumstances of the Chapter 11 Proceedings and the
Board’s good-faith estimation of the likelihood and timing of consummating the
Alternate Transaction, (f) can be consummated no later than February 27, 2015
and (g) that provides for payment in full in cash of all DIP Facility Claims,
the Termination Payment and the Expense Reimbursement, upon the effective date
or date of consummation (as applicable) of such Alternate Transaction.
 
“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock,
transfer, property, sales, use, value-added, occupation, excise, severance,
windfall profits, stamp, license, payroll, social security, withholding and
other taxes, assessments, charges, duties, fees, levies or other governmental
charges of any kind whatsoever (whether payable directly or by withholding and
whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest and shall
include any liability for such amounts as a result either of being a member of a
combined, consolidated, unitary or affiliated group or of a contractual
obligation to indemnify any Person, and any liability therefor as a transferee,
successor or otherwise.


 
19

--------------------------------------------------------------------------------

 
“Technology” means, without limitation, designs, formulae, algorithms,
procedures, methods, techniques, ideas, know-how, results of research and
development, software (including source code and object code), tools, data,
inventions, apparatus, creations, improvements, works of authorship and other
similar materials, and all recordings, graphs, drawings, reports, analyses, and
other writings, hardware, including, without limitation, computers, networks,
communication controllers, and any and all parts and appurtenances, and any
other embodiments of the above, in any form whether or not specifically listed
herein, and all related technology, that are used, incorporated, or embodied in
or displayed by any of the foregoing or used in the design, development,
reproduction, sale, marketing, maintenance or modification of any of the
foregoing.
 
“Term B Loans” has the meaning ascribed to such term in the DIP Credit
Agreement.
 
“Third Avenue” means Third Avenue Focused Credit Fund.
 
“Trade Claims” has the meaning ascribed to such term in the Plan.
 
“Trade Secret” means, without limitation, any and all trade secrets (including
the trade secrets that are defined in the Uniform Trade Secrets Act and under
corresponding foreign Law and common law) and other confidential and/or
proprietary information and data,  including ideas, formulas, compositions,
unpatented inventions (whether patentable or unpatentable and whether or not
reduced to practice), non-public invention disclosures, financial and accounting
data, technical data, personal identification information, financial
information, customer lists, supplier lists, business plans, know-how, formulae,
methods (whether or not patentable), designs, processes, merchandising
processes, procedures, non-public source and object codes, and techniques,
research and development information, industry analyses, drawings, data
collections and related information.
 
“Transaction Agreements” means this Agreement, the Ancillary Agreements, the
Exit Financing Documents and any other agreements delivered in connection with
this Agreement or the Plan.
 
“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in a Right, a Votable Claim, an Investor Share, a
Commitment Premium Share, or a share of New Common Stock).  “Transferable” shall
have a correlative meaning.
 
“Unsubscribed Shares” means the Rights Offering Shares, other than the Rights
Offering Subscribed Shares.
 
“Verghese Agreement” means the Consulting Agreement dated as of August 4, 2014
between the Company and P. Mathew Verghese.
 
“Votable Claims” means, collectively all Allowed Financial Claims.


 
20

--------------------------------------------------------------------------------

 
“Voting Deadline” has the meaning ascribed to such term in the Plan.
 
 “Warrant Agreement” means the warrant agreement to be executed by the Company
and the Warrant Agent, as warrant agent, and effective as of the Effective Date
in form and substance consistent with the Warrant Term Sheet and otherwise
satisfactory to the Company and the Requisite Investors and the Committee, with
only such amendments, supplements, changes and modifications that are
satisfactory to the Company, the Requisite Investors and the Committee; provided
that the consent of the Committee shall only be required if the Warrant
Agreement (a) is inconsistent with the terms set forth in the Plan Term Sheet
and (b) materially and adversely impacts or affects the rights of the holders of
Trade Claims or Financial Claims.
 
“Warrant Term Sheet” means Exhibit B to the Plan Term Sheet.
 
“Warrant Agent” means a warrant agent selected by the Investors prior to the
Effective Date.
 
Section 1.2        Additional Defined Terms.  In addition to the terms defined
in Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.
 
Defined Term
Section
Additional Increment
Section 2.1
Agreement
Preamble
Alternate Transaction Agreement
Section 8.1(d)
Anti-Bribery Laws
Section 5.25
Approval Conditions
Section 10.1(b)(iii)
Assigning Investor
Section 3.5(b)
Auction Date
Section 7.10(a)(vi)
Authorized Cleansing Party
Section 7.19(b)
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Base DIP Conversion Amount
Section 3.1(c)(i)
Base Projected Cash Balance
Section 3.1(c)(i)
Bidders
Section 7.10(a)(i)
Binding Proposal
Section 7.10(a)(iii)
Binding Proposal Bid Deadline
Section 7.10(a)(iii)
Chapter 11 Proceedings
Recitals
Cleansing Release
Section 7.19(a)
Commitment Premium
Section 4.1

  
 
21

--------------------------------------------------------------------------------

 
 
Commitment Premium Shares
Section 3.1(g)
Committee
Preamble
Company
Preamble
Company Plans
Section 5.21(a)
Compliance Criteria
Section 7.24
Confirmed Plan
Section 8.1(b)
Debtor
Recitals
Determination Date
Section 3.3(b)
DIP Conversion
Section 3.2(a)
Disclosure Letter
Article V
Disclosure Statement Cleansing Release
Section 7.19(a)
Emergence MIP Vested Grant
Section 5.4
Employee Representatives
Section 5.14(a)
ERISA
Section 5.21(a)
Exit Financing
Section 7.14
Exit Financing Documents
Section 7.14
Exit Term Loan
Section 7.14
Exit Revolving Facility
Section 7.14
Expense Reimbursement
Section 4.3(a)
Fee Capped Months
Section 7.25
Filing Party
Section 7.12(b)
Final Cleansing Release
Section 7.19(a)
Financial Reports
Section 7.8(a)
Financial Statements
Section 5.9(a)
Foreign Plan
Section 5.21(e)
GAAP
Section 5.9(a)
Indemnified Claim
Section 9.2
Indemnified Person
Section 9.2
Indemnifying Party
Section 9.2
Independent Directors
Section 7.16(a)
Investor
Preamble
Joint Filing Party
Section 7.12(c)

 
 
22

--------------------------------------------------------------------------------

 
 
Legal Proceedings
Section 5.13
Losses
Section 9.1(a)
Material Business Intellectual Property
Section 5.15(b)
Material Technology
Section 5.15(b)
Minimum Increment
Section 2.1
MNPI
Section 7.19(a)
Money Laundering Laws
Section 5.26
Multiemployer Plans
Section 5.21(b)
Notice of Results
Section 3.3
OFAC
Section 5.27
Outside Date
Section 10.1(b)(iii)
Party
Preamble
PATRIOT Act
Section 5.26
Permitted Claim Transferee
Section 7.13(d)(i)
Petition Date
Recitals
Plan Support Joinder Agreement
Section 7.13(d)(i)
Pre-Closing Period
Section 7.6(a)
Professional Fee Caps
Section 7.25
Projected Cash Balance
Section 3.1(b)
Registered Intellectual Property
Section 5.15(a)
Required Combined Offering and Conversion Amount
Section 3.1(a)
Results Date
Section 3.3(a)
Right
Section 2.1
Rights Offering
Section 2.1
Rights Offering Offered Share Amount
Section 3.1(f)
Rights Offering Share
Section 2.1
Rights Offering Subscription Price
Section 2.1
Sanctions Laws
Section 5.27
Securities Act Legend
Section 3.4(f)
SEI/GPI Agreement
Section 7.21
Stockholder Agreement Legend
Section 3.4(g)
Takeover Statute
Section 5.30

  
 
23

--------------------------------------------------------------------------------

 
Tax Return
Section 5.20(a)
Term B Loan Conversion Amount
Section 3.1(d)
Term B Loans Conversion Shares
Section 3.1(e)
Termination Payment
Section 10.2
Transfer Agent
Section 3.4(c)
Ultimate Purchaser
Section 3.5(b)

 
Section 1.3        Construction.  In this Agreement, unless the context
otherwise requires:
 
(a)           references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;
 
(b)           the descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement;
 
(c)           references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;
 
(d)           words expressed in the singular number shall include the plural
and vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;
 
(e)           the words “hereof”, “herein”, “hereto” and “hereunder”, and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including all Exhibits and Schedules attached to this Agreement, and
not to any provision of this Agreement;
 
(f)            the term this “Agreement” shall be construed as a reference to
this Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
 
(g)           “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
 
(h)           references to “day” or “days” are to calendar days;
 
(i)            references to “the date hereof” means as of the date of this
Agreement;
 
(j)            unless otherwise specified, references to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder in effect on the date of this
Agreement; and


 
24

--------------------------------------------------------------------------------

 
(k)           references to “dollars” or “$” are to United States of America
dollars.
 
ARTICLE II

 
RIGHTS OFFERING
 
Section 2.1        The Rights Offering.  The Company proposes to offer and sell
shares of New Common Stock pursuant to a rights offering (the “Rights Offering”)
whereby the Company will distribute to each Eligible Participant that number of
rights (each, a “Right”) that will enable Rights Holders to purchase their pro
rata portion, based on amount of Financial Claims held by Senior Noteholders
(excluding Financial Claims held by the Investors as of the date of this
Agreement) and Promissory Noteholders as of the Rights Offering Record Date, of
up to an aggregate number of shares of New Common Stock equal to the Rights
Offering Offered Share Amount (each, a “Rights Offering Share,” and collectively
the “Rights Offering Shares”), at a purchase price per share equal to $8.0887
(the “Rights Offering Subscription Price”); provided that the Plan and the
Rights Offering Procedures shall provide that a Rights Holder shall only be
permitted to exercise Rights held by such Rights Holder in a minimum initial
increment of Rights enabling such Rights Holder to purchase an increment of
12,500 Rights Offering Shares and thereafter additional increments of Rights
enabling the Rights Holder to purchase 2,500 Rights Offering Shares in each such
additional increment.  The Company will conduct the Rights Offering in
accordance with this Agreement, the Plan and the Rights Offering Procedures.
 
Section 2.2        Use of Proceeds.  All funds paid by the Rights Holders to the
Company or the Subscription Agent in connection with the valid and proper
exercise of their Rights pursuant to the Rights Offering, without any deductions
for fees or expenses (the “Rights Offering Proceeds”) shall be used by the
Company, upon the occurrence of the Effective Date and contemporaneously with
the issuance of the Rights Offering Shares by the Company to the Rights Holders,
to reduce the outstanding principal amount of Term B Loans owed under the DIP
Credit Agreement by paying such Rights Offering Proceeds to the Term B Lenders
in accordance with the terms of the DIP Credit Agreement, the Plan and the
provisions of Article III, and shall reduce the amount of New Common Stock to be
issued to the Term B Lenders in connection with the DIP Conversion in partial
satisfaction of the outstanding principal amount owed by the Company with
respect to the Term B Loans.  On the Effective Date, the Company shall cause the
Rights Offering Proceeds to be paid, by wire transfer of immediately available
cash funds, to the DIP Agent on behalf of the Term B Lenders.
 
ARTICLE III
 
THE BACKSTOP CONVERSION COMMITMENT
 
Section 3.1        Determination of Certain DIP Conversion Amounts; Rights
Offering Offered Share Amount.

 
(a)           The “Required Combined Offering and Conversion Amount” shall be an
amount not less than $51.9 million and not greater than $68.1 million of the
outstanding principal amount of Term B Loans held by the Investors under the DIP
Credit Agreement, as determined in accordance with Section 3.1(b) and
Section 3.1(c).


 
25

--------------------------------------------------------------------------------

 
(b)           No later than five (5) days prior to the Effective Date, the
Company shall deliver a certificate, in form and substance (including
calculation of amounts) acceptable to the Requisite Investors, setting forth the
Company’s projected cash balance in its U.S. bank accounts as of December 31,
2014 (the “Projected Cash Balance”) prepared in accordance with the principles
and line items set forth in Schedule 2 hereto and consistent with past practice;
provided that if the Effective Date is after December 31, 2014, the Projected
Cash Balance shall be the Company’s actual cash balance in its U.S. bank
accounts as of December 31, 2014 as determined in accordance with the principles
and line items set forth on Schedule 2 hereto and consistent with past practice.
 
(c)           If the Projected Cash Balance:
 
(i)            is equal to negative $6.0 million (the “Base Projected Cash
Balance”), the Required Combined Offering and Conversion Amount shall be equal
to $62.9 million (the “Base DIP Conversion Amount);”
 
(ii)           is less than the Base Projected Cash Balance, the Required
Combined Offering and Conversion Amount shall be equal to (A) the Base DIP
Conversion Amount plus (B) an amount equal to the Base Projected Cash Balance
minus the Projected Cash Balance; provided, that the Required Combined Offering
and Conversion Amount shall not exceed $68.1 million; and
 
(iii)          is greater than the Base Projected Cash Balance, the Required
Combined Offering and Conversion Amount shall be equal to (A) the Base DIP
Conversion Amount minus (B) an amount equal to the Projected Cash Balance minus
the Base Projected Cash Balance; provided, that the Required Combined Offering
and Conversion Amount shall not be less than $51.9 million.
 
(d)          The “Term B Loan Conversion Amount” shall be an amount equal to the
Required Combined Offering and Conversion Amount less the amount of the Rights
Offering Proceeds actually paid to the DIP Lenders in accordance with
Section 2.2 and the Plan
 
(e)           The “Term B Loans Conversion Shares” shall be an amount of shares
of New Common Stock equal to (i)(A) the Required Combined Offering and
Conversion Amount, divided by (B) the Rights Offering Subscription Price, minus
(ii) the number of Rights Offering Subscribed Shares.
 
(f)           The “Rights Offering Offered Share Amount” shall be an amount of
shares of New Common Stock equal to (A) (i) the Required Combined Offering and
Conversion Amount, divided by (ii) the Rights Offering Subscription Price,
multiplied by (B) the aggregate percentage, as of the date of this Agreement, of
Financial Claims held by Senior Noteholders (excluding the Investors) and
Promissory Noteholders.
 
(g)          The “Commitment Premium Shares” shall mean an amount of shares of
New Common Stock equal to (A) (i) the Required Combined Offering and Conversion
Amount, divided by (ii) the Rights Offering Subscription Price, multiplied by
(B) 0.035.
 
Section 3.2       The DIP Conversion.


 
26

--------------------------------------------------------------------------------

 
(a)           On the terms and subject to the conditions set forth in the Plan
and this Agreement (including the satisfaction or valid waiver (to the extent
permitted by Law) of the conditions set forth in Article VIII), each Investor,
severally and not jointly, hereby agrees that on the Effective Date, its pro
rata share (based on the principal amount of Term B Loans held by such Investor
on the Effective Date) of outstanding principal of Term B Loans equal to the
Term B Loan Conversion Amount shall, without any further action on the part of
the Investors, mandatorily convert into shares of New Common Stock in accordance
with the terms and conditions contained in this Agreement and the Plan (the “DIP
Conversion”).
 
(b)           Upon the satisfaction or valid waiver (to the extent permitted by
Law) of the conditions set forth in Article VIII, the Company shall issue to
each Investor in connection with the DIP Conversion an amount of shares of New
Common Stock equal to its pro rata share (based on the principal amount of Term
B Loans held by such Investor on the Effective Date) of the Term B Loans
Conversion Shares.  In the event that the DIP Conversion would result in any
Investor being entitled to receive a number of shares of New Common Stock that
is not an integral multiple of one, fractions of 0.50 and greater will be
rounded up to the next higher integral multiple of one and fractions less than
0.50 will be rounded down to the next lower integral multiple of one.  In no
event will any fractional shares of New Common Stock be issued in the DIP
Conversion, and no consideration will be paid in lieu of fractions that are
rounded down.
 
Section 3.3        Notice of Results; Reduction in Backstop Conversion
Commitment.
 
(a)           No later than the fifth (5th) Business Day following the date on
which the Rights Offering Expiration Date occurs (the “Results Date”), the
Company shall, or shall cause the Subscription Agent to, deliver to each
Investor a preliminary written notice of (1) the aggregate number of Rights
Offering Shares elected to be purchased by Rights Holders and the aggregate
amount of the Rights Offering Proceeds, (2) the aggregate number of Unsubscribed
Shares, if any, and (3) an estimate of the amount of Term B Loans Conversion
Shares such Investor would receive in the DIP Conversion (assuming no further
trading of the Term B Loans subsequent to the date of such written
certification) based on such Investor’s pro rata share of the outstanding
principal amount of Term B Loans as of the date thereof (each such written
certification, a “Notice of Results”), which shall include the Company’s
estimate of the Projected Cash Balance and documentation supporting such
estimate.  The Company shall cause the Subscription Agent to promptly provide
any written backup, information and documentation relating to the information
contained in the Notice of Results as any Investor may reasonably request in
writing
 
(b)           No later than the fifth (5th) Business Day prior to the Effective
Date (the “Determination Date”), the Company shall, or shall cause the
Subscription Agent to, deliver to each Investor a final Notice of Results, which
shall include the Company’s final determination of the Projected Cash Balance
and documentation supporting such final determination.
 
Section 3.4        DIP Conversion; Issuance and Delivery of Investor Shares.


 
27

--------------------------------------------------------------------------------

 
(a)        At 10:00 a.m., New York City time, on the Effective Date, the Company
shall issue (and deliver as promptly as reasonably practicable thereafter), the
Investor Shares to each Investor (or to such other Persons as any Investor may
designate in accordance with this Agreement) subject to compliance by such
Investor with its obligations under Section 3.4(b), contemporaneously with the
release of the funds held in the escrow account maintained by the Subscription
Agent (in accordance with the Rights Offering Procedures) and payment thereof to
the DIP Agent on behalf of the Investors (in accordance with the Plan and the
Contract to be entered between the Company and the Subscription Agent related to
the establishment of an escrow account for the Rights Offering).
 
(b)           On or prior to the Effective Date, the Company and each Investor
shall, and each Investor shall cause any of its Related Purchasers designated by
such Investor to receive Investor Shares, to deliver an executed counterpart to
the Stockholders Agreement.
 
(c)           Unless an Investor requests in writing delivery of a physical
stock certificate, the entry of any Investor Shares to be delivered pursuant to
this Agreement into the book entry account of an Investor (or to such other
accounts as any Investor may designate in accordance with this
Agreement)  established with Computershare in its capacity as transfer agent to
the Company (the “Transfer Agent”) pursuant to the Company’s book entry
procedures and delivery to such Investor (or designated Person) of an account
statement reflecting the book entry of such Investor Shares shall be deemed
delivery of such Investor Shares for purposes of this Agreement.
 
(d)           All Investor Shares will be delivered with all issue, stamp,
transfer, sales and use, or similar Taxes or duties that are due and payable (if
any) in connection with such delivery duly paid by the Company.
 
(e)           The documents to be delivered on the Effective Date by or on
behalf of the Parties and the Investor Shares will be delivered at the offices
of Baker Botts L.L.P., 30 Rockefeller Plaza, New York, New York, 10112-4498 on
the Effective Date.
 
(f)           Each certificate or book entry position evidencing shares of New
Common Stock issued pursuant to this Agreement or the Plan, including the Rights
Offering Shares but excluding shares of New Common Stock eligible for issuance
pursuant to the exemption from the registration requirements under Section 5 of
the Securities Act provided by section 1145 of the Bankruptcy Code including, to
the extent applicable, the Term B Loans Conversion Shares and shares of New
Common Stock issued under the Plan in respect of Financial Claims), shall,
(i) in the case of book entry position, reflect, and (ii) in the case of
certificates, be stamped or otherwise imprinted with a legend (the “Securities
Act Legend”) in substantially the following form, with only such amendments,
modifications, supplements or changes as are in form and substance satisfactory
to the Company and the Requisite Investors in consultation with the Committee:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR


 
28

--------------------------------------------------------------------------------

 
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
 
(g)           Each certificate or book entry position evidencing shares of New
Common Stock issued pursuant to this Agreement or the Plan, including the Rights
Offering Shares and any Investor Shares and shares of New Common Stock issued in
respect of Financial Claims or upon the exercise of New Warrants), shall, (i) in
the case of book entry position, reflect, and (ii) in the case of certificates,
be stamped or otherwise imprinted with a legend (the “Stockholder Agreement
Legend”) in substantially the following form, with only such amendments,
modifications, supplements or changes as are in form and substance satisfactory
to the Company and the Requisite Investors in consultation with the Committee:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS AGREEMENT, DATED AS OF [●], AND THE CERTIFICATE OF INCORPORATION
AND BY-LAWS OF GLOBAL GEOPHYSICAL SERVICES, INC. (THE “COMPANY”), EACH AS MAY BE
AMENDED FROM TIME TO TIME, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND
EXERCISE SET FORTH THEREIN. COPIES OF THE STOCKHOLDER AGREEMENT, THE CERTIFICATE
OF INCORPORATION AND BY-LAWS ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE COMPANY”
 
Section 3.5        Designation and Assignment Rights.
 
(a)           Each Investor shall have the right to designate by written notice
to the Company no later than two (2) Business Days prior to the Effective Date
that some or all of its Investor Shares be issued in the name of and delivered
to a Related Purchaser thereof in accordance with the terms hereof, which notice
of designation shall (i) be addressed to the Company and signed by such Investor
and each such designated Related Purchaser, (ii) specify the number of Investor
Shares to be delivered to or issued in the name of such Related Purchaser and
(iii) contain a confirmation by such Related Purchaser of the accuracy of the
representations set forth in Section 6.6 through Section 6.8 as applied to such
Related Purchaser (a “Related Purchaser Confirmation”); provided, that no such
designation pursuant to this Section 3.5 shall relieve such Investor from its
obligations under this Agreement.
 
(b)           Additionally, in the event that any Investor (an “Assigning
Investor”) sells, assigns or otherwise Transfers all or any portion of its Term
B Loans to (i) another Investor or its Related Purchaser, (ii) a Related
Purchaser of the Assigning Investor or (iii) one or more other Persons that is
not an Investor or a Related Purchaser (each such Investor, Related Purchaser or
other Person, an “Ultimate Purchaser”), in each case, it shall cause such
Ultimate Purchaser to agree in writing to be bound by this Agreement by
executing and delivering to the Company and each other Investor a Commitment
Joinder Agreement; provided, that such Assigning Investor shall provide written
notice to the Company and each other Investor in advance of such assignment and
no later than two (2) Business Days prior to the Effective Date; provided,
further, that, subject to the Reorganized GGS Corporate Documents, nothing in
this Agreement shall limit or restrict in any way any Investor’s ability to
Transfer any of its Investor Shares or any interest therein after the Effective
Date pursuant to an effective registration statement under the
 


 
29

--------------------------------------------------------------------------------

 
Securities Act or an exemption from the registration requirements thereunder and
pursuant to applicable state securities Laws.
 
ARTICLE IV

 
PREMIUMS AND EXPENSES
 
Section 4.1        Premiums and Damages Payable by the Company.  The Company
shall pay to the Investors the following premiums and damages, in accordance
with and subject to Section 4.2 and Section 10.2, in the following manner:
 
(a)            as consideration for the DIP Conversion and the other agreements
of the Investors in this Agreement, a nonrefundable aggregate premium consisting
of the Commitment Premium Shares, in accordance with Section 3.4 to the
Investors allocated pro rata among such Investors or their respective designees
(based on the principal amount of the Term B Loans held by such Investor on the
Effective Date) to compensate the Investors for their agreement to participate
in the DIP Conversion subject to the terms and conditions contained in this
Agreement (the “Commitment Premium”); or
 
(b)           in the event that this Agreement is terminated, the Termination
Payment, if any, which shall be paid by the Company to the Investors as provided
in Section 10.2 and Section 4.2.
 
Section 4.2        Payment of Premiums and Damages.  The Commitment Premium
shall become fully earned, non-refundable and non-avoidable upon the Effective
Date and shall be paid by the Debtors, free and clear of any withholding or
deduction for any applicable Taxes, to the Persons specified in Section 4.1 and
paid by the Company in the form of the Commitment Premium Shares on the
Effective Date, simultaneously with the delivery of the other Investor Shares
(subject to Section 3.5), if any, pursuant to the procedures for the delivery of
Investor Shares in Section 3.4.  For the avoidance of doubt, to the extent
payable in accordance with the terms of this Agreement, the Commitment Premium
will be payable regardless of the amount of Term B Loans Conversion Shares
actually issued in the DIP Conversion.  The Termination Payment, if any, will be
paid by wire transfer of immediately available funds in accordance with
Section 10.2 to the account(s) specified by each Investor and will be
non-refundable and non-avoidable, free and clear of any withholding or deduction
for any applicable Taxes.
 
Section 4.3        Expense Reimbursement.
 
(a)           The Company will reimburse or pay, as the case may be, the
reasonable, documented fees and out-of-pocket costs and expenses incurred by
each of the Investors and their respective Affiliates, including the fees and
out-of-pocket costs and expenses of (i) the Ad Hoc Counsel, (ii) Opportune,
(iii) EPIQ Systems, Inc. and (iii) any professional whose expertise is necessary
for non-U.S. or Delaware law matters, in each case in connection with (i) the
exploration and discussion of the Plan Term Sheet, this Agreement and the other
Transaction Agreements, the Plan and the Chapter 11 Proceedings, the Rights
Offering and the other transactions contemplated hereby and thereby (including
any expenses related to obtaining required consents of Governmental Entities and
other Persons or fees or expenses in connection


 
30

--------------------------------------------------------------------------------

 
with any filings required to be made by an Investor or its Affiliates under the
HSR Act or any other Antitrust Laws), (ii) any due diligence related to this
Agreement, the other Transaction Agreements, the Plan and the Chapter 11
Proceedings and the transactions contemplated hereby and thereby, (iii) the
preparation and negotiation of the Plan Term Sheet, this Agreement and the other
Transaction Agreements, the Plan (and related documents) and the proposed
documentation of the transactions contemplated hereby and thereby (including any
Auction) and (iv) the implementation of the transactions contemplated by this
Agreement, the Transaction Agreements and the Plan (including any legal
proceedings (A) in connection with the confirmation of the Plan and approval of
the Disclosure Statement, and objections thereto, and any other actions in the
Chapter 11 Proceedings related thereto and (B) to enforce the Investors’ rights
against the Company (but not against any other Investor, any Related Purchaser
or any Ultimate Purchaser) under this Agreement, the Plan, the Chapter 11
Proceedings and any Transaction Agreement) (collectively, “Expense
Reimbursement”).
 
(b)           Except as provided in clause (c) below and Section 10.2, the
Expense Reimbursement shall be payable by the Company as soon as practicable,
and in no event later than two (2) Business Days after receipt of invoices
therefor, by wire transfer of immediately available funds to the account(s)
specified by the Investors to the Company in writing prior to such date and such
payment will be non-refundable and non-avoidable, free and clear of any
withholding or deduction for any applicable Taxes; provided, that the Company’s
final payment shall be made contemporaneously with the Effective Date or the
termination of this Agreement in accordance with Article X.
 
(c)           The obligation of the Company to pay the Expense Reimbursement
shall not be conditioned or contingent upon the consummation of the transactions
contemplated by this Agreement, the Rights Offering, the DIP Conversion or the
Plan or the transactions contemplated hereby or thereby.  For the avoidance of
doubt, the obligations of the Company to pay any fees and expenses under the
Final Order approving the DIP Credit Agreement shall continue notwithstanding
entry into or termination of this Agreement.
 
(d)           The provision for the payment of the Expense Reimbursement, the
Commitment Premium, the Termination Payment and the indemnification provided
herein  are (and the BCA Approval Order shall so provide that payment of any
amounts in respect of the Expense Reimbursement, the Commitment Premium, the
Termination Payment and the indemnification provided herein are) an integral
part of the transactions contemplated by this Agreement and without this
provision the Investors would not have entered into this Agreement and such
Expense Reimbursement, the Commitment Premium, the Termination Payment and the
indemnification provided herein shall constitute an allowed administrative
expense of the Company under sections 503(b)(1) and 507(a)(2) of the Bankruptcy
Code.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in (i) the Company SEC Documents filed prior to the date
hereof (excluding any risk factor disclosure and disclosure included in any
“forward-looking statements” disclaimer or other statements included in such
Company SEC Documents that are


 
31

--------------------------------------------------------------------------------

 
predictive, forward-looking, non-specific or primarily cautionary in nature),
(ii) in the Attached Disclosure Statement (excluding any risk factor disclosure
and disclosure of risks included in any “forward-looking statements” disclaimer
or other statements included in the Attached Disclosure Statement that are
predictive, forward-looking, non-specific or primarily cautionary in nature) and
(iii) the disclosure letter delivered by the Company to the Investors and the Ad
Hoc Counsel on the date of this Agreement (the “Disclosure Letter”), the Debtors
represent and warrant to each of the Investors as of the date hereof and as of
the Effective Date as set forth below.  Any disclosure in the Company SEC
Documents or the Attached Disclosure Statement that is deemed to qualify a
representation or warranty shall only so qualify a representation or warranty to
the extent that it is made in such a way as to make the relevance of such
disclosure to these representations and warranties reasonably apparent on its
face.
 
Section 5.1        Organization and Qualification.  Each of the Company and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, (b) subject to any necessary
authority from the Bankruptcy Court, has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now
conducted and (c) is qualified to do business and in good standing (or the
equivalent thereof) in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Change.
 
Section 5.2         Corporate Power and Authority.
 
(a)           Each of the Debtors has or, to the extent executed in the future,
shall have when executed, the requisite corporate power and authority to enter
into, execute and deliver this Agreement, the Plan, and the other Transaction
Agreements to which it will be a party as contemplated by this Agreement and the
Plan and, (i) subject to entry of the BCA Approval Order, to perform BCA
Approval Obligations, (ii) subject to entry of the Plan Solicitation Order, to
perform its obligations under the Rights Offering Procedures, including issuance
of the Rights and (iii) subject to entry of the Confirmation Order, to perform
its other obligations hereunder and under the Plan and to consummate the Rights
Offering contemplated hereunder and by the Rights Offering Procedures, including
the issuance of the Rights, the Rights Offering Shares pursuant to the Rights
Offering and the Investor Shares, and the other transactions contemplated hereby
and thereby.  Subject to receipt of the foregoing Orders, the each of the
Debtors has or, to the extent executed in the future, shall have when executed,
taken all necessary corporate action required for the due authorization,
execution, delivery and performance by it of this Agreement and the other
Transaction Agreements, including the issuance of the Rights, the Rights
Offering Shares pursuant to the Rights Offering and the Investor Shares, and no
other corporate proceedings on the part of such Debtor are or will be necessary
to authorize this Agreement or any of the other Transaction Agreements or to
consummate the transactions contemplated hereby or thereby.
 
(b)           Each of the Debtors’ Subsidiaries has or, to the extent executed
in the future, shall have when executed the requisite power and authority
(corporate or otherwise) to enter into, execute and deliver each Transaction
Agreement to which such Subsidiary is a party and, subject to entry of the
Confirmation Order, to perform its obligations thereunder.  Each of


 
32

--------------------------------------------------------------------------------

 
the Debtors’ Subsidiaries has or, to the extent executed in the future, shall
have when executed, taken all necessary corporate action required for the due
authorization, execution, delivery and performance by it of each Transaction
Agreement to which such Subsidiary is a party.
 
(c)           Prior to the execution by the Debtors and filing with the
Bankruptcy Court of the Plan, the Company and each of the other Debtors
executing the Plan will have the requisite power and authority (corporate or
otherwise) to execute the Plan and to file the Plan with the Bankruptcy Court
and, subject to entry of the Confirmation Order, to perform its obligations
thereunder, and will have taken all necessary actions (corporate or otherwise)
required for the due authorization, execution, delivery and performance by it of
the Plan.
 
Section 5.3        Execution and Delivery; Enforceability.
 
(a)           This Agreement and each other Transaction Agreement has been, or
prior to its execution and delivery will be, duly and validly executed and
delivered by the Debtors and each of their respective Subsidiaries party
thereto, and, (i) upon the entry of the BCA Approval Order, this Agreement and
(ii) upon entry of the Confirmation Order, each other Transaction Agreement,
will constitute the valid and binding obligations of the Debtors and each of
their respective Subsidiaries party thereto, enforceable against the Debtors and
each of their respective Subsidiaries party thereto in accordance with their
respective terms, in each case as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity.
 
(b)           The Plan will be filed with the Bankruptcy Court by the Company
and each of the other Debtors executing the Plan and, upon the entry of the
Confirmation Order, will constitute the valid and binding obligation of the
Company and such Debtors, enforceable against the Company and such Debtors in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity.
 
Section 5.4        Authorized and Issued Capital Stock.
 
(a)           As of the Effective Date, the authorized capital stock of the
Company will consist of an amount of shares of New Common Stock and any other
equity securities, in each case as set forth in the Certificate of
Incorporation.  As of the Effective Date, (i) nine million nine hundred and nine
thousand (9,909,000) shares of New Common Stock will be outstanding, (ii) ninety
one thousand (91,000) vested shares of restricted New Common Stock and/or
restricted stock units of New Common Stock issued in accordance with and subject
to the terms of the Management Incentive Plan will be outstanding (the
“Emergence MIP Vested Grant”), (iii) New Warrants to purchase up to one million
one hundred and eleven thousand one hundred and eleven (1,111,111) shares of New
Common Stock will be outstanding, (iv) no shares of preferred stock will be
issued and outstanding, (v) no shares of New Common Stock will be held by the
Company in its treasury, (vi) no more than four hundred twenty nine thousand
(429,000) shares of New Common Stock will be reserved for issuance upon exercise
of stock options and other rights to purchase or acquire shares of New Common
Stock granted under the Management Incentive Plan (excluding the 91,000 shares
of New Common Stock that may be reserved for issuance with respect to the
Emergence MIP Vested Grant) and (vii) other than the one million


 
33

--------------------------------------------------------------------------------

 
one hundred and eleven thousand one hundred and eleven (1,111,111) shares of New
Common Stock reserved for issuance upon exercise of the New Warrants and the
shares of New Common Stock reserved for issuance for the Emergence MIP Vested
Grant and/or for issuance upon exercise of upon exercise of stock options and
other rights to purchase or acquire shares of New Common Stock granted under the
Management Incentive Plan, no shares of New Common Stock will be reserved for
issuance as of the Effective Date.
 
(b)           As of the Effective Date, all issued and outstanding shares of
capital stock of the Company and each of its Subsidiaries will have been duly
authorized and validly issued and will be fully paid and non-assessable, and
(except as set forth in the Stockholders Agreement and the Certificate of
Incorporation) will not be subject to any preemptive rights.
 
(c)           Except as set forth in this Section 5.4, as of the Effective Date,
no shares of capital stock or other equity securities or voting interest in the
Company will have been issued, reserved for issuance or outstanding.
 
(d)           Except as described in this Section 5.4, and except as set forth
in the Stockholders Agreement and the Certificate of Incorporation as of the
Effective Date, neither the Company nor any of its Subsidiaries will be party to
or otherwise bound by or subject to any outstanding option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking (including any
preemptive right) that (i) obligates the Company or any of its Subsidiaries to
issue, deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or
cause to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any of its Subsidiaries or any security
convertible or exercisable for or exchangeable into any capital stock of, or
other equity or voting interest in, the Company or any of its Subsidiaries,
(ii) obligates the Company or any of its Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
contract, arrangement or undertaking, (iii) restricts the transfer of any shares
of capital stock of the Company or any of its Subsidiaries or (iv) relates to
the voting of any shares of capital stock of the Company or any of its
Subsidiaries.
 
(e)           Section 5.4(e) of the Disclosure Letter sets forth a complete and
correct list of the ownership interest of the Company and each of its
Subsidiaries in their respective Subsidiaries, and the type of entity and
jurisdiction of organization of each such Subsidiary.
 
Section 5.5        Issuance.  The Investor Shares, the Rights Offering Shares to
be issued and sold by the Company to the Rights Holders pursuant to the Rights,
the shares of New Common Stock to be issued under the Plan and the shares of New
Common Stock reserved for issuance upon the valid exercise of New Warrants,
respectively, when such Investor Shares, the Rights Offering Shares to be issued
and sold by the Company to the Rights Holders pursuant to the Rights, the shares
of New Common Stock to be issued under the Plan and the shares of New Common
Stock reserved for issuance upon the valid exercise of New Warrants, are issued
and delivered in accordance with this Agreement, the Plan and the subscription
documents contemplated hereby and thereby, and the New Warrants, respectively,
shall have been duly and validly authorized, issued and delivered and shall be
fully paid and non-assessable, and free and clear of all Taxes, Liens (other
than transfer restrictions imposed under applicable securities
 
 
34

--------------------------------------------------------------------------------

 
laws), preemptive rights, subscription and similar rights, other than any rights
set forth in the Certificate of Incorporation and the Stockholders Agreement.
 
Section 5.6        No Conflict.  Assuming that the Consents described in
Section 5.7 are obtained, the execution and delivery by the Debtors and, to the
extent relevant, their respective Subsidiaries of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Debtors and, to the
extent relevant, their respective Subsidiaries with all of the provisions hereof
and thereof and the consummation of the transactions contemplated herein and
therein (including compliance by each Investor with its obligations hereunder
and thereunder) (a) will not conflict with, or result in a breach, modification
or violation of, any of the terms or provisions of, or constitute a default
under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Attached Plan, in the acceleration of, or the
creation or imposition of any Lien under, or cause any payment or consent to be
required under, any Material Contract, (b) will not require any Consent of or
notice to any Person under any Material Contract of the Debtors or any of their
respective Subsidiaries (c) will not result in any violation of the provisions
of the certificate of incorporation or bylaws (or comparable constituent
documents) of the Debtors or any of their respective Subsidiaries or the
Certificate of Incorporation or Bylaws, (d) will not result in any material
violation of any Law or Order applicable to the any Debtor or any of its
Subsidiaries or any of its or their properties and (e) will not result in any
default under (with or without notice or lapse of time, or both),
non-compliance, suspension revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties, except in any such case described in
clauses (a) and (b) for any conflict, breach, violation, default, acceleration
or Lien which has not, and would not reasonably be expected to, individually or
in the aggregate, (i) prohibit, materially delay or materially adversely impact
the Debtors’ or any of their respective Subsidiaries’ ability to perform its
respective obligations under, or to consummate the transaction contemplated by,
this Agreement, the Plan and the other Transaction Agreements to which it is a
party and (ii) adversely impact the ability of the Debtors and the respective
Subsidiaries, taken as a whole, to conduct their respective businesses or
otherwise result in a material liability to the Debtors and their respective
Subsidiaries, taken as a whole.
 
Section 5.7        Consents and Approvals.  No Consent, approval, authorization,
Order, registration or qualification of or with, or filing or notification with
or to, any Governmental Entity having jurisdiction over the Debtors or any of
their respective Subsidiaries or any of their properties is required for the
execution and delivery by the Debtors and, to the extent relevant, their
respective Subsidiaries of this Agreement, the Plan and the other Transaction
Agreements, the compliance by the Debtors and, to the extent relevant, their
respective Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (including
compliance by each Investor with its obligations hereunder and thereunder),
except (a) the entry by the Bankruptcy Court of the BCA Approval Order
authorizing the Debtors to enter into, deliver and perform the BCA Approval
Obligations, (b) the entry of the Plan Solicitation Order, (c) the entry of the
Confirmation Order, (d) filings, if any, pursuant to the HSR Act and the
expiration or termination of all applicable waiting periods thereunder or any
applicable notification, authorization, approval or Consent under any other
Antitrust Laws in connection with the transactions contemplated by this
Agreement, (e) the filing with the Secretary of State of the State of Delaware
of the Certificate of Incorporation to be applicable to the Company from and
after the Effective Date and (f) such


 
35

--------------------------------------------------------------------------------

 
Consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the issuance
of the Investor Shares to the Investors, the issuance of the New Warrants and
the shares of New Common Stock to be issued upon exercise thereof and the
issuance of the Rights and the Rights Offering Shares pursuant to the exercise
of the Rights.
 
Section 5.8        Arm’s Length.  The Company acknowledges and agrees that
(a) each of the Investors is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering and DIP Conversion) and not as a financial advisor or a
fiduciary to, or an agent of, the Company or any of its Subsidiaries and (b) no
Investor is advising the Company or any of its Subsidiaries as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction.
 
Section 5.9        Financial Statements; Disclosure Statement.
 
(a)           The consolidated financial statements of the Company included or
incorporated by reference in the Company SEC Documents, and to be included or
incorporated by reference in the Disclosure Statement (collectively, the
“Financial Statements”), comply or will comply, as the case may be, in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Bankruptcy Code, and present fairly and will present fairly
in all material respects the financial position, results of operations and cash
flows of the Company and its consolidated subsidiaries, taken as a whole, as of
the dates indicated and for the periods specified.  The Financial Statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods covered
thereby, subject to (a) in the case of any unaudited Financial Statements, the
absence of footnote disclosures and (b) in the case of any Financial Statements
other than year-end Financial Statements, changes resulting from normal
period-ending adjustment.
 
(b)           The Company and its Subsidiaries do not have any material
liabilities or obligations of a nature required to be reflected on a balance
sheet prepared in accordance with GAAP other than (i) liabilities specifically
reflected on and fully reserved against in the Financial Statements,
(ii) liabilities and obligations arising under or in connection with this
Agreement or the performance by the Company of its obligations in accordance
with the terms of this Agreement, (iii) liabilities and obligations incurred in
the ordinary course of business consistent with past practice since December 31,
2013 and (iv) liabilities and obligations  arising under any Material Contract
existing as of the date of this Agreement or entered into after the date of this
Agreement in compliance with the terms of this Agreement (other than in the case
of breaches or defaults by, or claims for indemnification against, the Company
and its Subsidiaries).
 
Section 5.10      Company SEC Documents; Disclosure Statement.  Since December
31, 2012, the Company has filed all required reports, schedules, forms and
statements with the SEC.  As of their respective dates, and giving effect to any
amendments or supplements thereto filed prior to the date of this Agreement,
each of the Company SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act applicable to such
Company SEC Documents.  The Company has filed with the SEC all “material
contracts” (as such term is defined in Item 601(b)(10) of Regulation S-K under
the


 
36

--------------------------------------------------------------------------------

 
Exchange Act) that are required to be filed as exhibits to the Company SEC
Documents.  No Company SEC Document, after giving effect to any amendments or
supplements thereto, and to any subsequently filed Company SEC Documents, in
each case filed prior to the date of this Agreement, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Attached
Disclosure Statement conforms in all material respects to the requirements of
the Bankruptcy Code and complies in all material respects with section 1125 of
the Bankruptcy Code.  The Disclosure Statement, when submitted to the Bankruptcy
Court, when approved thereby and upon confirmation and effectiveness, will
conform in all material respects to the requirements of the Bankruptcy Code and
will comply in all material respects with section 1125 of the Bankruptcy Code.
 
Section 5.11      Absence of Certain Changes.  Since December 31, 2013, except
for actions required to be taken pursuant to this Agreement or the Plan:
 
(a)           no Event has occurred or exists which has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Change;
 
(b)           neither the Company nor any of its Subsidiaries has amended its
certificate of incorporation, bylaws or comparable constituent documents;
 
(c)           the Company has not made any material changes with respect to its
accounting policies or procedures, except as required by Law or changes in GAAP;
 
(d)           neither the Company nor any of its Subsidiaries has (i) made,
changed or revoked any material Tax election, (ii) entered into any settlement
or compromise of any material Tax liability, (iii) filed any amended Tax Return
with respect to any material Tax, (iv) changed any annual Tax accounting period,
(v) entered into any closing agreement relating to any material Tax or (vi) made
material changes to their Tax accounting methods or principles;
 
(e)           other than in the ordinary course of business in compliance with
all applicable Laws, neither the Company nor any of its Subsidiaries has entered
into any transaction or engaged in layoffs or employment terminations which,
whether taken individually or in the aggregate, would trigger application of the
Worker Adjustment and Retraining Notification Act of 1988 (or any similar
foreign, state or local Law) or would be considered as a collective dismissal,
mass termination or reduction in force under applicable foreign Law;
 
(f)           other than as expressly contemplated by the Verghese Agreement,
there has not been (i) any increase in the compensation payable or to become
payable to any officer or employee of the Company or any of its Subsidiaries
with annual base compensation in excess of one hundred and twenty five thousand
dollars ($125,000) (except for compensation increases in the ordinary course of
business and consistent with past practice), (ii) any establishment, adoption,
renewal, entry into or material amendment or supplement of any bonus, profit
sharing, thrift, compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of (A) any
individual officer or employee with annual base compensation in excess of one
hundred and twenty five thousand dollars ($125,000) or (B) any director or
(iii) any negotiation, establishment, adoption, renewal, entry into or material
 
 
37

--------------------------------------------------------------------------------

 
amendment, modification or supplement to any Collective Bargaining Agreement, or
(iv) termination by the Company or any of its Subsidiaries (other than for
grounds constituting cause) of any key employee;
 
(g)           neither the Company nor any of its Subsidiaries have sold,
transferred, leased, licensed or otherwise disposed of any assets or properties
material to the Company and its Subsidiaries, taken as a whole, except for
(i) sales of inventory in the ordinary course of business consistent with past
practice and (ii) leases or licenses entered into in the ordinary course of
business consistent with past practice that do not, individually, require annual
payments by or to the Company or any of its Subsidiaries in excess of one
hundred thousand dollars ($100,000) and (iii) dispositions approved by the
Bankruptcy Court or in which the aggregate consideration received did not exceed
five hundred thousand dollars ($500,000); and
 
(h)           the Company has not been advised of or made aware of any fraud,
whether or not material, that involves management or other employees.
 
Section 5.12      No Violation or Default; Compliance with Laws.  The Company is
not in violation of its certificate of incorporation or bylaws and none of the
Company’s Subsidiaries are in violation of their respective charters or bylaws
or similar organizational documents in any material respect.  Neither the
Company nor any of its Subsidiaries are, except as a result of the Chapter 11
Proceedings, in default, and no Event has occurred or exists that, with notice
or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
Contract to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries is bound or to which any of the property
or assets of the Company or any of its Subsidiaries is subject, except, in each
case, for any such default that has not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Change.  Neither
the Company nor any of its Subsidiaries is or has been at any time since January
1, 2013 in violation of any Law or Order, except for any such violation that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Change.  There is and since January 1, 2013 has been no failure
on the part of the Company to comply in all material respects with the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated by the SEC thereunder.
 
Section 5.13      Legal Proceedings.  Other than the Chapter 11 Proceedings or
as would not reasonably be expected to result in a Material Adverse Change,
there are no material legal, governmental, administrative, judicial, or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, notice of non-compliance or proceedings (“Legal Proceedings”) pending
or, to the Knowledge of the Company, threatened, to which the Company or any of
its Subsidiaries is a party or to which any property of the Company or any of
its Subsidiaries is the subject or that relate to the transactions contemplated
hereby.
 
Section 5.14      Labor Relations.
 
(a)           There is no labor or employment-related audit, inspection or Legal
Proceeding pending or, to the Knowledge of the Company, threatened, against the
Company or any of its Subsidiaries by any of their respective employees or such
employees’ labor


 
38

--------------------------------------------------------------------------------

 
organization, works council, workers’ committee, union representatives or any
other type of employees’ representatives appointed, elected, identified or
recognized for collective bargaining purposes (collectively “Employee
Representatives”) that has or would reasonably be expected to, individually or
in the aggregate, adversely impact the ability of the Company and the
Subsidiaries to conduct their respective businesses or otherwise result in a
material liability to the Company or any Subsidiary.
 
(b)           Neither the Company nor any of its Subsidiaries is a party to, or
is bound by, any Collective Bargaining Agreement.  No union organizing efforts
or Employee Representatives’ elections or similar form of activity is ongoing at
the Company or any of its Subsidiaries or, to the Knowledge of the Company,
threatened in writing, nor is there any strike, slowdown, picketing, leafleting,
sit-in, boycott, work stoppage, lockout, material labor dispute or similar form
of organized labor disruption directed at the Company or any of its Subsidiaries
or, to the Knowledge of the Company, threatened in writing.  There are no unfair
labor practice charges pending against the Company or any of its Subsidiaries
before the National Labor Relations Board or any similar local, state or federal
agency or office or, to the Knowledge of the Company, are any such charges
threatened against the Company or any of its Subsidiaries and no grievance or
arbitration proceedings are pending against the Company or any of its
Subsidiaries or to the Knowledge of the Company, threatened against any of
them.  Neither the Company nor any of its Subsidiaries is subject to any
obligation (whether pursuant to Law or Contract) to notify, inform and/or
consult with, or obtain consent from, any Employee Representative regarding the
transactions contemplated by this Agreement.
 
(c)           The Company and each of its Subsidiaries has complied in all
material respects with all applicable Laws relating to labor and employment
including but not limited to all applicable Laws relating to the payment of
wages, salaries, fees, commissions, bonuses, overtime pay, holiday pay, sick
pay, benefits and all other compensation, remuneration and emoluments due and
payable to such employees under any Company or Subsidiary policy, practice,
agreement, plan, program or any applicable Collective Bargaining Agreement or
Law, collective bargaining, reductions in force, equal employment opportunities,
working conditions, employment discrimination, harassment, civil rights, safety
and health, disability, employee benefits, employee classification, workers’
compensation, immigration, family and medical leave, and the collection and
payment of withholding or social security taxes.
 
Section 5.15      Intellectual Property.
 
(a)           Section 5.15(a) of the Disclosure Letter sets forth a true and
complete list of (i) all registrations and pending applications for all Business
Intellectual Property (“Registered Intellectual Property”).  All registrations
included in the Registered Intellectual Property (i) are valid, enforceable, and
have not lapsed, expired (other than expirations in accordance with their
statutory terms) or been abandoned, and (ii) are not the subject of any
opposition filed with the United States Patent and Trademark Office or any other
applicable Intellectual Property registry.  All applications included in the
Registered Intellectual Property (i) are subsisting and have not been cancelled
or abandoned and (ii) are not the subject of any opposition filed with the
United States Patent and Trademark Office or any other applicable Intellectual
Property registry.  All necessary registration maintenance, renewal and other
relevant filing fees due through the date of this Agreement in connection with
the Registered Intellectual Property have been timely paid


 
39

--------------------------------------------------------------------------------

 
and all necessary documents and certificates in connection therewith have been
timely filed with the relevant patent, copyright, trademark, or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Registered Intellectual Property in full
force and effect.
 
(b)           Except as set forth in Section 5.15(b) of the Disclosure Letter,
the Company and/or its Subsidiaries owns or has the valid right to use (i) all
Business Intellectual Property that is material to the conduct of the Company
and/or its Subsidiaries’ businesses as currently conducted (“Material Business
Intellectual Property”) and (ii) all the material Technology used or held for
use in connection with the conduct of their respective businesses as currently
conducted (“Material Technology”).  The Company and its Subsidiaries maintain
reasonable and appropriate administrative, physical and technical security
controls for all Material Technology against the risk of business disruption
arising from attacks (including virus, worm and denial-of-service attacks),
unauthorized activities of any employee, hackers or any other Person.  The
Material Technology has not suffered any failure within the past three (3) years
that materially disrupted the operation of the business of the Company and/or
its Subsidiaries and is reasonably secure against intrusion, and all such
failures have been cured or fixed.  The Material Technology performs in all
material respects as currently required by the Company and Subsidiaries’
business as currently conducted.   The Material Business Intellectual Property
and Material Technology constitutes all the Intellectual Property and Technology
necessary for the conduct of the businesses of the Company and its Subsidiaries
as currently conducted and contemplated to be conducted.
 
(c)           The consummation of the transactions contemplated by this
Agreement and as provided by the Plan does not and will not (i) result in the
loss or impairment of any rights to use, assign, convey, transfer or encumber
any Material Business Intellectual Property or Material Technology (including,
but not limited to, as a result of change of control or similar provisions) or
(ii) obligate any of the Investors, the Company or any Subsidiary to pay any
royalties or other amounts to any third party in excess of the amounts that
would have been payable by Company and its Subsidiaries absent the consummation
of such transactions.
 
(d)           The Company and its Subsidiaries are not in material default (or
with the giving of notice alone, or together with a lapse of time, would be in
material default) under any Contract relating to any Material Business
Intellectual Property.  Except as set forth in Section 5.15(d) of the Disclosure
Letter, no Material Business Intellectual Property rights owned by the Company
or its Subsidiaries are being infringed, misappropriated, breached or violated
by any other Person.  The conduct of the businesses of the Company and its
Subsidiaries as presently conducted by the Company and/or its Subsidiaries
(including the provision of any goods or services by the Company and its
Subsidiaries) neither violates, infringes nor misappropriates any Intellectual
Property rights of other Persons.
 
(e)           There are no pending or threatened material Legal Proceedings
challenging the Company’s or any Subsidiary’s rights in or to, or the violation
of any of the terms of, any Material Business Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim.  There is no pending or threatened Legal Proceeding that the Company or
any subsidiary infringes, misappropriates or otherwise violates or conflicts
with any Intellectual Property rights of other Persons and the Company is
 
 
40

--------------------------------------------------------------------------------

 
unaware of any other fact which would form a reasonable basis for any such
claim.  There are no agreements between the Company or any of its Subsidiaries
and any third party relating to any Material Business Intellectual Property or
Intellectual Property of any third party under which there is, as of the date of
this Agreement, or is expected, as of the date of this Agreement, to be, any
material dispute regarding the scope or performance of such agreement.  Except
as set forth in Section 5.15(e) of the Disclosure Letter, the Company and its
Subsidiaries have not within the past six (6) years received any charge,
complaint, claim or notice alleging that Material Business Intellectual Property
or the operation of the businesses of the Company or its Subsidiaries infringes,
misappropriates or otherwise violates or conflicts with the Intellectual
Property of any Person or requires a license to the Intellectual Property of any
person.
 
(f)           The Company and its Subsidiaries have taken reasonable measures to
protect the confidentiality of all Trade Secrets owned by any of them that are
material to their businesses as currently conducted and as proposed to be
conducted.  The Company and its Subsidiaries, as applicable, have executed valid
written agreements with certain of their past and present employees who have
contributed to the development of Material Technology and Material Business
Intellectual Property pursuant to which such employees have assigned to the
Company or its Subsidiaries all their rights in and to all such Material
Technology and Material Business Intellectual Property they may develop in the
course of their employment and agreed to hold all Trade Secrets of the Company
and its Subsidiaries in confidence both during and after their employment.  The
Company and its Subsidiaries have executed valid written agreements with certain
past and present consultants and independent contractors who have been retained
in connection with the development of Material Technology and Material Business
Intellectual Property by which the consultants and independent contractors have
assigned to the Company or its Subsidiaries all their rights in and to such
Material Technology and Material Business Intellectual Property and agreed to
hold all Trade Secrets of the Company and its Subsidiaries in confidence both
during and after the term of their engagements.  No material Trade Secrets owned
by the Company or any of its Subsidiaries that is material to their businesses
as currently conducted and as proposed to be conducted have been disclosed or
authorized to be disclosed by the Company or any of its Subsidiaries to any of
their employees or any third party other than pursuant to a written and binding
non-disclosure or confidentiality agreement
 
(g)           The Company and its Subsidiaries have: (i) complied in all
material respects during the past three (3) years with all applicable Laws and
internal privacy policies relating to the use, collection, storage, disclosure
and transfer of any personally identifiable information collected by the Company
or its Subsidiaries, or by third parties on behalf of the Company or its
Subsidiaries, or having authorized access to the records of the Company or its
Subsidiaries; (ii) not received any written complaint regarding their
collection, use or disclosure of personally identifiable information; and (iii)
to the Knowledge of the Company, not experienced any breach of security that
resulted in unauthorized access by third parties to personally identifiable
information in the possession, custody or control of the Company or its
Subsidiaries.


Section 5.16      Title to Real and Personal Property.
 
(a)           Real Property.  The Company or one of its Subsidiaries, as the
case may be, has good and marketable title in fee simple to each Owned Real
Property, free and clear of all


 
41

--------------------------------------------------------------------------------

 
Liens, except (i) Liens that are described in the Disclosure Letter or
(ii) Permitted Liens.  All Real Property Leases are valid, binding and
enforceable by and against the Company or its relevant Subsidiary and the other
parties thereto, (except (A) those which are cancelled, rescinded or terminated
after the date of this Agreement in accordance with their terms and this
Agreement and (B) as may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally and general principles of equity), and no written
notice to terminate, in whole or part, any Real Property Lease has been
delivered to the Company or any of its Subsidiaries (nor has there been any
indication that any such notice of termination will be served).  Other than as a
result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries has given or received any written notice of a default or
breach under any Real Property Lease, and to the Knowledge of the Company,
neither the Company nor any of its Subsidiaries, nor any other party to any Real
Property Lease is in default or breach under the terms thereof in a material
respect.
 
(b)           Personal Property.  The Company or one of its Subsidiaries has
good and valid title or, in the case of leased assets, a valid leasehold
interest, free and clear of all Liens, to all of the tangible and intangible
personal property and assets that are material to the business of the Company
and its Subsidiaries, except (i) Liens that are described in the Disclosure
Letter or (ii) Permitted Liens.
 
Section 5.17      No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company or any of its Subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its Subsidiaries, on the other, that is required by the
Exchange Act to be described in the Company SEC Documents and that are not so
described in the Company SEC Documents filed prior to the date hereof, except
for the transactions contemplated by this Agreement.
 
Section 5.18      Licenses and Permits.  The Company and its Subsidiaries
possess, and are in compliance with, all material licenses, certificates,
approvals, entitlements, accreditations permits and other authorizations issued
by, and have made all material declarations and filings with, the appropriate
Governmental Entities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses, in each
case.  All such licenses, certificates, approvals, entitlements, accreditations
permits and other authorizations are in full force and effect.  No condition or
violation exists or event or violation has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such licenses,
certificates, approvals, entitlements, accreditations permits and other
authorizations, and there is no claim (or threat of a claim) that any thereof is
not in full force and effect, except to the extent any such condition,
violation, event or claim would not reasonably be expected to have a Material
Adverse Change.  Neither the Company nor any of its Subsidiaries has received
notice of any revocation or modification of any such license, certificate,
permit or authorization.
 


 
42

--------------------------------------------------------------------------------

 
Section 5.19      Compliance With Environmental Laws.
 
(a)           The Company, its Subsidiaries and each of the properties formerly
or currently owned or operated by the Company or its Subsidiaries, have complied
and are in compliance in all material respects with all Environmental Laws;
 
(b)           the Company and its Subsidiaries (i) have received and are in
material compliance with all permits, licenses, exemptions and other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and occupy each of their properties (and all such permits, licenses,
exemptions and other approvals are in full force and effect and free from
breach), (ii) are not subject to, and have not received any notification with
respect to, any action to revoke, terminate, withdraw, cancel, limit, condition,
amend, appeal or otherwise review any such permits, licenses, exemptions or
approvals, (iii) have not received any notification under any Environmental Laws
that any material work, repairs, construction or capital expenditures are
required to be made in respect of, or as a condition of, continued compliance
with any Environmental Laws and (iv) have paid all material fees, assessments or
expenses due under any such permits, licenses or approvals;
 
(c)           except with respect to matters that have been fully and finally
settled or resolved, the Company and its Subsidiaries have not received notice
of any actual or potential material liability of the Company for the
investigation, remediation or monitoring of any disposal or release of Hazardous
Materials, or for any material violation of Environmental Laws;
 
(d)           there are no facts, circumstances or conditions relating to the
past or present business or operations of the Company, its Subsidiaries or any
of their predecessors (including the disposal, arrangement for disposal, Release
or threatened Release, generation, treatment, storage or transport of any
Hazardous Materials), or to any real property currently or formerly owned,
leased or operated by the Company, its Subsidiaries or any of their
predecessors, that would reasonably be expected to give rise to any material
Environmental Claim, or to any material liability, under any Environmental Law
or that otherwise interferes with or prevents material compliance with any
Environmental Law;
 
(e)           except with respect to matters that have been fully and finally
settled or resolved, no material Environmental Claim has been asserted against
the Company, any of its Subsidiaries or any predecessor in interest nor has the
Company, any of its Subsidiaries or any predecessor in interest received notice
in writing of any material threatened or pending Environmental Claim against the
Company, any of its Subsidiaries or any predecessor in interest; no material
Legal Proceeding is pending, or to the Knowledge of the Company threatened,
under any Environmental Laws to which the Company or any of its Subsidiaries is
or will be named as a party, nor are there any Orders, or other administrative
or judicial requirements outstanding under any Environmental Laws with respect
to the Company and any of its Subsidiaries;
 
(f)            neither the Company nor any of its Subsidiaries has agreed by
Contract to assume or accept responsibility for any material liability of any
other Person under Environmental Laws;


 
43

--------------------------------------------------------------------------------

 
(g)           none of the transactions contemplated under this Agreement will
give rise to (i) any obligations to obtain the consent of any Governmental
Entity under any Environmental Laws or (ii) any action to revoke, terminate,
withdraw, cancel, limit, condition, appeal or otherwise review, or any other
adverse effect on, any permits, licenses or other approvals required of the
Company and its Subsidiaries under applicable Environmental Laws to conduct
their respective business and occupy each of their properties; and
 
(h)           the Company and its Subsidiaries have made available to the
Investors or the Ad Hoc Counsel true and complete copies of all material,
non-privileged environmental reports, audits and investigations relating to the
Company, its Subsidiaries and each of the properties owned or operated by the
Company and its Subsidiaries.
 
Section 5.20      Tax Matters.
 
(a)           The Company has timely filed or caused to be timely filed (taking
into account any applicable extension of time within which to file) with the
appropriate taxing authorities all income and other material tax returns,
statements, forms and reports (including elections, declarations, disclosures,
schedules, estimates and information Tax Returns) for Taxes (“Tax Returns”) that
are required to be filed by, or with respect to, the Company and its
Subsidiaries.  The Tax Returns accurately reflect all material liability for
Taxes of the Company and its Subsidiaries for the periods covered thereby.
 
(b)           All material Taxes and Tax liabilities due by or with respect to
the income, assets or operations of the Company and its Subsidiaries for all
taxable years or other taxable periods that end on or before the Effective Date
have been paid in full or will be paid in full pursuant to the Plan or, to the
extent not yet due, accrued and fully provided for in accordance with GAAP on
the Financial Statements of the Company included in the Company SEC Documents.
 
(c)           Neither the Company nor any of its Subsidiaries has received any
written notices from any taxing authority relating to any issue that could
materially affect the Tax liability of the Company or any of its Subsidiaries.
 
(d)           All material Taxes that the Company and each of its Subsidiaries
is (or was) required by Law to withhold or collect in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party have been duly withheld or collected, and have been timely
paid to the proper authorities to the extent due and payable.
 
(e)           Neither the Company nor any of its Subsidiaries has been included
in any “consolidated,” “unitary” or “combined” Tax Return provided for under any
Law with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than a group of which the Company and/or its
Subsidiaries are the only members).
 
(f)           There are no tax sharing, allocation, indemnification or similar
agreements in effect as between the Company or any of its Subsidiaries or any
predecessor or Affiliate thereof and any other party (including any predecessors
or Affiliates thereof) under which the


 
44

--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries could be liable for any material Taxes or
other claims of any party.
 
(g)           The Company has not been a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code at any time
during the five (5)-year period ending on the date hereof.
 
(h)           Neither the Company nor any of its Subsidiaries is a party to any
agreement that would require the Company or any of its Subsidiaries or any of
their respective Affiliates to make any material payment that would constitute
an “excess parachute payment” for purposes of Sections 280G and 4999 of the
Code.
 
(i)            Neither the Company nor any of its Subsidiaries has engaged in a
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).
 
Section 5.21      Company Plans.
 
(a)           Except as set forth in Section 5.21(a) of the Disclosure Letter,
the Company does not sponsor, maintain or contribute to or have any obligation
to maintain or contribute to, or have any direct or indirect liability, whether
contingent or otherwise, with respect to any plan, program, arrangement or
agreement that is a pension, profit-sharing, savings, retirement, employment,
consulting, severance pay, termination, executive compensation, incentive
compensation, deferred compensation, bonus, stock purchase, stock option,
phantom stock or other equity-based compensation, change-in-control, retention,
salary continuation, vacation, sick leave, disability, death benefit, group
insurance, hospitalization, medical, dental, life (including all individual life
insurance policies as to which the Company is the owner, the beneficiary, or
both), Code Section 125 “cafeteria” or “flexible” benefit, employee loan,
educational assistance or fringe benefit plan, program, arrangement or
agreement, whether written or oral,  including, without limitation, any
(i) “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or (ii) other
employee benefit plans, agreements, programs, policies, arrangements or payroll
practices, whether or not subject to ERISA (including any funding mechanism
therefor now in effect or required in the future as a result of the transaction
contemplated by this Agreement or otherwise) under which any current or former
officer, director, employee, leased employee, consultant or agent (or their
respective beneficiaries) of the Company has any present or future right to
benefits (individually, a “Company Plan,” and collectively the “Company
Plans”).  All references to “the Company” in this Section 5.21 shall refer to
the Company, its Subsidiaries and any entity that would be considered a single
employer with the Company under Sections 414(b), (c), (m) or (o) of the Code.
 
(b)           Correct and complete copies of the following documents, with
respect to each Company Plan, have been delivered upon request or made available
to the Investors by the Company, to the extent applicable:  (i) all Company Plan
documents currently in effect, together with all amendments and attachments
thereto (including, in the case of any Company Plan not set forth in writing, a
written description thereof); (ii) all trust documents, declarations of trust
and other documents establishing other funding arrangements currently in effect,
and all amendments thereto currently in effect and the latest financial
statements thereof; (iii) the annual report on


 
45

--------------------------------------------------------------------------------

 
IRS Form 5500 for each of the past three (3) years and all schedules thereto;
(iv) the most recent IRS determination letter; (v) summary plan descriptions and
summaries of material modifications currently in effect; (vi) the three (3) most
recently prepared actuarial valuation reports, and (vii) any other documents
reasonably requested by the Investors.  The Company does not maintain,
contribute or have any liability, whether contingent or otherwise, with respect
to, and has not in the past six (6) years maintained, contributed or had any
liability, whether contingent or otherwise, with respect to any Company Plan
(including, for such purpose, any “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, which the Company previously maintained or contributed
to), that is, or has in the past six (6) years been, (i) subject to Title IV of
ERISA or Section 412 or 430 of the Code; (ii) maintained by more than one
employer within the meaning of Section 413(c) of the Code; (iii) subject to
Sections 4063 or 4064 of ERISA; (iv) a “multiemployer plan,” within the meaning
of Section 4001(a)(3) of ERISA (a “Multiemployer Plan”); (v) a “multiple
employer welfare arrangement” as defined in Section 3(40) of ERISA; or (vi) an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA and
that is not intended to be qualified under Section 401(a) of the Code.
 
(c)           (1) Each Company Plan, other than any Multiemployer Plans, is in
compliance in all material respects with ERISA, the Code, other applicable Laws
and its governing documents; (2) each Company Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS covering all required changes prior to and, as
applicable including, the Economic Growth and Tax Relief Reconciliation Act of
2001 or has applied to the IRS for such favorable determination within the
applicable remedial amendment period under Section 401(b) of the Code,
and,  nothing has occurred that is reasonably likely to result in the loss of
the qualification of any Company Plan under Section 401(a) of the Code; (3) no
Company Plan subject to Section 412 or Section 430 of the Code or Section 302 of
ERISA has failed to satisfy the minimum funding standard within the meaning of
Section 412 or Section 430 of the Code or Section 302 of ERISA, or has obtained
a waiver of any minimum funding standard or an extension of any amortization
period under Section 412 or Section 430 of the Code or Section 303 or 304 of
ERISA; (4) no Company Plan covered by Title IV of ERISA has been terminated and
no proceedings have been instituted to terminate or appoint a trustee under
Title IV of ERISA to administer any such Company Plan; (5) the Company has not
incurred any unsatisfied liability under Title IV of ERISA or Section 412 or
Section 430 of the Code or Section 302 of ERISA by reason of being treated as a
single employer together with any other entity under Section 4001 of ERISA or
Section 414 of the Code; (6) the projected benefit obligations (whether or not
vested) under each Company Plan that is subject to Title IV of ERISA as of the
close of its most recent plan year did not exceed the market value of the assets
allocable thereto by more than, as applicable, (A) the amount shown in the most
recent actuarial valuation report for such Company Plan provided or made
available to Investors pursuant to Section 5.21(b)(vi) hereof or (B) the amount
shown in the Attached Plan or the Attached Disclosure Statement, and there has
been no material change in the financial condition of any such Company Plan
since the last day of its most recent plan year; (7) the Company has not
incurred any withdrawal liability or received any notice of withdrawal with
respect to a Multiemployer Plan under Subtitle E of Title IV of ERISA that has
not been satisfied in full, and no condition or circumstance exists that could
reasonably be expected to result in a withdrawal from or the partition,
termination, reorganization or insolvency of any such Multiemployer Plan and no
such Multiemployer Plan is in endangered or critical status; (8) other than
routine claims for benefits, no Liens, lawsuits or complaints to or by any

 
46

--------------------------------------------------------------------------------

 
person or Governmental Entity have been filed against any Company Plan or the
Company or against any other person or party and no such Liens, lawsuits or
complaints are contemplated or threatened with respect to any Company Plan;
(9) there are no audits or proceedings initiated pursuant to the IRS Employee
Plans Compliance Resolution System (currently set forth in Revenue Procedure
2013-12) or similar proceedings pending with the IRS or U.S. Department of Labor
with respect to any Company Plan; (10) no individual who has performed services
for the Company has been improperly excluded from participation in any Company
Plan; (11) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any Company Plan covered by Title IV of
ERISA other than as a result of the Chapter 11 Proceedings; (12) all
contributions and premiums (including Pension Benefit Guaranty Corporation
premiums) required to be made under the terms of or payable in respect of any
Company Plan have been timely made or paid or have been (A) properly reflected
in the Financial Statements of the Company included in the Company SEC Documents
filed prior to the date hereof or (B) described in the Attached Plan or the
Attached Disclosure Statement; (13) there has been no amendment to, announcement
by the Company relating to, or change in employee participation or coverage
under, any Company Plan which would increase the expense of maintaining such
plan above the level of the expense incurred therefor for the most recent fiscal
year; (14) no Company Plan provides or has provided for post-employment or
retiree health, life insurance or other welfare benefits, except for benefits
required by Section 4980B of the Code or similar Law; (15) neither the Company,
nor any of its directors, officers or employees, nor any other “disqualified
person” or “party in interest” (as defined in Section 4975(e)(2) of the Code and
Section 3(14) of ERISA, respectively) has engaged in any transaction, act or
omission to act in connection with any Company Plan that would reasonably be
expected to result in the imposition of a material penalty or fine to the
Company pursuant to Section 502 of ERISA, damages to the Company pursuant to
Section 409 of ERISA or a tax to the Company pursuant to Section 4975 of the
Code; (16) no liability, claim, action, litigation, audit, examination,
investigation or administrative proceeding has been made, commenced or, to the
Knowledge of the Company, threatened with respect to any Company Plan; (17) each
Company Plan that is a “nonqualified deferred compensation plan” (within the
meaning of Section 409A of the Code) has been operated and administered since
January 1, 2005 in good faith compliance with Section 409A of the Code, and is
currently in compliance with Section 409A of the Code; (18) neither the
execution of this Agreement, stockholder approval of this Agreement nor the
consummation of the transactions contemplated hereby will, alone or in the
aggregate, (A) entitle any employees or other service providers of the Company
to severance pay or any increase in severance pay upon any termination of
employment after the date hereof or any other compensation, (B) accelerate the
time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Company Plans, (C) limit or restrict the right of the Company to merge,
amend or terminate any of the Company Plans, (D) result in a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Code, (E) result in the payment of any amount that could,
individually or in combination with any other such payment, constitute an
“excess parachute payment,” as defined in Section 280G(b)(1) of the Code;
(19) except as required to maintain the tax-qualified status of any Company Plan
intended to qualify under Section 401(a) of the Code, no condition or
circumstance exists that would prevent the amendment or termination of any
Company Plan other than a Company Plan between the Company, on the one


 
47

--------------------------------------------------------------------------------

 
hand, and an individual employee or director thereof on the other; and (20) no
Company Plan (including without limitation any defined contribution plan) has
equity of the Company (or its predecessors) as a permissible investment.
 
(d)           The Company and its Subsidiaries have no plan, Contract or
commitment, whether legally binding or not, to create any additional employee
benefit or compensation plans, policies or arrangements or, except as may be
required by Law, to modify any Company Plan.
 
(e)           With respect to each Company Plan that is subject to the Laws or
applicable customs or rules of relevant jurisdictions other than the United
States (each, a “Foreign Plan”):  (i) each Foreign Plan is in compliance in all
material respects with the applicable provisions of Law and regulations
regarding employee benefits, mandatory contributions and retirement plans of
each jurisdiction in which each such Foreign Plan is maintained, to the extent
those Laws are applicable to such Foreign Plan; (ii) each Foreign Plan has been
administered at all times and in all material respects in accordance with its
terms; (iii) there are no pending investigations by any Governmental Entity
involving any Foreign Plan, and no pending claims (except for claims for
benefits payable in the normal operation of the Foreign Plans), suits or
proceedings against any Foreign Plan or asserting any rights or claims to
benefits under any Foreign Plan; (iv) the transactions contemplated by this
Agreement, by themselves or in conjunction with any other transactions, will not
create or otherwise result in any material liability, accelerated payment or any
enhanced benefits with respect to any Foreign Plan; and (v) all liabilities with
respect to each Foreign Plan have been funded in accordance with the terms of
such Foreign Plan and have been properly reflected in the Financial Statements
of the Company.
 
Section 5.22      Internal Control Over Financial Reporting.  The Company
maintains, and has maintained since January 1, 2012, a system of internal
control over financial reporting (as such term is defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that (a) complies in all material respects
with the requirements of the Exchange Act, (b) has been designed by the
Company’s principal executive officer and principal financial officer (or under
their supervision) to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, and (c) is
effected by the Board and the Company’s management and other personnel to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles.  The Company is not aware of any
material weaknesses or significant deficiencies in its internal control over
financial reporting.  Since the date of the Company’s most recent audited
financial statements reviewed by the Board, there have been no significant
changes in internal control over financial reporting or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.
 
Section 5.23      Disclosure Controls and Procedures.  The Company maintains
disclosure controls and procedures required by Rule 13a-15(e) or 15d-15(e) under
the Exchange Act.  Such disclosure controls and procedures have been designed to
ensure that information required to be disclosed by the Company is recorded,
processed, summarized and reported on a


 
48

--------------------------------------------------------------------------------

 
timely basis to the individuals responsible for the preparation of the Company’s
filings with the SEC and other public disclosure documents.
 
Section 5.24      Contracts.
 
(a)           Material Contracts.  All Material Contracts are valid, binding and
enforceable by and against the Company or its relevant Subsidiary (except those
which are cancelled, rescinded or terminated after the date of this Agreement in
accordance with their terms and this Agreement and as may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity), and no written notice to terminate, in whole or part, any
Material Contract has been delivered to the Company or any of its
Subsidiaries.  All Material Contracts (i) have been made available to the
Investors or the Ad Hoc Counsel for review, (ii) are included in the Company SEC
Documents, or (iii) are included in the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC prior to December 31, 2012.  Section 5.24(a) of the
Disclosure Letter sets forth a true and complete list of all Material Contracts.
 
(b)           No Defaults; Performance.  Other than as a result of the filing of
the Chapter 11 Proceedings, neither the Company nor any of its Subsidiaries nor
any other party to any Material Contract, is in material default or breach under
the terms thereof, and no condition exists which, with the giving of notice or
the lapse of time or both, would constitute such a material default or breach.
 
Section 5.25      No Unlawful Payments.  Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor
any agent or other Person acting on behalf of the Company or any of its
Subsidiaries, has, in the past five (5) years, directly or indirectly, offered,
promised, made any payment of anything of value to any Person in violation of
the Foreign Corrupt Practices Act of 1977, as amended, or any applicable law
enacted in any applicable jurisdiction in connection with, or arising under the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, or any similar
applicable laws, rules, or regulations issued, administered or enforced by any
Governmental Entity (collectively, the “Anti-Bribery Laws”), nor has the Company
nor any of its Subsidiaries nor any of their respective directors, officers or
employees nor any agent or other Person acting on behalf of the Company or any
of its Subsidiaries received written notice within the last five (5) years that
it has been or is the subject of any investigation, complaint or claim of any
violation of any applicable Anti-Bribery Laws by any Governmental Entity in any
country in which the Company or its Subsidiaries does business.  The Company and
its Subsidiaries have implemented and maintain policies, procedures and controls
to ensure compliance by the Company and its Subsidiaries with Anti-Bribery Laws.
 
Section 5.26      Compliance with Money Laundering Laws.  The operations of the
Company and its Subsidiaries are, and have been at all times, conducted in
compliance in all material respects with (a) applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, (b) to the extent applicable, the Bank Secrecy Act, as
amended by the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT Act )
 
 
49

--------------------------------------------------------------------------------

 
of 2001 (the “PATRIOT Act”), and (c) the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
Laws (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any Governmental Entity or any arbitrator involving the
Company or any of its Subsidiaries with respect to Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.
 
Section 5.27      Compliance with Sanctions Laws.
 
(a)           Neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers or employees nor any agent or other Person acting
on behalf of the Company or any of its Subsidiaries, has, in the past five (5)
years, taken any action, directly or indirectly, that would result in a
violation of or allow for the imposition of sanctions under any applicable trade
embargoes or economic sanctions laws, regulations, or orders of the United
States, the European Union, or any similar applicable laws, rules, or
regulations issued, administered or enforced by a Governmental Entity,
including, but not limited to, any sanctions administered by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”),  the U.S.
Department of State, and any executive order, directive, or regulation pursuant
to the authority of any of the foregoing, or any orders or licenses issued
thereunder (collectively, “Sanctions Laws”), nor has the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor
any agent or other Person acting on behalf of the Company or any of its
Subsidiaries received written notice within the last five (5) years that it has
been or is the subject of any investigation, complaint or claim of any violation
of any applicable Sanctions Laws by any Governmental Entity in any country in
which the Company or its Subsidiaries does business.  The Company and its
Subsidiaries have implemented and maintain policies, procedures and controls to
ensure compliance by the Company and its Subsidiaries with Sanctions
Laws.  Neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers or employees nor any agent or other Person acting
on behalf of the Company or any of its Subsidiaries is designated as a
Sanctioned Party.
 
(b)           The Company will not directly or indirectly use the proceeds of
the Rights Offering, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Joint Venture partner or other Person, for the
purpose of financing the activities of any Person that is a Sanctioned Party and
the Company will not directly or indirectly use the proceeds of the Rights
Offering in any way that directly or indirectly violates any applicable
Sanctions Laws.
 
Section 5.28      No Broker’s Fees.  Neither the Company nor any of its
Subsidiaries is a party to any Contract with any Person (other than this
Agreement) that would give rise to a valid claim against the Investors for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering or the sale of the Investor Shares.
 
Section 5.29      No Registration Rights.  As of the Effective Date, no Person
will have the right to require the Company or any of its Subsidiaries to
register any securities for sale under the Securities Act except pursuant to the
Stockholders Agreement.
 
Section 5.30      Takeover Statutes.  The Existing Certificate of Incorporation
provides that the Company is not governed by Section 203 of the General
Corporation Law of the State of Delaware.  Except for Section 203 of the General
Corporation Law of the State of


 
50

--------------------------------------------------------------------------------

 
Delaware (which has been rendered inapplicable), no other “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation (a “Takeover Statute”) is applicable
to the Company, the New Common Stock, or the sale and issuance of New Common
Stock in accordance with this Agreement or the Plan.
 
Section 5.31      No Off-Balance Sheet Liabilities.  Except for liabilities
incurred in the ordinary course of business, since December 31, 2013, neither
the Company nor any of its Subsidiaries has any material off balance sheet
liabilities, except as set forth in (a) the statements of financial affairs
filed by the Debtors with the Bankruptcy Court on May 23, 2014, (b) the
schedules of assets and liabilities filed by the Debtors with the Bankruptcy
Court on May 23, 2014, (c) the Debtors’ monthly operating report filed with the
Bankruptcy Court during the Bankruptcy Proceeding or (d) the Financial
Statements included in the Company SEC Documents filed prior to the date hereof.
 
Section 5.32      Performance Bonds, Letters of Credit and Similar
Instruments.  Section 5.32 of the Disclosure Letter sets forth all performance
bonds, letters of credit and similar instruments to or under which the Company
or any of its Subsidiaries is a party or has any obligations.  The Company has
made available to the Investors or the Ad Hoc Counsel for review complete and
correct copies of all such performance bonds, letters of credit and
instruments.  Other than as set forth in Section 5.32of the Disclosure Letter,
there are no guarantees, performance bonds, letters of credit and similar
instruments necessary to conduct the business of the Company and its
Subsidiaries.
 
Section 5.33      Governmental Regulation.  Neither the Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or under any other federal or state statute
or regulation which may limit its ability to perform its obligations under this
Agreement or which may otherwise render all or any portion of the Agreement
unenforceable.  Neither the Company nor any of its Subsidiaries is, or, after
the consummation of the transactions contemplated by this agreement, will be, a
“registered investment company” or a company “controlled” by an “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940 or
otherwise subject to regulation under the Investment Company Act of 1940, as
amended.
 
Section 5.34      Customers and Suppliers.  Except to the extent resulting from
or related to the entry and the terms of the Chapter 11 Proceedings, there
exists no actual or, to the Knowledge of the Company, threatened, termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (a) any of the Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, whose agreements
with any of the Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of the Company or any of its
Subsidiaries, or (b) any of the Company or its Subsidiaries, on the one hand,
and any supplier or any group thereof, on the other hand, whose agreements with
any of the Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of the Company or its Subsidiaries.


Section 5.35      Insurance.  Each of the Company and its Subsidiaries keeps its
property adequately insured and maintains (a) insurance to such extent and
against such risks as


 
51

--------------------------------------------------------------------------------

 
is customary with companies in the same or similar businesses (including but not
limited to policies covering real and personal property owned or leased by the
Company and its Subsidiaries against theft, damage, destruction and acts of
vandalism), (b) workmen's compensation insurance in the amount required by
applicable law, (c) public liability insurance, in the amount customary with
companies in the same or similar business against claims for personal injury or
death on properties owned, occupied or controlled by it, and (d) such other
insurance as may be required by law.  The Company and its Subsidiaries are in
material compliance with the terms of all insurance, and there are no material
claims by the Company or its Subsidiaries under any such policy or instrument as
to which any insurance company is denying liability or defending under a
reservation of rights clause, in each case that would materially and adversely
impact the Company and its Subsidiaries, taken as a whole.  Neither the Company
nor any of its Subsidiaries has been refused any insurance coverage sought or
applied for, and neither the Company nor any of its Subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurances as may be necessary to continue its business at a cost that would not
have a Material Adverse Change.
 
Section 5.36      No Integration of Offerings or General Solicitation.  None of
the Company, its Subsidiaries, or any Person acting on its or their behalf, has,
directly or indirectly, solicited any offer to buy or offered to sell, or will,
directly or indirectly, solicit any offer to buy or offer to sell, any security
which is or would be integrated with the issuance or sale of the shares of New
Common Stock (in the Rights Offering or the DIP Conversion) or the New Warrants
in a manner that would require any of the shares of New Common Stock, New
Warrants or any other securities of the Company or its Subsidiaries to be
registered under the Securities Act.  None of the Company, its Subsidiaries, or
any Person acting on its or their behalf has engaged or will engage in any form
of general solicitation or general advertising within the meaning of Rule 502
under the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act.
 
Section 5.37      SEC Deregistration.
 
(a)           Number of New Holders. (1) It is not reasonably likely that as of
the date hereof and as of the Effective Date, the Senior Notes and Promissory
Notes are held of record by 300 or more Persons and (2) it is not reasonably
likely that, following the consummation of the transactions contemplated by this
Agreement and the Plan, either the shares of New Common Stock or the New
Warrants will be held of record by 300 or more Persons (whether such shares of
New Common Stock or New Warrants are acquired pursuant to this Agreement, the
Rights Offering, the Plan, the Management Incentive Plan or otherwise).  For
purposes of this Agreement, “held of record” shall have the meaning specified in
Rule 12g5-1 under the Exchange Act.
 
(b)           Rule 12g-2. The Company does not have any class of securities
outstanding which would have been required to be registered pursuant to
section 12(g)(1) of the Exchange Act except for the fact that it was exempt from
such registration by section 12(g)(2)(A) of the Exchange Act because it was
listed and registered on a national securities exchange.


 
52

--------------------------------------------------------------------------------

 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each Investor represents and warrants as to itself only as of the date hereof,
severally and not jointly, to the Company, as set forth below.
 
Section 6.1        Incorporation.  Such Investor is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the laws of its jurisdiction of incorporation or
organization.
 
Section 6.2        Corporate Power and Authority.  Such Investor has the
requisite corporate, limited partnership or limited liability company power and
authority to enter into, execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary corporate, limited partnership
or limited liability company action required for the due authorization,
execution, delivery and performance by it of this Agreement.
 
Section 6.3        Execution and Delivery.  This Agreement and each Transaction
Agreement to which such Investor is a party (a) has been, or prior to its
execution and delivery will be, duly and validly executed and delivered by such
Investor and (b) upon the entry of the BCA Approval Order and assuming due and
valid execution and delivery of this Agreement by the Company, will constitute
the valid and binding obligations of such Investor, enforceable against such
Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.
 
Section 6.4        No Conflict.  Assuming that the Consents described in
Section 6.5 are obtained, the execution and delivery by such Investor of this
Agreement and each other Transaction Agreement to which such Investor is a
Party, the compliance by such Investor with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each other Party with its obligations hereunder and
thereunder) (a) will not conflict with, or result in a breach or violation of,
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both), or result in the acceleration of, or
the creation of any Lien under, any Contract to which such Investor is a party
or by which such Investor is bound or to which any of the property or assets of
such Investor is subject, (b) will not result in any violation of the provisions
of the certificate of incorporation or bylaws (or comparable constituent
documents) of such Investor and (c) will not result in any material violation of
any Law or Order applicable to such Investor or any of its properties, except in
each of the cases described in clauses (a), (b) and (c), for any conflict,
breach, violation, default, acceleration or Lien which has not and would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Investor’s performance
of its obligations under this Agreement and each other Transaction Agreement to
which such Investor is a party.
 
Section 6.5        Consents and Approvals.  No Consent, approval, authorization,
Order, registration or qualification of or with, or filing or notification with
or to, any


 
53

--------------------------------------------------------------------------------

 
Governmental Entity having jurisdiction over such Investor or any of its
properties is required for the execution and delivery by such Investor of this
Agreement and each other Transaction Agreement to which such Investor is a
party, the compliance by such Investor with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each other Party with its obligations hereunder and
thereunder), except (a) filings, if any, pursuant to the HSR Act and the
expiration or termination of all applicable waiting periods thereunder or any
applicable notification, authorization, approval or Consent under any other
Antitrust Laws in connection with the transactions contemplated by this
Agreement, and (b) any Consent, approval, authorization, Order, registration or
qualification which, if not made or obtained, has not and would not reasonably
be expected, individually or in the aggregate, to prohibit, materially delay or
materially and adversely impact such Investor’s performance of its obligations
under this Agreement and each other Transaction Agreement to which such Investor
is a party.
 
Section 6.6        No Registration.  Such Investor understands that the Investor
Shares (including any Commitment Premium Shares) have not been registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends on, among
other things, the bona fide nature of the investment intent and the accuracy of
such Investor’s representations as expressed herein or otherwise made pursuant
hereto.
 
Section 6.7        Investment Intent.  Such Investor is acquiring its Investor
Shares (including the Commitment Premium Shares) for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof not in compliance with applicable securities Laws, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same, except in compliance with applicable
securities Laws.  Subject to the foregoing, by making the representations
herein, such Investor does not agree to hold its Investor Shares (including
the  Commitment Premium Shares) for any minimum or other specific term and
reserves the right to dispose of its Investor Shares (including the Commitment
Premium Shares), subject to the terms of the Stockholders Agreement and the
Certificate of Incorporation at any time in accordance with or pursuant to a
registration statement or exemption from the registration requirements under the
Securities Act and any applicable state securities laws.
 
Section 6.8        Sophistication.  Such Investor has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its investment in the Investor Shares being acquired
hereunder.  Such Investor is an Accredited Investor.
 
Section 6.9        No Broker’s Fees.  Such Investor is not a party to any
Contract with any Person (other than this Agreement and any Contract giving rise
to the payment of reimbursement of the Expense Reimbursement hereunder) that
would give rise to a valid claim against the Company, other than pursuant to
Section 4.3, for a brokerage commission, finder’s fee or like payment in
connection with the Rights Offering or the sale of the Investor Shares.


 
54

--------------------------------------------------------------------------------

 
Section 6.10      Votable Claims.
 
(a)           As of the date hereof, such Investor and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Votable Claims as set
forth opposite such Investor’s name under the column titled “Votable Claims” on
Schedule 3 attached hereto.
 
(b)           As of the date hereof, such Investor or its applicable Affiliates
has the full power to vote, dispose of and compromise at least the aggregate
principal amount of the Votable Claims set forth opposite such Investor’s name
under the column titled “Votable Claims” on Schedule 3 attached hereto.
 
(c)           Such Investor has not entered into any Contract to Transfer, in
whole or in part, any portion of its right, title or interest in such Votable
Claims where such Transfer would prohibit such Investor from complying with the
terms of this Agreement.
 
ARTICLE VII

 
ADDITIONAL COVENANTS
 
Section 7.1        Approval Motion and Approval Order.  The Debtors agree that
they shall use reasonable best efforts to (a) obtain the entry of the BCA
Approval Order, the Plan Solicitation Order, the Rights Offering Procedures
Order and the Confirmation Order (including filing any and all supporting
affidavits necessary with respect thereto, including on behalf of the Company
and its financial advisor), and (b) cause each of the BCA Approval Order, the
Plan Solicitation Order, Rights Offering Procedures Order and the Confirmation
Order to become a Final Order (including by requesting that such BCA Approval
Order be a Final Order immediately upon its entry by the Bankruptcy Court), in
each case as soon as practicable following the filing of the applicable motion
seeking entry of such Orders.
 
Section 7.2        Plan, Disclosure Statement and Other Documents.
 
(a)           The Debtors shall authorize, execute and file with the Bankruptcy
Court the Disclosure Statement and the Plan, and shall seek approval of the
Disclosure Statement and seek confirmation of the Plan.
 
(b)           The Debtors shall:
 
(i)            file the BCA Approval Motion and submit the Revised Exclusivity
Order to the Bankruptcy Court to replace the proposed Order attached to the
Exclusivity Motion, on or before 11:59 pm (Central time) on September 23, 2014;
 
(ii)           file the Disclosure Statement, the Plan, the Plan Solicitation
Motion and the Rights Offering Procedures Motion on or before 11:59 pm (Central
time) on September 23, 2014, as such date may be extended by the consent of the
Debtors and the Requisite Investors and, to the extent any such extension would
delay the proposed Effective Date, the Committee;


 
55

--------------------------------------------------------------------------------

 
(iii)           obtain approval of the Revised Exclusivity Order from the
Bankruptcy Court on September 24, 2014;
 
(iv)           file the Plan Supplement on or before 5:00 pm (Central time) on
the day that is ten (10) calendar days before the Voting Deadline, as such date
may be extended by the consent of the Debtors and the Requisite Investors and,
to the extent any such extension would delay the proposed Effective Date, the
Committee;
 
(v)            obtain from the Bankruptcy Court entry of (A) the BCA Approval
Order and (B) the Rights Offering Procedures Order on or before 5:00 pm (Central
time) on October 15, 2014;
 
(vi)           obtain from the Bankruptcy Court entry of the Plan Solicitation
Order (approving, among other things, the Disclosure Statement) on or before
5:00 pm (Central time) on October 30, 2014;
 
(vii)          following receipt of the Plan Solicitation Order, commence
solicitation of acceptances of the Plan, including distributing ballot form(s),
as promptly as practicable thereafter and no later than November 4, 2014; and
 
(viii)         obtain from the Bankruptcy Court entry of the Confirmation Order
as promptly as practicable and no later than 5:00 pm (Central time) on December
9, 2014.
 
(c)           The Debtors shall provide to the Investors, the Committee, the Ad
Hoc Counsel and counsel to the Committee, copies of the motions seeking entry of
the Plan Solicitation Order and the Confirmation Order, the proposed Revised
Exclusivity Order, the proposed Plan Solicitation Order and the proposed
Confirmation Order, and a reasonable opportunity to review and comment on such
motions and such Orders prior to such motions and such Orders being filed with
the Bankruptcy Court, and such motions and such Orders must be in form and
substance satisfactory to the Company and the Requisite Investors and the
Committee prior to such motions and such Orders being filed.  Any amendments,
modifications, changes or supplements to any of the BCA Approval Order, the
Revised Exclusivity Order, the Plan Solicitation Order and the Confirmation
Order, and any of the motions seeking entry of such Orders, shall be in form and
substance satisfactory to the Company and the Requisite Investors and the
Committee; provided that the consent of the Committee shall only be required
under this Section 7.2(c) if the motions, orders, amendments, modifications,
changes or supplements (i) are inconsistent with the terms set forth in the Plan
Term Sheet and (ii) materially and adversely impact the rights of the holders of
Trade Claims or Financial Claims.
 
(d)           The Debtors shall provide to each of the Investors, the Committee,
the Ad Hoc Counsel and counsel to the Committee a copy of the proposed Plan,
Disclosure Statement, Certificate of Incorporation, Bylaws, the Stockholders
Agreement, the Warrant Agreement, the KEIP, the Management Incentive Plan and
the Rights Offering Procedures and any proposed amendment, modification,
supplement or change to the Plan, the Disclosure Statement, the Certificate of
Incorporation, the Bylaws, the Stockholders Agreement, the Warrant Agreement,
the KEIP, the Management Incentive Plan, the Rights Offering Procedures and any
other Transaction Agreement and a reasonable opportunity to review and comment
on such documents


 
56

--------------------------------------------------------------------------------

 
prior to authorizing, agreeing to, entering into, implementing, executing or, if
applicable, filing with the Bankruptcy Court or seeking Bankruptcy Court
approval or confirmation of, any such documents and each such document, and each
such amendment, modification, supplement or change to such documents, must be in
form and substance satisfactory to the Company and the Requisite Investors and
the Committee (prior to being filed, if applicable).  The Debtors shall provide
to each of the Investors, their respective counsel and the Ad Hoc Counsel a copy
of the proposed Confirmation Order (together with copies of any briefs,
pleadings and motions related thereto) and a reasonable opportunity to review
and comment on such Order, briefs, pleadings and motions prior to such Order,
briefs, pleadings and motions being filed with the Bankruptcy Court, and such
Order, briefs, pleadings and motions must be in form and substance satisfactory
to the Company and the Requisite Investors and the Committee; provided that the
consent of the Committee shall only be required under this Section 7.2(d) where
such documents, or amendments, modifications, supplements or changes to such
documents, Order, briefs, pleadings or motions (a) are inconsistent with the
terms set forth in the Plan Term Sheet and (b) materially and adversely impact
the rights of the holders of Trade Claims or Financial Claims.
 
(e)           Notwithstanding anything to the contrary contained in this
Agreement, at all times prior to the Effective Date or the termination of this
agreement in accordance with Article X, the Debtors shall not: authorize,
approve, agree to, enter into, implement, execute or, if applicable, file with
the Bankruptcy Court or seek Bankruptcy Court approval or confirmation of
(x) any plan of reorganization for any Debtor, disclosure statement,
confirmation order, certificate of incorporation or bylaws of the Company,
stockholders agreement, charter, bylaws, rights offering procedures other than a
Plan, Disclosure Statement, Confirmation Order, Certificate of Incorporation,
Bylaws, Stockholder Agreement, Rights Offering Procedures which conforms with
the requirements therefor set forth in this Agreement; (y) any management equity
incentive program that is inconsistent with or does not conform with the
requirements and criteria for the Management Incentive Plan set forth in the
Plan Term Sheet as attached hereto as of the date hereof or (z) any key employee
incentive plan that is inconsistent with or does not conform with the terms and
conditions of the KEIP attached as an exhibit to the KEIP Approval Motion in
Exhibit E as attached hereto as of the date hereof.
 
(f)            Notwithstanding anything herein to the contrary, the Debtors
shall file under seal with the Bankruptcy Court Schedule 3 and shall not
disclose to any Person, other than legal, accounting, financial and other
advisors to the Company, such information or the principal amount or percentage
of Senior Notes Claims, held by any Investor or any of its respective
Affiliates; provided, however, that the Debtors shall be permitted to disclose
at any time the aggregate principal amount of, and aggregate percentage of, the
Votable Claims held by the Investors as a group.
 
(g)           If at any time prior to the Rights Offering Expiration Date, any
Event occurs as a result of which the Disclosure Statement, as then amended or
supplemented, would not meet the requirements of section 1125 of the Bankruptcy
Code, or if it shall be necessary to amend or supplement the Disclosure
Statement to comply with applicable Law, the Debtors shall promptly notify the
Investors of any such Event and prepare an amendment or supplement to the
Disclosure Statement that is satisfactory in form and substance to Requisite
Investors and the Committee that will correct such statement or omission or
effect such compliance; provided that the consent of the Committee shall only be
required under this Section 7.2(g) where such


 
57

--------------------------------------------------------------------------------

 
amendments or supplements (a) are inconsistent with the terms set forth in the
Plan Term Sheet and (b) materially and adversely impact the rights of the
holders of Trade Claims or Financial Claims.
 
Section 7.3        Securities Laws.  The Company shall use its reasonable best
efforts to take all action as may be necessary or advisable so that the Rights
Offering and the issuance and sale of the Investor Shares and the other
transactions contemplated by this Agreement will be effected in accordance with
this Agreement, the Plan, the Securities Act (without registration thereunder),
the Exchange Act and any state or foreign securities or Blue Sky laws.
 
Section 7.4        Delisting and Deregistration.
 
(a)           Section 12(b) Termination.  The Company shall not take any action
that is reasonably likely to have the effect of delaying or suspending the
effectiveness of any Form 25 that has been filed to terminate existing
registrations of the Company’s securities under section 12(b) of the Exchange
Act.
 
(b)           Registration Statement Termination.  The Company shall
(1) promptly file post-effective amendments with the SEC to terminate all
effective Securities Act registration statements prior to the earlier of (i) the
Effective Date and (ii) December 31, 2014 and (2) use reasonable best efforts to
cause the SEC to declare such post-effective amendments effective prior to the
earlier of (i) the Effective Date and (ii) December 31, 2014.
 
(c)           SEC Reports.  Prior to the Effective Date, the Company shall file
all reports the Company is required to file under section 13 or 15(d) of the
Exchange Act before the Effective Date.  If the Effective Date is prior to
January 1, 2015, then following the Effective Date and prior to January 1, 2015,
the Company shall file all reports required to be filed under section 13 or
15(d) of the Exchange Act before January 1, 2015.
 
(d)           No-Action Relief. No later than 30 days following the date of this
Agreement, the Company shall submit a written or oral request to the SEC for
no-action relief from the requirement to file its Form 10-K for the fiscal year
ending December 31, 2014 in form and substance satisfactory to the Company and
the Investors and the Committee and shall use its reasonable best efforts to
cause the SEC to state that it will not take enforcement action if the Company
does not file its Form 10-K for the fiscal year ending December 31, 2014;
provided that the consent of the Committee shall only be required where such
request (a) is inconsistent with the terms set forth in the Plan Term Sheet and
(b) materially and adversely impacts or affects the rights of the holders of
Trade Claims or Financial Claims.
 
(e)           Section 15(d) Suspension.  If the Effective Date is prior to
January 1, 2015, then as soon as possible after January 1, 2015, the Company
shall file a Form 15 in form and substance satisfactory to the Company and the
Investors to notify the SEC that its reporting requirements under section 15(d)
of the Exchange Act have been suspended by operation of section 15(d)(1) of the
Exchange Act.  If the Effective Date is on or after January 1, 2015, then as
soon as possible after the Effective Date, the Company shall file a Form 15 in
form and substance satisfactory to the Company and the Investors to suspend its
reporting requirements under section 15(d) of the Exchange Act pursuant to Rule
12h-3 under the Exchange Act.


 
58

--------------------------------------------------------------------------------

 
(f)           The Company and the Investors agree to use commercially reasonable
efforts to cooperate to structure the issuance of New Common Stock and New
Warrants pursuant to the Plan and the Rights Offering so that it is not
reasonably likely that, following the consummation of the transactions
contemplated by this Agreement, the Plan and the Rights Offering Procedures,
either the shares of New Common Stock or the New Warrants will be “held of
record” within the meaning of Rule 12g5-1 under the Exchange Act by 300 or more
Persons; provided that nothing in this Section 7.4(f) will require the Investors
to amend or modify this Agreement or accept any changes to the economic terms of
the transactions contemplated by this Agreement, the Plan and the Rights
Offering Procedures. Notwithstanding anything in this Agreement to the contrary,
a failure to structure the issuance of New Common Stock and New Warrants in the
foregoing manner shall not limit the Investors’ ability to assert or otherwise
rely on the conditions set forth in Article VIII, the indemnities set forth in
Article IX or the termination rights set forth in Article X.
 
Section 7.5        Notification.  The Company shall notify, or cause the
Subscription Agent to notify, the Investors, on each Friday during the Rights
Exercise Period and on each Business Day during the five (5) Business Days prior
to the Rights Offering Expiration Date (and any extensions thereto), or more
frequently if reasonably requested by any of the Investors, of the aggregate
number of Rights known by the Company to have been exercised pursuant to the
Rights Offering as of the close of business on the preceding Business Day or the
most recent practicable time before such request, as the case may be.
 
Section 7.6        Conduct of Business.
 
(a)            Except as otherwise (i) required by Law or this Agreement, or
(ii) consented to in writing by Requisite Investors, during the period from the
date of this Agreement to the earlier of the Effective Date and the date on
which this Agreement is terminated in accordance with its terms (the
“Pre-Closing Period”), the Debtors and their Subsidiaries shall use their
respective reasonable best efforts to carry on their businesses in the usual,
regular and ordinary course in substantially the same manner as conducted at the
date of this Agreement, but only to the extent consistent with the Business
Plan, and, to the extent consistent therewith, use reasonable best efforts to
(x) preserve intact their current business organizations, (y) keep available the
services of their current officers and employees and (z) preserve their
relationships with material customers, suppliers, licensors, licensees,
distributors and others having material business dealings with the Debtors or
their Subsidiaries, in each case consistent with past practice as conducted
prior to the date of this Agreement.  The Company shall host weekly calls with
the Investors, advisors to the Investors (including the Ad Hoc Counsel) and
advisors to the Committee at which the Company’s management will provide updates
with regard to the Debtors’ business and any developments, including a
discussion of, among other things, any proposed or existing Material Expense
Contracts or Material Revenue Contracts.
 
(b)           The Debtors shall, and shall cause their Subsidiaries to, (i)
consult with the Investors, the Committee, and their respective advisors prior
to entry into any new Material Expense Contracts and (ii) use reasonable best
efforts to consult with the Investors, the Committee, and their respective
advisors prior to entry into any new Material Revenue Contracts, but in all
events will inform the Investors, the Committee, and their respective advisors
at the time of or shortly after entry into any new Material Revenue Contracts.


 
59

--------------------------------------------------------------------------------

 
(c)           The Debtors shall, and shall cause their Subsidiaries to,
cooperate and consult with the Investors regarding any changes to the Debtors’
long term business plan, including without limitation, any determination with
regard to where the Debtors continue to do business.  The Debtors shall, and
shall cause their Subsidiaries to, cooperate and consult with the Ad Hoc Group
(in consultation with the Committee) to determine which executory Contracts and
unexpired leases should be assumed or rejected in connection with the Chapter 11
Proceedings.  The Debtors shall, and shall cause their Subsidiaries to, provide
the Ad Hoc Group, the Committee and their respective Representatives (including
the Ad Hoc Counsel) with information necessary in order for the Ad Hoc Group to
meaningfully participate in making such determinations and the Committee to
effectively consult in such process.  The Debtors shall not, and shall cause
their Subsidiaries not to, assume or reject any executory Contract or unexpired
leases (or agree to pay any cure amounts) without first obtaining the consent of
the Requisite Investors and notifying the Committee.
 
(d)           Without limiting the generality of any of the foregoing in this
Section 7.6, except as otherwise expressly required by this Agreement, or as
otherwise required by Law (including, for the avoidance of doubt, any Law
relating to fiduciary duties), during the Pre-Closing Period, the Debtors shall
not, and shall cause their Subsidiaries not to, without the prior written
consent of Requisite Investors:
 
(i)            (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock other than dividends and
distributions in respect of the capital stock of any direct or indirect
Subsidiary of the Company to the Company or another wholly owned Subsidiary or
(B) purchase, redeem or otherwise acquire, except in connection with the Plan,
any shares of capital stock of the Company or any other securities thereof or
any rights, warrants or options to acquire any such shares or other securities;
 
(ii)           issue, deliver, grant, sell, pledge, dispose of or otherwise
encumber any of its capital stock or any securities convertible into, or any
rights, warrants or options to acquire, any such capital stock;
 
(iii)          acquire or agree to acquire (A) by merging or consolidating with,
or by purchasing a substantial portion of the stock, or other ownership
interests in, or substantial portion of assets of, or by any other manner, any
business or any corporation, partnership, association, Joint Venture, limited
liability company or other entity or division thereof, except for any
acquisition of any interest in a Joint Venture in an amount not to exceed one
hundred thousand dollars ($100,000) in the aggregate during the Pre-Closing
Period or (B) any assets in excess of one hundred thousand dollars ($100,000) in
the aggregate during the Pre-Closing Period, except purchases of supplies,
equipment and inventory in the ordinary course of business consistent with past
practice;
 
(iv)          (A) incur any indebtedness for borrowed money or guarantee any
such indebtedness of another individual or entity, issue or sell any debt
securities or warrants or other rights to acquire any debt securities of the
Company, guarantee any debt securities of another individual or entity, enter
into any “keep well” or other agreement to maintain any financial statement
condition of another Person or enter into any


 
60

--------------------------------------------------------------------------------

 
arrangement having the economic effect of any of the foregoing, except for
(1) borrowings and increases in letters of credit permitted under the DIP Credit
Agreement and (2) indebtedness existing solely between the Company and its
wholly owned Subsidiaries or between such Subsidiaries or (B) make any loans,
advances or capital contributions to, or investments in, any other individual or
entity, except for (1) loans, advances or capital contributions (x) between the
Company and its Subsidiaries, or (y) between such Subsidiaries and (2) customary
immaterial advances in the ordinary course of business consistent with past
practice;
 
(v)           other than as set forth in the Business Plan or in connection with
the repair or replacement of the plant and equipment of the Company or its
Subsidiaries in the ordinary course of business consistent with past practice,
make or incur any capital expenditure involving the expenditure of no more than
one hundred thousand dollars ($100,000) in the aggregate during the Pre-Closing
Period;
 
(vi)          make, change or rescind any material election relating to Taxes,
except elections that are consistent with past practice, settle or compromise
any material Tax liability for an amount greater than the amount reserved for
such liability on the most recent Financial Statements, or amend any material
Tax Return;
 
(vii)         voluntarily recognize any Employee Representative of its employees
or negotiate, adopt, or enter into any Collective Bargaining Agreement;
 
(viii)        (A) enter into any new, or amend or terminate (other than
amendments required to maintain the tax qualified status of such plans under the
Code in the ordinary course of business consistent with past practices) any
existing, Company Plans, arrangements or programs, severance agreement, deferred
compensation arrangement or employment agreement with any officers, directors or
employees, (B)  grant any increases in employee compensation, (C) grant any
stock options, stock awards or any other equity based compensation, (D) make any
annual or long-term incentive awards, (E) enter into any transaction with or
distribute or advance any assets or property to any Insider other than the
payment of salary and benefits in the ordinary course of business consistent
with past practice or (F) terminate any key employee or executive officer, other
than due to events constituting “cause”; or
 
(ix)           assign, convey, transfer, encumber, license to any person or
otherwise extend, amend or modify any material rights to any Business
Intellectual Property, or enter into grants to transfer or license to any Person
future rights in any Business Intellectual Property, other than in the ordinary
course of business consistent with past practices; providedthat in no event
shall the Debtors or their Subsidiaries license on an exclusive basis or sell,
assign or convey any Business Intellectual Property;


(x)            sell, lease, license, encumber or otherwise dispose of any
properties or assets, except (A) sales of inventory and equipment in the
ordinary course of business consistent with past practice and in accordance with
the De Minimis Asset Sale Order, and (B) the sale, lease or disposition (other
than through licensing) of property or assets


 
61

--------------------------------------------------------------------------------

 
that are not material, individually or in the aggregate, to the business of the
Company and its Subsidiaries and in accordance with the De Minimis Asset Sale
Order;
 
(xi)           Commence any Legal Proceedings or compromise, pay, discharge,
settle, satisfy or agree to settle any claims, liabilities or obligations
(whether absolute, accrued, asserted or unasserted, contingent or otherwise), or
any Legal Proceedings (whether or not commenced prior to the date of this
Agreement) other than the payment, discharge, settlement or satisfaction of
claims, obligations or Legal Proceedings in the ordinary course of business
consistent with past practices;
 
(xii)          enter into or amend, modify, terminate, waive, supplement,
restate or otherwise change any Material Contract (other than Material Expense
Contracts and Material Revenue Contracts) or the terms thereof;
 
(xiii)         except as required by GAAP, revalue any of its assets or make any
change in accounting methods, principles or practices;
 
(xiv)         form, establish or acquire any Subsidiary except as permitted by
the Order Authorization Formation, Registration and Dissolution of Non-Debtor
Subsidiaries entered into by the Bankruptcy Court;
 
(xv)          make or omit to take any action which would be reasonably
anticipated to have a Material Adverse Change;
 
(xvi)         take any action that, if taken prior to the date hereof, would
have constituted a breach of the Company’s representations and warranties in
Section 5.11; or
 
(xvii)        agree in writing or otherwise agree, commit or resolve to take any
of the actions described in Section 7.6(d)(i) through (xvi) above.
 
Section 7.7        Access to Information.  Subject to applicable Law, upon
reasonable notice, prior to the Effective Date, the Debtors shall (and shall
cause their Subsidiaries to) afford (i) the Investors and their Representatives
(including the Ad Hoc Counsel), upon request, reasonable access, during normal
business hours and without unreasonable disruption or interference with the
Company’s and its Subsidiaries’ business or operations to the Company’s and its
Subsidiaries’ officers, directors and employees, and Representatives,
properties, books, contracts and records and, prior to the Effective Date, the
Debtors shall (and shall cause their Subsidiaries to) furnish promptly to such
parties all information concerning the Company’s and its Subsidiaries’ business,
properties and personnel as may reasonably be requested by any such party,
provided, that the foregoing shall not require the Company (a) to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Company would cause the Company to violate any of its obligations with
respect to confidentiality to a third party if the Company shall have used its
commercially reasonable efforts to obtain, but failed to obtain, the consent of
such third party to such inspection or disclosure, (b) to disclose any legally
privileged information of the Debtors or any of their Subsidiaries as determined
based on the advice of the Company’s legal counsel, or (c) to violate any
Laws.  In furtherance of the foregoing, but subject thereto, including the
proviso, the Debtors shall, and shall cause their Subsidiaries to, provide the
Investors with access to all


 
62

--------------------------------------------------------------------------------

 
pertinent information, memoranda and documents reasonably requested by the Ad
Hoc Counsel or other Representatives of the Ad Hoc Group with respect to (x) any
investigation or other Proceeding conducted by the SEC or any other Governmental
Entity or (y) or any Proceeding relating to the restatement of the Company and
its Subsidiaries’ pre-petition financial statements.  All requests for
information and access made pursuant to this Section 7.7 shall be directed to an
executive officer of the Company, the Company’s advisors or such person as may
be designated by the Company’s executive officers.  All information acquired by
any Investor or its Representatives pursuant to this Section 7.7 shall be
subject to any confidentiality agreement between the Company and such
Investor.  Notwithstanding the foregoing, the Debtors shall use reasonable best
efforts to cooperate with the Ad Hoc Counsel to provide the Investors and their
Representatives (including the Ad Hoc Counsel) with information subject to any
common interest agreements or privilege between the Debtors and the Investors.
 
Section 7.8        Financial Information.
 
(a)           At all times prior to the Effective Date, the Company shall
deliver to (i) each Investor who so requests, (ii) Opportune as financial
advisors to the Investors and (iii) the Ad Hoc Counsel, all statements and
reports the Company is required to deliver to the DIP Agent or any DIP Lender
pursuant to Section 6.1 of the DIP Credit Agreement (the “Financial Reports”) in
accordance with the terms thereof (as in effect on the date hereof).  Neither
any waiver by the DIP Lenders of their right to receive the Financial Reports
nor any amendment or termination of the DIP Credit Agreement shall affect the
Company’s obligation to deliver the Financial Reports to the Investors,
Opportune and the Ad Hoc Counsel in accordance with the terms of this Agreement
and the DIP Credit Agreement (as in effect on the date hereof).
 
(b)           All Financial Reports shall be complete and correct in all
material respects and shall be prepared in accordance with GAAP applied (except
as approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.  Information required to be delivered pursuant to
Section 6.1 of the DIP Credit Agreement (as in effect on the date hereof) shall
be deemed to have been delivered in accordance with Section 7.8(a) on the date
on which the Company provides written notice to (i) each Investor who so
requests, (ii) Opportune as financial advisors to the Investors and (iii) the Ad
Hoc Counsel that such information has been posted on the Company’s website on
the internet at http://www.globalgeophysical.com or is available via the EDGAR
system of the SEC on the internet (to the extent such information has been
posted or is available as described in such notice).
 
Section 7.9        Takeover Statutes.  The Company and the Board shall (a) take
all necessary action to prevent a Takeover Statute or similar statute or
regulation from becoming applicable to this Agreement or any transaction
contemplated by this Agreement or the Plan, including the sale or issuance of
New Common Stock to Investors in accordance therewith and (b) if any Takeover
Statute is or would reasonably be expected to become applicable to this
Agreement, the Plan or any transaction contemplated hereby or thereby, including
the sale or issuance of New Common Stock to Investors in accordance therewith,
the Company and the Board shall grant such approvals and take such actions as
are necessary so that such transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement


 
63

--------------------------------------------------------------------------------

 
and the Plan and otherwise act to eliminate or minimize the effects of such
statute or regulation on such transactions.
 
Section 7.10      Alternate Transaction.
 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, during the period beginning on the date hereof and continuing until
11:59 p.m. (Central time) on the Solicitation End Date, the Debtors shall, and
shall cause their respective Representatives to, conduct a bidding process to
solicit an Alternative Proposal that is reasonably likely to constitute a
Superior Transaction in accordance with the Bidding Procedures and the
following:
 
(i)            the Debtors may, and may cause their respective Representatives
to, solicit bona fide third parties (“Bidders”) to submit Letters of Intent
prior to the Binding Proposal Bid Deadline; provided that any deadline imposed
by the Company, in consultation with the Committee, with respect to such Letters
of Intent shall be subsequent to the date of the BCA Approval Order;
 
(ii)           each of the Debtors shall, and shall cause its Subsidiaries and
its and their respective Representatives to, (A) notify the Investors and the Ad
Hoc Counsel promptly (but in any event within twenty-four hours) of any
Alternative Proposal or any other proposals or offers made or received after the
date of this Agreement by the any Debtors, any of its Subsidiaries or any of its
or their respective Representatives, relating to any Alternate Transaction (as
well as, for purposes of this paragraph, any other proposal with respect to an
Alternate Transaction made by or on behalf of the Committee or any other
official committee appointed in the Chapter 11 Proceedings), which such notice
shall indicate the identity of such Person(s) making such proposal, contain a
summary of the material terms and conditions of such Alternative Proposal or
other proposal or offer for an Alternate Transaction and (B) provide the
Investors, the Ad Hoc Counsel and the Committee with copies of any Letter of
Intent together with any other information submitted as part of such Letter of
Intent or related thereto and, if applicable, copies of any written inquiries,
requests, proposals or offers, including any proposed agreements within 24 hours
of receiving any such Letter of Intent or other materials;
 
(iii)           the Company in consultation with the Committee (x) shall invite
Bidders to submit a binding written Alternative Proposal that purports to comply
with the requirements for a Qualified Bid, including purportedly constituting a
Superior Transaction (a “Binding Proposal”) prior to 12:00 p.m. Eastern Time on
December 1, 2014 (the “Binding Proposal Bid Deadline”)  in accordance with this
Section 7.10 and the Bidding Procedures and (y) may enter into and maintain
discussions or negotiations with any such Bidder and its Representatives with
respect to such Binding Proposal and the Alternative Proposal contemplated
thereby and otherwise cooperate with or assist or participate in, or facilitate,
any such requests, proposals, discussions or negotiations;


(iv)           each of the Debtors shall, and shall cause its Subsidiaries and
its and their respective Representatives to, provide the Investors and their
respective Representatives (including the Ad Hoc Counsel) and the Committee with
copies of any Binding Proposal together with any other information submitted as
part of such Binding Proposal or related


 
64

--------------------------------------------------------------------------------

 
thereto and, if applicable, copies of any written inquiries, requests, proposals
or offers, including any proposed agreements, within 24 hours of receiving any
such Binding Proposal or other materials;
 
(v)           the Debtors may furnish or otherwise provide non-public
information in response to a request therefor by a Bidder if such Person has
executed and delivered to the Company a Bidder Confidentiality Agreement if the
Debtors also promptly (and in any event within twenty-four (24) hours after the
time such information is provided to such Person) makes such information
available to the Investors, to the extent not previously provided to the
Investors;
 
(vi)           If (A) the Board has determined in good faith, after consultation
with its outside counsel and independent financial advisor and the Committee,
that in its business judgment one or more Binding Proposals submitted by
Qualified Bidders prior to the Binding Proposal Bid Deadline constitutes a
Qualified Bid, including by constituting a Superior Transaction and (B) the
Company has delivered to the Investors a certificate from its independent
financial advisor to the Investors certifying that its independent financial
advisor has determined in good faith that each such Binding Proposal constitutes
a Superior Transaction, the Debtors shall hold an Auction on December 5, 2014
(the “Auction Date”) in accordance with the Bidding Procedures at which the
Investors and any such Qualified Bidder are permitted to participate.
 
(b)           Except as expressly permitted pursuant to Section 7.10(a), until
the earlier of the termination of this Agreement in accordance with its terms
and the Effective Date, (i) the Debtors shall, and shall cause their
Subsidiaries to, and shall instruct and direct their respective Representatives
to, immediately cease and terminate any ongoing solicitation, discussions and
negotiations with any Person (including any Investor) with respect to any
Alternate Transaction, and (ii) the Debtors shall not, and shall not permit
their Subsidiaries to, and the Debtors shall, and shall cause their Subsidiaries
to, instruct and direct their respective Representatives not to, initiate or
solicit any inquiries or the making of any proposal or offer relating to an
Alternate Transaction, engage or participate in any discussions or negotiations,
or provide any non-public information to any Person, with respect to an
Alternate Transaction.  For the avoidance of doubt, immediately following the
Solicitation End Date, the Debtors shall, and shall cause their Subsidiaries to,
cease and terminate any ongoing solicitation, discussions and negotiations with
any Person with whom they had such solicitations, discussion or negotiations
pursuant to Section 7.10(a).
 
Section 7.11      Reasonable Best Efforts.
 
(a)           Without in any way limiting any other obligation of the Company in
this Agreement, the Debtors shall use (and shall cause their Subsidiaries to
use) reasonable best efforts to take or cause to be taken all actions, and do or
cause to be done all things, reasonably necessary, proper or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
and the Plan, including using reasonable best efforts in:
 
(i)            timely preparing and filing all documentation reasonably
necessary to effect all necessary notices, reports and other filings of such
party and to obtain as
 
 
65

--------------------------------------------------------------------------------

 
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity; provided, that, notwithstanding the foregoing, in
connection with obtaining such consents, the Debtors shall not, and shall cause
their Subsidiaries not to, without the prior written consent of the Requisite
Investors, pay or commit to pay to any Person whose consent is being solicited
any cash or other consideration (other than de minimis amounts), nor incur or
agree to incur any liability (other than de minimis liabilities) due to such
Person in connection therewith; and
 
(ii)           defending any Legal Proceedings challenging (A) this Agreement,
the Plan or any Transaction Agreement or the consummation of the transactions
contemplated hereby and thereby, (B) the BCA Approval Order, the Plan
Solicitation Order, the Confirmation Order or (C) the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any Governmental Entity vacated or
reversed.
 
(b)           Subject to applicable Laws relating to the exchange of
information, the Investors and the Company shall have the right to review in
advance, and to the extent practicable each will consult with the other on all
of the information relating to Investors or the Company, as the case may be, and
any of their respective Subsidiaries, that appears in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with the transactions contemplated by this Agreement or the Plan;
provided, however, that the Investors shall not be required to provide for
review in advance declarations or other evidence submitted in connection with
any filing with the Bankruptcy Court.  In exercising the foregoing rights, each
of the Company and the Investors shall act reasonably and as promptly as
practicable.
 
(c)           The Debtors shall, subject to their fiduciary duties as debtors in
possession, from the date hereof through the Effective Date, provide or cause to
be provided to the legal and financial advisors to the Investors and the
Committee (including the Ad Hoc Counsel and Opportune) a draft of all motions,
applications, pleadings, schedules, Orders, reports or other material papers
(including all material memoranda, exhibits, supporting affidavits and evidence
and other supporting documentation) in the Chapter 11 Proceedings (other than
those contemplated by Section 7.1) no less than five (5) days in advance of
filing the same with the Bankruptcy Court and shall consult in good faith with
such advisors with regards to any comments, questions, or changes that such
advisors have with regards to such motions.  The Debtors shall, subject to their
fiduciary duties as debtors in possession, from the date hereof through the
Effective Date, endeavor to avoid filing any motions, documents or pleadings
which are not supported by the Investors in consultation with the Committee.


Section 7.12      Antitrust Approval.
 
(a)           Each Party agrees to use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the other Transaction Agreements and the Plan, including (i) if
applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement


 
66

--------------------------------------------------------------------------------

 
with the Antitrust Division of the United States Department of Justice and the
United States Federal Trade Commission and any filings under any other Antitrust
Laws that are necessary to consummate and make effective the transactions
contemplated by this Agreement as soon as reasonably practicable following the
date on which the BCA Approval Order is entered and (ii) promptly furnishing
documents or information requested by any Antitrust Authority.
 
(b)           The Company and each Investor subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the Transaction Agreements that has notified the Company in writing of
such obligation (each such Investor, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification
and its content.  The Company and each Filing Party shall, to the extent
permitted by applicable Law:  (i) promptly notify each other of, and if in
writing, furnish each other with copies of (or, in the case of material oral
communications, advise each other orally of) any communications from or with an
Antitrust Authority; (ii) not participate in any meeting with an Antitrust
Authority unless it consults with each other Filing Party and the Company, as
applicable, in advance and, to the extent permitted by the Antitrust Authority
and applicable Law, give each other Filing Party and the Company, as applicable,
a reasonable opportunity to attend and participate thereat; (iii) furnish each
other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the
Company and the Antitrust Authority; (iv) furnish each other Filing Party with
such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission
of information to the Antitrust Authority; and (v) not withdraw its filing, if
any, under the HSR Act without the prior written consent of Requisite Investors
and the Company.
 
(c)           Should a Filing Party be subject to an obligation under the
Antitrust Laws to jointly notify with one or more other Filing Parties (each, a
“Joint Filing Party”) a transaction contemplated by this Agreement, the Plan or
the Transaction Agreements, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.
 
(d)           The Company and each Filing Party shall use their reasonable best
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or cause the waiting periods under the applicable
Antitrust Laws in connection with the transactions contemplated by this
Agreement or the Plan to terminate or expire at the earliest possible date after
the date of filing.  The communications contemplated by this Section 7.12 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards.  The obligations in
this Section 7.12 shall not apply to filings, correspondence, communications or
meetings with Antitrust Authorities unrelated to the transactions contemplated
by this Agreement, the Plan and the Transaction Agreements.
 
(e)           Notwithstanding anything in this Agreement to the contrary,
nothing shall require the Debtors, any Investor or any of their respective
Affiliates or Subsidiaries to (i) dispose of, license or hold separate any of
their or their Subsidiaries’ or Affiliates’ assets, (ii) limit their freedom of
action with respect to any of their or their Subsidiaries’ or Affiliates’
businesses or make any other behavioral commitments, (iii) divest any of their
Subsidiaries or


 
67

--------------------------------------------------------------------------------

 
Affiliates, or (iv) commit or agree to any of the foregoing.  Without the prior
written consent of Requisite Investors, neither the Debtors nor any of their
Subsidiaries shall commit or agree to (i) dispose of, license or hold separate
any of their assets or (ii) limit their freedom of action with respect to any of
their businesses or commit or agree to any of the foregoing, in each case, in
order to secure any necessary consent or approvals for the transactions
contemplated hereby under the Antitrust Laws.  Notwithstanding anything to the
contrary herein, neither the Investors, nor any of their Affiliates, nor the
Debtors or any of their Subsidiaries, shall be required as a result of this
Agreement, to initiate any legal action against, or defend any litigation
brought by, the United States Department of Justice, the United States Federal
Trade Commission, or any other Governmental Entity in order to avoid the entry
of, or to effect the dissolution of, any injunction, temporary restraining order
or other order in any suit or proceeding which would otherwise have the effect
of preventing or materially delaying the transactions contemplated hereby, or
which may require any undertaking or condition set forth in the preceding
sentence.
 
Section 7.13      Plan Support and Related Covenants.  Each Investor, severally,
and not jointly, agrees and covenants with the Company as follows:
 
(a)           Investor Plan support.  Each Investor agrees and covenants that:
 
(i)            it and its affiliates will (A) not object to the confirmation of
the Plan, subject to its receipt of a Disclosure Statement and other
solicitation materials in respect of the Plan that is approved by the Bankruptcy
Court, as containing “adequate information” under section 1125 of the Bankruptcy
Code (as may be amended, modified or changed in accordance with this Agreement),
(B) not object to the approval of the Disclosure Statement (as may be amended,
modified or changed in accordance with this Agreement), (C) to the extent
applicable, vote for, subject to its receipt of a Disclosure Statement and other
solicitation materials in respect of the Plan that is approved by the Bankruptcy
Court, as containing “adequate information” under section 1125 of the Bankruptcy
Code (as may be amended, modified or changed in accordance with this Agreement),
the Plan (as such Plan may be amended, modified or changed in accordance with
this Agreement), (D) not object to the Disclosure Statement or, subject to its
receipt of a Disclosure Statement and other solicitation materials in respect of
the Plan that is approved by the Bankruptcy Court, as containing “adequate
information” under section 1125 of the Bankruptcy Code (as may be amended,
modified or changed in accordance with its terms), the solicitation of
acceptance of the Plan (each as may be amended, modified or changed in
accordance with this Agreement), (E) not, so long as the Plan is filed on or
prior to September 23, 2014 (or such date as extended pursuant to
Section 7.2(b)(ii)), object to the entry by the Bankruptcy Court of the Order
being sought by the Debtors under the Exclusivity Motion at a hearing scheduled
on September 24, 2014 so long as it constitutes the Revised Exclusivity Order,
(F) not object to the approval of the KEIP (as may be amended, modified or
changed in accordance with this Agreement), so long as the BCA Approval Motion
has been filed prior thereto and the BCA Approval Order has been entered by the
Bankruptcy Court prior thereto, (G) not object to the extension of the KERP (as
may be amended, modified or changed in accordance with this Agreement), so long
as the BCA Approval Motion has been filed prior thereto and the BCA Approval
Order has been entered by the Bankruptcy Court prior thereto and (H) through and
including any termination of this Agreement, not


 
68

--------------------------------------------------------------------------------

 
directly or indirectly file a chapter 11 plan or support any chapter 11 plan or
sale process, or cause any affiliate to file a chapter 11 plan or support any
chapter 11 plan or sale process, proposed by any entity other than the Debtors,
regardless of any termination of either or both of the exclusivity periods under
Bankruptcy Code section 1121(c);
 
(ii)           it will, and it will cause its Affiliates to, subject to its
receipt of a Disclosure Statement and other solicitation materials in respect of
the Plan that is approved by the Bankruptcy Court, as containing “adequate
information” under section 1125 of the Bankruptcy Code (as may be amended,
modified or changed in accordance with this Agreement), vote (and cause the
person, if any, otherwise entitled to vote) the Votable Claims (if any), in
which such Investor and its Affiliates have a beneficial interest arising under
the 200MM Senior Notes or the 50MM Senior Notes, to accept the Plan (as such
Plan may be amended, modified or changed in accordance with this Agreement);
 
(iii)          for so long as this Agreement remains in effect, it and its
Affiliates will not Transfer or otherwise dispose of, directly or indirectly,
any of its Votable Claims (if any), or any option thereon or any right or
interest (voting or otherwise) therein unless the transferee, assignee, pledgee
or other successor in interest agrees (and covenants to cause any subsequent
transferee, assignee, pledgee or other successor in interest to agree) to vote
such Votable Claims (if any) in favor of the Plan; provided that notwithstanding
the foregoing, any Investor will be permitted to transfer its rights or
obligations with respect to this Agreement in accordance with Section 11.2; and
 
(iv)          to the extent it or its Affiliates acquire additional Votable
Claims, each such Investor and its Affiliates agrees that such Votable Claims
shall be subject to this Section 7.13(a).
 
(b)          Committee Plan support.  The Committee agrees and covenants that:
 
(i)            it will (A) not object to the confirmation of the Plan, subject
to its receipt of a Disclosure Statement and other solicitation materials in
respect of the Plan that is approved by the Bankruptcy Court, as containing
“adequate information” under section 1125 of the Bankruptcy Code (as may be
amended, modified or changed in accordance with this Agreement), (B) not object
to the approval of the Disclosure Statement (as may be amended, modified or
changed in accordance with this Agreement), (C) recommend that unsecured
creditors vote for, subject to their receipt of a Disclosure Statement and other
solicitation materials in respect of the Plan that is approved by the Bankruptcy
Court, as containing “adequate information” under section 1125 of the Bankruptcy
Code (as may be amended, modified or changed in accordance with this Agreement),
the Plan (as such Plan may be amended, modified or changed in accordance with
this Agreement) in a letter from its counsel to be included in the solicitation
materials, (D) not object to the Disclosure Statement or, subject to its receipt
of a Disclosure Statement and other solicitation materials in respect of the
Plan that is approved by the Bankruptcy Court, as containing “adequate
information” under section 1125 of the Bankruptcy Code (as may be amended,
modified or changed in accordance with its terms), the solicitation of
acceptance of the Plan (each as may be amended,  


 
69

--------------------------------------------------------------------------------

 
modified or changed in accordance with this Agreement), (E) not, so long as the
Plan is filed on or prior to September 23, 2014, object to the entry by the
Bankruptcy Court of the Order being sought by the Debtors under the Exclusivity
Motion at a hearing scheduled on September 24, 2014 so long as it constitutes
the Revised Exclusivity Order, (F) not object to the approval of the KEIP (as
may be amended, modified or changed in accordance with this Agreement), so long
as the BCA Approval Motion has been filed prior thereto, (G) not object to the
extension of the KERP (as may be amended, modified or changed in accordance with
this Agreement), so long as the BCA Approval Motion has been filed prior thereto
and the BCA Approval Order has been entered by the Bankruptcy Court prior
thereto, (H) through and including any termination of this Agreement, not
directly or indirectly file a chapter 11 plan or support any chapter 11 plan or
sale process, or cause any affiliate to file a chapter 11 plan or support any
chapter 11 plan or sale process, proposed by any entity other than the Debtors,
regardless of any termination of either or both of the exclusivity periods under
Bankruptcy Code section 1121(c), and (I) not take any action that is
inconsistent in any material respect with, or is intended to frustrate or impede
approval and consummation of transactions described in, this Agreement or the
Plan.
 
(c)           Information.  Each Investor agrees and covenants to provide the
Company with such information as the Company reasonably requests regarding the
Investors for inclusion in the Disclosure Statement.
 
(d)          Transfer of Votable Claims.
 
(i)            Each Investor agrees that it will not Transfer, in whole or in
part, any Votable Claim or unless the transferee thereof (other than another
Investor), prior to such Transfer, agrees in writing for the benefit of the
Company and the other Investors to be bound by this Section 7.13 by executing a
joinder agreement substantially in the form attached hereto as Exhibit G (the
“Plan Support Joinder Agreement”) and delivering an executed copy thereof to the
Company (a transferee party to a Plan Support Joinder Agreement shall be
referred to as a “Permitted Claim Transferee”).
 
(ii)           Each Investor shall deliver written notice of all Transfers and
acquisitions, whether direct or indirect, made by it and the aggregate principal
amount of Votable Claims held by it immediately following such transfer to the
Company and the Ad Hoc Counsel, in each case within three (3) Business Days of
the Transfer or acquisition.


(iii)          Each Investor or Permitted Claim Transferee agrees that any
Transfer of any Votable Claims that does not comply with the terms and
procedures set forth in this Section 7.13(d) shall be deemed void ab initio, and
the Debtors shall have the right to avoid such Transfer.
 
(e)           Nothing shall limit the ability of any Investor to consult with
the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such consultation,
appearance or objection is not inconsistent with (i) such Investor’s obligations
hereunder or (ii) the terms of the Plan and the other transactions contemplated
by and in accordance with this Agreement and the Plan.


 
70

--------------------------------------------------------------------------------

 
Section 7.14      Exit Financing.  The Debtors shall, and shall cause their
Subsidiaries to, use their reasonable best efforts to, obtain exit financing
providing for (i) a first lien term loan in a principal amount of one hundred
million dollars ($100,000,000) (the “Exit Term Loan”) and (ii) to the extent
determined appropriate by the Company and the Requisite Investors, a delayed
draw term loan or a working capital facility (the “Exit Revolving Facility”), in
each case, in an amount and on terms and conditions determined by the Company
and the Requisite Investors in consultation with the Committee (the “Exit
Financing”).  Except with respect to such portion, if any and in any event not
to exceed $16.2 million, that the Company and its Subsidiaries must retain in
the form of Cash to satisfy the minimum liquidity conditions set forth in
Section 8.1(f), which portion shall be used solely in accordance with the Plan,
the net proceeds of the Exit Term Loan shall be used solely to partially satisfy
repayment of advances under the DIP Credit Agreement at the Effective Time and
the Exit Revolving Facility, if any, shall be available to fund the
post-emergence operations and general corporate and working capital of the
Company and its Subsidiaries.  The Debtors and the Investors shall cooperate, in
consultation with the Committee, in the Company’s efforts to obtain for and on
behalf of the Company and its Subsidiaries the Exit Financing from financing
sources satisfactory to the Company and the Investors in consultation with the
Committee.  The Debtors shall reasonably cooperate with the Investors in
connection with arranging and obtaining of the Exit Financing, including by
(a) participating in a reasonable number of meetings, due diligence sessions,
management presentations and rating agency sessions, (b) assisting the Investors
with preparation of materials required in connection with the Exit Financing and
(c) executing and delivering any customary and reasonable commitment letters,
underwriting or placement agreements, registration statements, pledge and
security documents, other customary and reasonable definitive financing
documents, or requested certificates or documents reasonably necessary or
desirable to obtain the Exit Financing (the “Exit Financing Documents”).  The
Debtors shall provide to the Investors an opportunity to sponsor the Exit Term
Loan and the Exit Revolving Facility, if any, on the same or better terms
offered by any third party source of such facilities.  In furtherance thereof,
the Debtors shall not execute any commitment letter or Contract (or similar
documents relating to the Exit Financing) without first providing the same to
the Investors and giving the Investors five (5) Business Days to match such
terms (or provide better terms for the Company).  The Debtors agree that under
no circumstances shall the execution of this Agreement or any act of the
Investors pursuant to this Section 7.14 commit or be deemed a commitment by any
of the Investors (or any their Affiliates) to provide or arrange the Exit
Financing.


Section 7.15      Actions Regarding Conditions.  Prior to the Effective Date,
the Debtors shall not take any action or omit to take any action that would
reasonably be expected to cause any of their representations and warranties set
forth in this Agreement to become untrue in any material respect or that is
intended to, or would reasonably be expected to, result in the conditions to the
Agreement set forth in Article VIII not being satisfied.
 
Section 7.16      New Board of Directors and Senior Management.
 
(a)           The Company shall take all necessary actions so that the initial
Board on the Effective Date will be established in accordance with the Plan and
will be composed of five members as follows:  (i) the Chief Executive Officer of
the Company, (ii) two members selected by Third Avenue, and (iii) two members
selected by the Requisite Investors in consultation with


 
71

--------------------------------------------------------------------------------

 
the Committee (the “Independent Directors”).  The Investors shall consult with
the Committee and the Chief Executive Officer of the Company regarding the
selection of the Independent Directors.
 
(b)           On the Effective Date, subject to agreement on employment terms
reasonably satisfactory to the Company and the Requisite Investors, in
consultation with Committee, (a) Richard White shall be the Company’s Chief
Executive Officer, (b) Sean Gore shall be the Company’s Chief Financial Officer,
(c) Tom Fleure shall be Senior Vice President, Geophysical Technology, (d) Ross
Peebles shall be Senior Vice President, North America and E&P Services, and (e)
James Brasher shall be Senior Vice President and General Counsel.
 
Section 7.17      Ancillary Agreements and Organizational Documents.
 
(a)           The Plan will provide that on the Effective Date, the Reorganized
GGS Corporate Documents will be approved, adopted and effective.  Forms of the
Reorganized GGS Corporate Documents shall be filed with the Bankruptcy Court as
part of the Plan or an amendment or supplement thereto.
 
(b)           The Parties will use their reasonable best efforts to prepare and
finalize (i) the form of Rights Offering Procedures and file them with the
Bankruptcy Court on or prior to September 23, 2014 and (ii) the Reorganized GGS
Corporate Documents on or prior to ten calendar days prior to the Voting
Deadline.


Section 7.18      No Integration; No General Solicitation.  Neither the Company
nor any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the
issuance or sale of the shares of New Common Stock (in the Rights Offering or
the DIP Conversion) or the New Warrants in a manner that would require any of
the shares of New Common Stock, New Warrants or any other securities of the
Company or its Subsidiaries to be registered under the Securities Act.  None of
the Company or any of its affiliates or any other Person acting on its or their
behalf will solicit offers for, or offer or sell, any shares of New Common Stock
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D promulgated under the Securities Act or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Securities Act.
 
Section 7.19      Disclosure of Material Non-Public Information.
 
(a)           Prior to the Effective Date, or if this Agreement is terminated in
accordance with its terms within two (2) Business Days following such
termination, the Company shall file with the SEC and make generally available to
the public one or more cleansing documents containing all of the written or oral
material non-public information of or regarding the Company and its Subsidiaries
(“MNPI”) previously disclosed to any Investor or its Affiliates prior to such
date or a summary thereof (such filings and disclosure being the “Final
Cleansing Release”).  Contemporaneously with the filing of the Plan with the
Bankruptcy Court and at the time of the filing of the Disclosure Statement with
the Bankruptcy Court, the Company shall file with the SEC and make generally
available to the public cleansing documents containing all of the MNPI
previously disclosed to any Investor or its Affiliates prior to such date or a
summary thereof (such filings and disclosure


 
72

--------------------------------------------------------------------------------

 
being the “Disclosure Statement Cleansing Release” and together with the Final
Cleansing Release, the “Cleansing Releases”).  As promptly as practicable but in
no event less than two (2) Business Days in advance of the filing of any
Cleansing Release, the Company shall provide the Investors and the Ad Hoc
Counsel with a draft of each Cleansing Release and each Cleansing Release shall
be in form and substance satisfactory to the Requisite Investors and the Ad Hoc
Counsel and other legal advisors to the Investors and contain such information
as is required so that the holder is no longer restricted from trading in the
Company’s securities or debt, including the Senior Notes and the shares of New
Common Stock.   Each Cleansing Release shall be on Form 8-K or any periodic
report required or permitted to be filed under the Exchange Act with the SEC or,
if the SEC's EDGAR filing system is not available, in such other manner that the
Company reasonably determines results in public dissemination of such
information.
 
(b)           In the event that the Company fails to file any required Cleansing
Release by the applicable deadline or such Cleansing Release does not contain
all of the material non-public information as determined by the Requisite
Investors in their sole judgment, then the Debtors agree that, automatically and
requiring no further act hereunder, and effective immediately on the applicable
deadline and for so long as such filing has not occurred (and notwithstanding if
this Agreement has been terminated), each Investor or its Representatives or
Affiliates (each an “Authorized Cleansing Party”) shall be authorized to make
available to the public at the expense of the Debtors a summary that reflects,
in the sole judgment of the Requisite Investors, the material non-public
information.  None of the Investors, their Affiliates or their respective
Representatives (including the Ad Hoc Counsel) shall have any liability to the
Debtors or their Subsidiaries or their Representatives in connection with the
disclosure of the material non-public information as set forth in this
Section 7.19 and the Debtors agree to hold each of them harmless and indemnify
each of them for any loss, expenses, damages or liabilities suffered by such
party as a result of any action against or liability attached to an Authorized
Cleansing Party from or in connection with the disclosure of information as set
forth in this Section 7.19.
 
Section 7.20      International Trade Laws.  The Debtors shall, and shall cause
their Subsidiaries to, comply with all International Trade Laws in the
performance of the Rights Offering, the issuance and sale of the Investor
Shares, and their business operations.  The Debtors and their Subsidiaries shall
maintain and enforce policies and procedures designed to ensure compliance with
International Trade Laws by the Debtors, their Subsidiaries and their respective
directors, officers, employees, agents and other Persons authorized to act on
behalf of the Debtors or their Subsidiaries
 
Section 7.21      SEI/GPI Agreement.  The Debtors shall not, and shall cause
their Subsidiaries not to, assume or settle causes of action or other
Proceedings under chapter 5 of the Bankruptcy Code related to that certain
License and Marketing Agreement with SEI-GPI JV LLC (the “SEI/GPI Agreement”)
without the consent of the Requisite Investors and the Committee.  For the
avoidance of doubt, the Debtors shall not, and shall not permit any Subsidiary
to, assume the SEI/GPI Agreement without the consent of the Requisite Investors
and the Committee.
 
Section 7.22      Tax and Corporate Structure.  The Company shall structure the
Rights Offering and the Plan in the most tax efficient manner, and reflect a
post-Effective Date


 
73

--------------------------------------------------------------------------------

 
corporate structure, as determined by the Investors in consultation with the
Committee, and all accounting treatment and other tax matters shall be resolved
to the satisfaction of the Requisite Investors in consultation with the
Committee.  The Parties shall negotiate in good faith to amend this Agreement to
the extent necessary to make consistent with any tax structure or corporate
structure reflected in the Plan or the Rights Offering Procedures.  Upon request
of the Requisite Investors in writing on or prior to October 10, 2014, the
Debtors shall take all action necessary or appropriate to cause the Company to
reorganize as a limited liability company as of the Effective Date, and all
terms in this Agreement relating to the Company’s corporate status (including,
without limitation, terms such as “shares of New Common Stock,” “Certificate of
Incorporation” and “Bylaws”) shall be amended as necessary to reflect such
determination, mutatis mutandis. Upon request of the Requisite Investors in
writing on or prior to October 10, 2014, the Debtors shall take all action
necessary or appropriate to cause the Company to reorganize its corporate
structure so that on the Effective Date the existing equity interests in the
Company are held by one or more newly formed direct and indirect holding
companies (which may be corporations or limited liability companies) and the
shares of New Common Stock, New Warrants and Rights issued hereunder would be
issued by the ultimate parent holding company formed in such internal
reorganization, and all terms in this Agreement, the Plan and the Rights
Offering Procedures and the related Transaction Documents relating to actions by
the Company and the Debtors shall be amended as necessary to reflect such
determination, mutatis mutandis in each case on terms and conditions
satisfactory to the Company and the Requisite Investors.  The Debtors agree (i)
to amend the Plan and the Disclosure Statement to reflect any such
reorganizations permitted by this Section 7.22, (ii) that such an amendment
would be an immaterial amendment not requiring resolicitation of the Plan, and
(iii) to use their best efforts to obtain an Order of the Bankruptcy Court that
such amendment does not require resolicitation and (iv) to take or cause to be
taken all actions, and do or cause to be done all things, reasonably necessary,
proper or advisable in order to cause the Company to be reorganized with such
corporate form and structure.
 
Section 7.23      Non-U.S. Cash Accounts.   The Debtors shall not move cash or
cash equivalents from their non-U.S. bank accounts (or those of their
Subsidiaries (including branch offices)) if it would be reasonably expected that
such movement would cause the aggregate balance of all such non-U.S. accounts,
as estimated in good faith by the Company, to fall below five million dollars
($5,000,000).
 
Section 7.24      Accounting Matters.  The Investors acknowledge and agree
that  (a) any reasonable decision by the Company with respect to restatements of
its historical financial statements prior to December 6, 2014, so long as such
financial statements would when restated comply with the requirements set forth
in Section 5.9(a), (b) any amendments to the Company SEC Documents or SEC
Reports to reflect such changes so long as such Company SEC Documents or SEC
Reports would comply in all material respects with the requirements of the
Securities Act or the Exchange Act applicable to such documents and no such
Company SEC Documents or SEC Reports contain any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading (the “Compliance Criteria”) and are filed
prior to the Effective Date, (c) the failure to timely file any Company SEC
Documents following the date of this Agreement so long as such documents are
filed prior to the Effective Date and satisfy the Compliance Criteria, in each
case due primarily to the effects of historical


 
74

--------------------------------------------------------------------------------

 
 ineffective controls and material weaknesses shall not constitute a breach of
any representation or warranty or covenant in this Agreement, provided that any
such restatement or filing does not result in a Material Adverse Change.
 
Section 7.25      Fee Caps.  The Debtors shall not pay, have paid or make any
agreement to pay, the following professional firms’ fees in excess of the
following amounts incurred by such professional firm in the months of October,
November, and December 2014 (the “Fee Capped Months”): (i) Baker Botts LLP,
$1,793,000 aggregate fees incurred during the Fee Capped Months; (ii) Greenberg
Traurig LLP, $743,000 aggregate fees incurred during the Fee Capped Months;
(iii) Opportune, the Debtors’ current projected  aggregate fees for Opportune
incurred in the Fee Capped Months less $57,000 incurred during the month of
December; (iv) the Ad Hoc Counsel, the Debtors’ current projected aggregate fees
for the Ad Hoc Counsel incurred in the Fee Capped Months less $182,000; (v)
Alvarez & Marsal North America, LLC, the Debtors’ current projected aggregate
fees for Alvarez & Marsal North America, LLC incurred in the Fee Capped Months
less $232,000; (vi) Rothschild Inc., the Debtors’ current projected aggregate
fees for Rothschild Inc. incurred in the Fee Capped Months less $157,000, which
shall be taken as a deduction from the completion fee in Rothschild’s engagement
letter, which deduction shall be acknowledged by  Rothschild in a notice filed
with the Bankruptcy Court  within a reasonable time after the date hereof; and
(vii) Lazard Frères & Co. LLC and Lazard Middle Market LLC, the Debtors’ current
projected aggregate fees for Rothschild Inc. incurred in the Fee Capped Months
less $69,500, which shall be taken as a deduction from the “success” or
“completion” fee in Lazard Frères & Co. LLC and Lazard Middle Market LLC’s
engagement letter and which engagement letter and Order approving such
engagement letter shall be amended within a reasonable time after the date of
this Agreement (all such amounts, collectively, the “Professional Fee Caps”);
provided, however, that the Debtors’ professionals and the Committee’s
professionals may exceed such fee caps if and to the extent they or their
respective clients make a good faith determination that the incurrence of such
additional fees is consistent with the applicable professional responsibilities
of such professional or the fiduciary duties of their clients; provided,
further, that in such event, the Debtors, the Committee or their respective
professionals, as the case may be, make such determination, they shall provide
the Investors and the Committee notice of such event as soon as reasonably
practicable.  The Investors shall not be required to close and consummate the
transaction contemplated by this Agreement if there is an amount incurred in
excess of the Professional Fee Caps.   If the Investors choose to close and
consummate the transaction contemplated by this Agreement and the Plan, none of
the Debtors, the Committee, nor the Investors (whether acting in their capacity
as Investors, DIP Lenders, or as holders of Senior Notes) members of the Ad Hoc
Group (in any capacity) shall object to the professional fees (a) incurred
during the Fee Capped Months, or (b) that are the subject of the engagement
letters of Rothschild Inc., Lazard Frères & Co. LLC and Lazard Middle Market
LLC, or Opportune.
 
ARTICLE VIII

 
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
 
Section 8.1        Conditions to the Obligation of the Investors.  Subject to
Section 8.2, the obligations of each of the Investors hereunder to consummate
the transactions contemplated hereby shall be subject to (unless waived by
Requisite Investors in accordance


 
75

--------------------------------------------------------------------------------

 
with Section 8.2) the satisfaction on or prior to the Effective Date of each of
the following conditions:
 
(a)           BCA Approval Order.  The BCA Approval Order shall have become a
Final Order.
 
(b)           Bankruptcy Approval of Plan and Disclosure Statement.  The
Disclosure Statement shall have been approved by the Bankruptcy Court and the
Plan Solicitation Order shall have been entered into by the Bankruptcy Court,
which Disclosure Statement, and the Plan Solicitation Order approving it, shall
be in form and substance satisfactory to Requisite Investors and the
Committee.  The Plan confirmed by the Bankruptcy Court in the Confirmation Order
(the “Confirmed Plan”) and any amendments, supplements, changes and
modifications thereto shall, in each case, meet the requirements set forth in
the definition of the Plan in Section 1.1.  The Confirmation Order and the
Orders entered by the Bankruptcy Court for any amendments, supplements, changes
or modifications to the Confirmed Plan shall be in form and substance
satisfactory to Requisite Investors and the Committee; provided, that Requisite
Investors shall have the same approval rights over any amendments, supplements,
changes or modifications to the Confirmed Plan that Requisite Investors have
with respect to the Plan as set forth in the definition of the Plan in
Section 1.1; provided, further, that the consent of the Committee shall only be
required under this Section 8.1(b) where such documents, or amendments,
modifications, supplements or changes to such documents, Order, briefs,
pleadings or motions (a) are inconsistent with the terms set forth in the Plan
Term Sheet and (b) materially and adversely impact the rights of the holders of
Trade Claims or Financial Claims.  The Orders entered by the Bankruptcy Court
referred to above approving the Disclosure Statement and the Confirmed Plan and
any amendments, supplements, changes and modifications to the Confirmed Plan
shall, in each case, have become Final Orders.
 
(c)           Plan of Reorganization.  The Company and all of the other Debtors
shall have complied in all material respects with the terms and conditions of
the Plan that are to be performed by the Company and the other Debtors prior to
the Effective Date.
 
(d)           Alternate Transaction.  Neither the Debtors nor any of their
Subsidiaries shall have entered into any Contract or written agreement in
principle providing for the consummation of any Alternate Transaction (an
“Alternate Transaction Agreement”) (or proposed or resolved to do so, which
proposal or resolution has not been withdrawn or terminated).
 
(e)           Change of Recommendation.  There shall not have been a Change of
Recommendation.
 
(f)            Conditions to Plan.  The conditions to the occurrence of the
Effective Date of the Plan as set forth in the Confirmed Plan shall have been
satisfied or, with the prior written consent of the Requisite Investors, waived
in accordance with terms of the Plan.
 
(g)           Rights Offering.  The Rights Offering shall have been conducted in
all material respects in accordance with this Agreement and the Plan, and the
Rights Offering Expiration Date shall have occurred.


 
76

--------------------------------------------------------------------------------

 
(h)           Effective Date.  The timing of the Effective Date shall be as
agreed upon by the Company, the other Debtors, the Requisite Investors and the
Committee, the Effective Date shall have occurred in accordance with the terms
and conditions in the Plan and in the Confirmation Order and the Effective Date
shall have occurred by the Outside Date.
 
(i)            Antitrust Approvals.  All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.
 
(j)            Consents.  All governmental and third party notifications,
filings, consents, waivers and approvals, if any, required for the consummation
of the transactions contemplated by this Agreement and the Plan shall have been
made or received and all applicable waiting periods shall have expired.
 
(k)           No Legal Impediment to Issuance.  No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(l)            Good Standing.  The Investors shall have received on and as of a
date no earlier than six (6) Business Days prior to the Effective Date
satisfactory evidence of the good standing of the Debtors and their Subsidiaries
in their respective jurisdictions of incorporation or organization, in each case
in writing or any standard form of telecommunication from the appropriate
Governmental Entity of such jurisdictions; provided, however, that no such
evidence shall be required if the applicable jurisdiction does not recognize
good standing or a similar concept.
 
(m)          Representations and Warranties.
 
(i)            The representations and warranties in Section 5.1 (Organization
and Qualification), Section 5.2 (Corporate Power and Authority),
Section 5.3 (Execution and Delivery; Enforceability), Section 5.4 (Authorized
and Issued Capital Stock), Section 5.11(a) (No Material Adverse Change),
Section 5.28 (No Broker’s Fees), Section 5.29 (No Registration Rights) and
Section 5.30 (Takeover Statutes) shall be true and correct in all respects as of
the date hereof and at and as of the Effective Date with the same effect as if
made on and as of the Effective Date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date).
 
(ii)           The representations and warranties in Section 5.5 (Issuance),
Section 5.6 (No Conflict), and Section 5.7 (Consents and Approvals), shall be
true and correct in all material respects as of the date hereof and at and as of
the Effective Date with the same effect as if made on and as of the Effective
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct in all material respects only as of the
specified date).


 
77

--------------------------------------------------------------------------------

 
(iii)           The other representations and warranties of each of the Debtors
contained in this Agreement shall be true and correct (disregarding all
“materiality” and “Material Adverse Change” qualifiers and other terms of
similar import) (A) as of the date hereof and (B) at and as of the Effective
Date with the same effect as if made on and as of the Effective Date (except for
such representations and warranties made as of a specified date, which shall be
true and correct only as of the specified date), except, in the case of (A) and
(B), where the failure to be so true and correct, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Change.
 
(iv)           The representations and warranties of each Investor (other than
the Investor asserting the failure of this condition) contained in this
Agreement and in any other Transaction Agreement shall be true and correct
(disregarding all “materiality” and “Material Adverse Change” qualifiers) as of
the date hereof and at and as of the Effective Date with the same effect as if
made on and as of the Effective Date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct,
individually or in the aggregate, has not and would not reasonably be expected
to prohibit, materially delay or materially and adversely impact such Investor’s
performance of its obligations under this Agreement, the Plan, the Ancillary
Agreements and, to the extent applicable, the Exit Financing Documents.
 
(n)           Covenants.  Each of the Debtors and each Investor (other than the
Investor asserting the failure of this condition) shall have performed and
complied with all of its respective covenants and agreements contained in this
Agreement that contemplate, by their terms, performance or compliance prior to
the Effective Date, in all material respects.
 
(o)           Officer’s Certificate.  The Investors shall have received on and
as of the Effective Date a certificate of the chief financial officer or chief
accounting officer of the Company confirming that the conditions set forth in
Sections 8.1(m)(i), (m)(ii) and (m)(iii), (n), (p), and (r) have been satisfied,
other than any such conditions in Section 8.1(m) relating to the Investors.
 
(p)           No Material Adverse Change.  There shall not have occurred from
and after the date of this Agreement any Event that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Change.
 
(q)           Reorganized GGS Corporate Documents.
 
(i)           Certificate and Bylaws.  The Company shall have duly approved and
adopted the Certificate of Incorporation and the Bylaws, and the Bankruptcy
Court shall have entered an Order approving such Certificate of Incorporation
and Bylaws, and they shall be in full force and effect; and
 
(ii)               Stockholders Agreement; Warrant Agreement.  The Stockholders
Agreement and Warrant Agreement shall have been executed and delivered by the
Company, the Bankruptcy Court shall have entered an Order or Orders approving
such Stockholders Agreement and Warrant Agreement, the Stockholders Agreement
and the
 
 
 
78

--------------------------------------------------------------------------------

 
 Warrant Agreement shall have become effective with respect to the Investors and
the other parties thereto, and the Stockholders Agreement and the Warrant
Agreement shall be in full force and effect.
 
(r)           Minimum Liquidity.  The amount, determined on a pro forma basis
after giving effect to the occurrence of the transactions contemplated by the
Transaction Agreements and the Plan, including the DIP Conversion and the Exit
Term Loan, but excluding any amounts received from the Exit Revolving Facility
and any amounts transferred from the Debtors’ non-U.S. bank accounts in
violation of Section 7.23, of cash determined in accordance with the principles
and line items set forth on Schedule 2 hereto and consistent with past practice
held by the Company and its Subsidiaries in their U.S. bank accounts shall be no
less than five million dollars ($5,000,000) as of the Effective Date  without
consent of the Investors in consultation with the Committee.
 
(s)           Expense Reimbursement; Administrative Expenses; Fee Caps.
 
(i)           The Company shall have paid all amounts payable as the Expense
Reimbursement accrued through the Effective Date pursuant to Section 4.3;
 
(ii)           the total amount of administrative expenses under sections 503
and 507 of the Bankruptcy Code paid by the Debtors on the Effective Date (or
prior thereto) shall not exceed the sum of  (A) fees and expenses incurred by
legal and financial advisors plus (B) such expenses set forth on Schedule 4
hereto plus (iii) (C) an additional amount not to exceed two hundred and fifty
thousand dollars $250,000 in the aggregate, solely as necessary to make
additional payments under the KERP consistent with the Order of the Bankruptcy
Court approving the KERP on June 5, 2014; provided that the total amount of such
administrative expenses that may be paid under this Section 8.1(s)(ii) may be
increased with the consent of the Investor in consultation with the Committee.
 
(iii)           The Debtors shall have performed and complied with their
covenants and agreements in Section 7.25 (Fee Caps) in all respects
 
(t)           Exit Financing; Indebtedness.  The Debtors shall have obtained the
Exit Financing and shall have executed and delivered the Exit Financing
Documents and all conditions to effectiveness of the Exit Financing Documents
shall have been satisfied or waived (or will be satisfied and waived
substantially concurrently with the occurrence of the Effective Date); provided
that no more than one hundred million dollars ($100,000,000) shall be
outstanding under the Exit Financing after giving effect to the transactions to
be consummated on the Effective Date; provided, further, that no more than a
total of four million five hundred thousand dollars ($4,500,000) of Indebtedness
of the Company or any of its Subsidiaries shall be outstanding, other than the
Exit Financing, after giving effect to the transactions to be consummated on the
Effective Date.
 
(u)           Documentation; Access to Information; SEI/GPI Agreement.  The
Debtors shall have performed and complied with their covenants and agreements in
Section 7.2 (Plan, Disclosure Statement and Other Documents),
Section 7.7 (Access to Information), Section 7.11(c) 
 
 
79

--------------------------------------------------------------------------------

 
(Reasonable Best Efforts) Section 7.21 (SEI/GPI Agreement) and Section 7.22 (Tax
and Corporate Structure) in all respects.
 
(v)           DIP Credit Agreement.  (i) The Company shall have repaid all
amounts outstanding under the DIP Credit Agreement other than any amounts that
are to be converted in the DIP Conversion  and provided evidence to the
Investors, in form and substance reasonably satisfactory to the Investors, that
on the Effective Date all obligations under the DIP Credit Agreement have been
repaid in full, all commitments under the DIP Credit Agreement have been
terminated and all liens and security interests related to the DIP Credit
Agreement have been terminated or released and (ii) no “Event of Default” or
“Default” (each as defined in the DIP Credit Agreement), or breach by the
Company or any of its Subsidiaries of the Final Order relating to the DIP Credit
Agreement entered by the Bankruptcy Court on April 25, 2014, has occurred that
has not been cured by the Debtors in a manner consistent with the DIP Credit
Agreement or waived by the lenders pursuant to the DIP Credit Agreement;
 
(w)           Cleansing Releases.  (i) At the time of filing the Disclosure
Statement with the Bankruptcy Court, the Debtors shall have publicly filed the
Disclosure Statement Cleansing Release and (ii) on the Effective Date, the
Debtors shall have publicly filed the Final Cleansing Release and, in each case,
complied in all material respects with its obligations with respect to such
cleansing releases as set forth in Section 7.19.
 
(x)           D&O Policies.  The terms and conditions of the director and
officer liability insurance policies of the Company in effect from and after the
Effective Date shall be satisfactory to the Company and the Requisite Investors
in consultation with the Committee.
 
(y)           Certain Foreign Proceedings. From and after the date of the
Backstop Agreement, the Debtors shall not have commenced an insolvency (or
similar) proceeding in any foreign jurisdiction and the recognition proceeding
in Colombia shall not have been converted to a plenary insolvency proceeding or
liquidation.
 
(z)           Delisting and Deregistration
 
(i)           Number of New Holders.  The Requisite Investors are reasonably
satisfied that following the consummation of the transactions contemplated by
this Agreement, (A) shares of New Common Stock and (B) the New Warrants, will
each not be “held of record” within the meaning of Rule 12g5-1 under the
Exchange Act by 300 or more Persons (whether such shares of New Common Stock or
New Warrants are acquired pursuant to this Agreement, the Rights Offering, the
Plan, the Management Incentive Plan or otherwise).
 
(ii)           Section 12(b) Termination.  A Form 25 for each class of the
Company’s securities that were registered under section 12(b) of the Exchange
Act has become effective.
 
(iii)           Section 12 Registration.  No classes of the Company’s securities
are registered or deemed registered under section 12 of the Exchange Act.
 
 
80

--------------------------------------------------------------------------------

 
(iv)           Registration Statement Termination.  The SEC has declared
effective all post-effective amendments required to be filed by
Section 7.4(b).  There are no effective Securities Act registration statements
on file with the SEC for any of the Company’s securities.
 
(v)           SEC Reports.  The Company has filed all SEC Reports prior to the
Effective Date and such reports shall comply with the Compliance Criteria.
 
(vi)           No-Action Relief.  The Company has submitted a written or oral
request to the SEC for no-action relief from the requirement to file the
Company’s Form 10-K for the fiscal year ending December 31, 2014 in form and
substance satisfactory to the Company and the Investors and the Committee;
provided that the consent of the Committee shall only be required where such
request (a) is inconsistent with the terms set forth in the Plan Term Sheet and
(b) materially and adversely impacts or affects the rights of the holders of
Trade Claims or Financial Claims.
 
Section 8.2        Waiver of Conditions to Obligation of Investors.  All or any
of the conditions set forth in Section 8.1 may only be waived in whole or in
part with respect to all Investors by a written instrument executed by Requisite
Investors in their sole discretion and if so waived, all Investors (including
Ultimate Purchasers) shall be bound by such waiver.


Section 8.3        Conditions to the Obligation of the Company.  The obligation
of the Company to consummate the transactions contemplated hereby is subject to
(unless waived by the Company) the satisfaction on or prior to the Effective
Date of each of the following conditions:
 
(a)           BCA Approval Order.  The BCA Approval Order shall have become a
Final Order.
 
(b)           Bankruptcy Approval of Plan and Disclosure Statement.  The
Disclosure Statement shall have been approved by the Bankruptcy Court.  The
Confirmation Order and the Plan Solicitation Order entered by the Bankruptcy
Court approving the Disclosure Statement shall, in each case, have become Final
Orders.
 
(c)           Conditions to Plan.  The conditions to the occurrence of the
Effective Date of the Confirmed Plan shall have been satisfied or waived in
accordance with the Plan.
 
(d)           Antitrust Approvals.  All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.
 
(e)           No Legal Impediment to Issuance.  No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.


 
81

--------------------------------------------------------------------------------

 
(f)           Representations and Warranties.  The representations and
warranties of each Investor contained in this Agreement (or of a Related
Purchaser in a Related Purchaser Confirmation or an Ultimate Purchaser in a
Commitment Joinder Agreement, as applicable) shall be true and correct
(disregarding all “materiality” qualifiers or terms of similar import) as of the
date hereof and at and as of the Effective Date with the same effect as if made
on and as of the Effective Date (except for such representations and warranties
made as of a specified date, which shall be true and correct only as of the
specified date), except where the failure to be so true and correct,
individually or in the aggregate, has not and would not reasonably be expected
to prohibit, materially delay or materially and adversely impact such Investor’s
performance of its obligations under this Agreement, the Plan and, to the extent
applicable, the Transaction Agreements.
 
(g)           Covenants.  Each Investor shall have performed and complied with
all of its covenants and agreements contained in this Agreement and in any other
document delivered pursuant to this Agreement (including in any Transaction
Agreement) in all material respects.
 
Section 8.4        Failure of Closing Conditions.  No Party may rely on the
failure of any condition set forth in Section 8.1 or Section 8.3, as applicable,
to be satisfied, and such condition shall be deemed to be satisfied with respect
to such Party if such failure was caused by such Party’s failure, to act in good
faith or fulfill any of its obligations contained in this Agreement.
 
ARTICLE IX
 
INDEMNIFICATION AND CONTRIBUTION
 
Section 9.1        Indemnification Obligations.
 
(a)           Indemnification by the Company.  Subject to the entry of the BCA
Approval Order by the Bankruptcy Court, following the date hereof, the Debtors
shall indemnify and hold harmless each Investor, their respective Affiliates,
shareholders, general partners, members, managers, equity holders and their
respective Representatives, agents and controlling persons from and against any
and all losses, claims, damages, liabilities and reasonable expenses (including
any legal or other expenses reasonably incurred in connection with defending or
investigating any action or claim as to which it is entitled to indemnification
hereunder as such expenses are incurred), joint or several (collectively,
“Losses”) that such Person has incurred or to which any such Person has become
subject arising out of or in connection with this Agreement, the Plan and the
transactions contemplated hereby and thereby, including the DIP Conversion, the
Rights Offering, the payment of the Commitment Premium or the use of the
proceeds of the Rights Offering, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any such Person is a party thereto, whether or not such proceedings are
brought by the Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each such Person upon
demand for reasonable documented (with such documentation subject to redaction
to preserve attorney client and work product privileges) legal or other
third-party expenses incurred in connection with investigating, preparing to
defend or defending, or providing evidence in or preparing to serve or serving
as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating
 
 
82

--------------------------------------------------------------------------------

 
to any of the foregoing (including in connection with the enforcement of the
indemnification obligations set forth herein), irrespective of whether or not
the transactions contemplated by this Agreement or the Plan are consummated or
whether or not this Agreement is terminated.
 
Section 9.2        Indemnification Procedure.  Promptly after receipt by a
Person entitled to indemnification under Section 9.1 (such Person, an
“Indemnified Person”) of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”) by any Person
other than the Party obligated to provide indemnification under Section 9.1
(such Person, the “Indemnifying Party”), such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
notify the Indemnifying Party in writing of the commencement thereof; provided,
that (a) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (b) the omission to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Person otherwise than on
account of this Article IX.  In case any such Indemnified Claims are brought
against any Indemnified Person and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Person, to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such
Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims on behalf of such Indemnified
Person.  Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with
counsel reasonably acceptable to the Indemnified Person, the Indemnifying Party
shall not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
costs of investigation) unless (w) such Indemnified Person shall have employed
separate counsel (in addition to any local counsel) in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel
representing the Indemnified Persons who are parties to such Indemnified Claims
(in addition to one local counsel in each jurisdiction in which local counsel is
required) and that all such expenses shall be reimbursed as they occur), (x) the
Indemnifying Party shall not have employed counsel reasonably acceptable to such
Indemnified Person to represent such Indemnified Person within a reasonable time
after notice of commencement of the Indemnified Claims, (y) the Indemnifying
Party shall have failed or is failing to defend such claim, and is provided
written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within fifteen (15) Business Days of receipt of such notice, or
(z) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person.
 
Section 9.3        Settlement of Indemnified Claims.  In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Article IX, the Indemnifying Party shall not be liable for
any settlement of any Indemnified 
 
 
83

--------------------------------------------------------------------------------

 
Claims effected by the Indemnified Person without written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a
final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment to
the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations
of, the provisions of this Article IX.  The Indemnifying Party shall not,
without the prior written consent of an Indemnified Person, effect any
settlement of any pending or threatened Indemnified Claims in respect of which
indemnity or contribution has been sought hereunder by such Indemnified Person
unless such settlement (x) includes an unconditional release of such Indemnified
Person in form and substance reasonably satisfactory to such Indemnified Person
from all liability on the claims that are the subject matter of such Indemnified
Claims and (y) does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Person.
 
Section 9.4        Contribution.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Person or insufficient to hold
it harmless from Losses that are subject to Indemnification pursuant to
Section 9.1, then the Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Person as a result of such Loss in such proportion
as is appropriate to reflect not only the relative benefits received by the
Indemnifying Party on the one hand and such Indemnified Person on the other hand
but also the relative fault of the Indemnifying Party, on the one hand, and such
Indemnified Person, on the other hand, as well as any relevant equitable
considerations.  It is hereby agreed that the relative benefits to the
Indemnifying Party on the one hand and all Indemnified Persons on the other hand
shall be deemed to be in the same proportion as (a) the total value received or
proposed to be received by the Company in the DIP Conversion (measured by the
aggregate principal amount of secured claims to be converted or proposed to be
converted to New Common Stock) contemplated by this Agreement bears to (b) the
Commitment Premium and any Termination Payment paid or proposed to be paid to
the Investors.  The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence
or otherwise to the Indemnifying Parties, any Person asserting claims on behalf
of or in right of any of the Indemnifying Parties, or any other Person in
connection with an Indemnified Claim.
 
Section 9.5        Treatment of Indemnification Payments.  The provisions of
this Article IX are an integral part of the transactions contemplated by this
Agreement and without these provisions the Investors would not have entered into
this Agreement and the obligations of the Company under this Article IX shall
constitute an allowed administrative expense of the Company under
sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code.
 
Section 9.6        Survival of Representations and Warranties and Covenants.  No
representations, warranties, covenants or agreements made in this Agreement by
the Company or any Investor shall survive the Effective Date except for
covenants and agreements that by their terms are to be satisfied after the
Effective Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.
 
 
 
84

--------------------------------------------------------------------------------

 
ARTICLE X
 
TERMINATION
 
Section 10.1      Termination Rights.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Effective Date:
 
(a)           by mutual written consent of the Debtors and Requisite Investors;
 
(b)           by the Debtors upon written notice to each Investor, or by the
Requisite Investors by written notice to the Company if:
 
(i)            any Law or Order has been enacted, adopted or issued by any
Governmental Entity, pursuant to applicable law or any change in law, that
operates to prevent, restrict or alter the implementation of the Plan, the
Rights Offering or the transactions contemplated by this Agreement;
 
(ii)           the Bankruptcy Court has determined not to approve the Plan;
 
(iii)          the Effective Date has not occurred by 11:59 p.m. (Central time)
on December 31, 2014 (as may be extended in accordance with the provisos to this
Section 10.1(b)(iii), the “Outside Date”); provided, that if (1) all of the
conditions set forth in Section 8.1(i), Section 8.1(j) and
Section 8.1(k) (collectively, the “Approval Conditions”) have not been satisfied
but still could be satisfied and (2) the Requisite Investors deliver to the
Company a written request for an extension of the Outside Date to satisfy the
Approval Conditions, the Outside Date may be extended until 11:59 p.m. (Central
time) on the date that is sixty (60) days after the entry of the Confirmation
Order by the Bankruptcy Court or, if such Confirmation Order is stayed, until
11:59 p.m. (Central time) on the date that is sixty (60) days, less that number
of days that elapsed during the period after the Confirmation Order was entered
and before such Confirmation Order was stayed, but in no event less than five
(5) Business Days following the date that such stay is vacated; and provided,
further, that if (1) the Company determines,  that additional time prior to
December 31, 2014 and prior to the Effective Date as a result of the matters
described in Section 7.24 is required to file the SEC Reports or prepare
additional restatements of the Company’s financial statements contained in the
Company SEC Documents to satisfy Section 8.1(z)(v), and provides notice to the
Investors of the same prior to December 6, 2014 and (2) all conditions to the
Investors’ obligations in Section 8.1 have been satisfied as of 11:59 p.m.
(Central time) on December 31, 2014 except for Section 8.1(z)(v), the Outside
Date shall be extended to the earlier of (A) the first day that any conditions
in Section 8.1 (other than Section 8.1(z)(v)) are not satisfied or (B) 11:59
p.m. (Central time) on February 28, 2015.
 
(iv)          any of the Chapter 11 Proceedings shall have been dismissed or
converted to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy
Court has entered an order in any of the Chapter 11 Proceedings appointing an
examiner with expanded powers or a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code;
 
(c)           by the Requisite Investors by written notice to the Company if:
 
 
85

--------------------------------------------------------------------------------

 
(i)            any inquiry, investigation (whether formal or informal) or other
proceeding has been commenced by any Governmental Entity pursuant to applicable
laws in relation to the Company or any of its Subsidiaries or any of its or its
Subsidiaries’ officers or managers which could prevent, restrict or alter the
implementation of the Plan, the Rights Offering or the transactions contemplated
by this Agreement or the Plan;
 
(ii)           a Material Adverse Change (including by reason of any catastrophe
of national or international consequence affecting the Company and its
Subsidiaries) has occurred after the date of this Agreement;
 
(iii)          an “Event of Default” or “Default” (each as defined in the DIP
Credit Agreement), or breach by the Company or any of its Subsidiaries of the
Final Order relating to the DIP Credit Agreement entered by the Bankruptcy Court
on April 25, 2014, has occurred and is continuing and has not been waived by the
DIP Lenders pursuant to the DIP Credit Agreement;
 
(iv)          any of the BCA Approval Order, Plan Solicitation Order or
Confirmation Order is reversed, stayed, dismissed, vacated, reconsidered or is
modified or amended after entry without the prior written consent of the
Requisite Investors;
 
(v)           any of this Agreement, the DIP Credit Agreement, Rights Offering
Procedures, Disclosure Statement, Plan or any documents related to the Plan,
including notices, exhibits, annexes, schedules or appendices, or any of the
other Transaction Agreements is amended or modified without the prior written
consent of the Requisite Investors;
 
(vi)          the Debtors or their Subsidiaries have breached or failed to
perform in any material respect any of the representations, warranties or
covenants or other agreements contained in this Agreement or any such
representation or warranty shall have become inaccurate and such breach, failure
to perform or inaccuracy would, individually or in the aggregate, cause a
condition set forth in Sections 8.1(m), 8.1(n) or 8.1(p) not to be satisfied,
(ii) such breach, failure to perform or inaccuracy has not been cured or is
incapable of being cured by the third (3rd) Business Day after receipt of
written notice thereof by the Ad Hoc Counsel;
 
(vii)         there exists a failure to accomplish any or all of the conditions
to consummation of the Plan;
 
(viii)        the Exit Financing is not consummated and the proceeds thereof
have not been received by the Company by the Outside Date;
 
(ix)          the Bankruptcy Court has not entered the BCA Approval Order on or
before 5:00 pm (Central time) on the date that is twenty one (21) days after the
date hereof;
 
(x)           the Bankruptcy Court has not entered the Plan Solicitation Order
approving the Disclosure Statement on or before 5:00 pm (Central time) on the
date that is forty five (45) days after the date hereof;
 
 
86

--------------------------------------------------------------------------------

 
(xi)           the Certification Forms are not mailed to the holders of
Financial Claims within three (3) days after the Bankruptcy Court has entered
the Rights Offering Procedures Order; provided, that the Requisite Investors
shall not be entitled to terminate this Agreement pursuant to this
Section 10.1(c)(xi) at any time after such Certification Forms have been mailed
to the holders of Financial Claims;
 
(xii)          if the Debtor’s exclusive right to propose a plan of
reorganization expires or is terminated by the Bankruptcy Court;
 
(xiii)         (A) there shall have been a Change of Recommendation, or (B) the
Company shall have entered into an Alternate Transaction Agreement;
 
(xiv)        at any time after the Outside Date, as such date may be extended as
described in Section 10.1(b)(iii);
 
(xv)         at any time after the date which is fifty (50) days after the date
of this Agreement if the Committee has not provided a letter supporting the Plan
for inclusion in materials sent to holders of Trade Claims pursuant to the Plan
Solicitation Order; or
 
(xvi)        the Bankruptcy Court has not entered the Confirmation Order on or
before 5:00 pm (Central time) on December 10, 2014.
 
(d)           by the Debtors upon written notice to each Investor:
 
(i)            any Investor (or Related Purchaser or Permitted Claim Transferee,
as applicable) shall have breached or failed to perform in any respect any
representation, warranty, covenant or other agreement made by such Investor in
this Agreement (or a Related Purchaser Certificate or Commitment Joinder
Agreement, as applicable) or any such representation or warranty shall have
become inaccurate and such breach, failure to perform or inaccuracy would,
individually or in the aggregate, cause a condition set forth in
Section 8.3(f) or Section 8.3(g) not to be satisfied, and (ii) such breach,
failure to perform or inaccuracy is not cured by such Investor (or Related
Purchaser or Permitted Claim Transferee, as applicable by the tenth (10th)
Business Day after receipt of written notice thereof from the Company; provided,
that, the Debtors shall not have the right to terminate this Agreement pursuant
to this Section 10.1(d)(i) if they are then in breach of this Agreement; or
 
(ii)           if following completion of the Auction the Company enters into
any Alternate Transaction Agreement with respect to the Successful Bid selected
at the Auction and the Investors are not the Successful Bidder; provided, that
the Debtors may only terminate this Agreement under the circumstances set forth
in this Section 10.1(d)(ii) if: (A) the Debtors have not breached any of their
obligations under Section 7.10, (B) the Board has determined in good faith,
after consultation with its outside legal counsel, its independent financial
advisor and the Committee, that such Successful Bid constitutes a Superior
Transaction and that failure to take such action would be inconsistent with the
directors’ fiduciary duties under applicable Law and (C) concurrently with such
termination, the Company pays any unpaid Expense Reimbursement pursuant to
Section 4.3.
 
 
87

--------------------------------------------------------------------------------

 
Section 10.2      Alternate Transaction Termination.  The Company and the other
Debtors shall pay liquidated damages for the destruction of a capital asset in
an amount equal to three million seven hundred and fifty thousand dollars
($3,750,000) (the “Termination Payment”) to the Investors or their designees
based upon the respective pro rata share of Term B Loans held by such Investors
on the date of payment, by wire transfer of immediately available funds to such
accounts as the Investors may designate in writing if this Agreement is
terminated as follows:
 
(a)           if the Requisite Investors shall terminate this Agreement pursuant
to Section 10.1(c)(xiii)(B), the Debtors shall pay the Termination Payment on
the date of consummation of any Alternate Transaction;
 
(b)           if the Debtors shall terminate this Agreement pursuant to
Section 10.1(d)(ii), the Debtors shall then pay the Termination Payment on the
date of consummation of any Alternate Transaction;
 
(c)           if this Agreement shall be terminated (a) pursuant to
Section 10.1(b) (other than clause (i) or (ii) of Section 10.1(b)) or (b) by the
Requisite Investors pursuant to Section 10.1(c) (other than clauses (ii), (ix),
(x), (xii), or (xvi) of Section 10.1(c)), and, within twelve (12) months after
the date of such termination (A), any of the Debtors execute a definitive
agreement with respect to, or consummate, an Alternate Transaction or (B) the
Bankruptcy Court approves or authorizes an Alternate Transaction, which, in
either case, would be a Superior Transaction under clause (b) of the definition
of Superior Transaction set forth in Article I of this Agreement, then the
Debtors shall pay the Termination Payment (to the extent not previously paid) on
the date of consummation of such Alternate Transaction.
 
Section 10.3      Effect of Termination.  Upon termination under this Article X,
all rights and obligations of the Parties shall terminate without any liability
of any Party to any other Party except (i) the provisions of the covenants and
agreements made by the Parties herein under Article IV (Premiums and Expenses),
this Article X (Termination) and Article XI (General Provisions) will survive
termination of this Agreement and shall remain in full force and effect, in each
case, until such obligations have been satisfied in accordance with their terms,
(ii) nothing in this Section 10.3 shall relieve any Party from liability for its
gross negligence or any willful or intentional breach of this Agreement.  For
purposes of this Agreement, “willful or intentional breach” shall mean a breach
of this Agreement that is a consequence of an act undertaken by the breaching
party with the knowledge that the taking of such act would, or would reasonably
be expected to, cause a breach of this Agreement.
 
ARTICLE XI
 
GENERAL PROVISIONS
 
Section 11.1      Notices.  All notices and other communications in connection
with this Agreement will be in writing and will be deemed given (and will be
deemed to have been duly given upon receipt) if delivered personally, sent via
electronic facsimile or email (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an
 
 
88

--------------------------------------------------------------------------------

 
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as will be specified by like notice):
 
 
 
 
(a)
If to the Company or the Debtors:
       
Global Geophysical Services, Inc.
 
13927 South Gessner Road
 
Missouri City, TX 77489
 
Facsimile:
(713) 808-7810
 
Email:
james.brasher@GlobalGeophysical.com
   
sean.gore@GlobalGeophysical.com
 
Attention:
James Brasher
   
Sean Gore
       
with a copy (which shall not constitute notice) to:
     
Baker Botts L.L.P.
 
910 Louisiana Street
 
Houston, TX 77002-4495
 
Facsimile:
(713) 229-7710
 
Email:
joe.poff@bakerbotts.com
   
luckey.mcdowell@bakerbotts.com
 
Attention:
Joe S. Poff
   
C. Luckey McDowell
     
(b)
If to any Investor:
         
To the address set forth opposite such Investor’s name on
 
Schedule 1
     
with a copy (which shall not constitute notice) to:
     
Akin Gump Strauss Hauer & Feld LLP
 
One Bryant Park
 
New York, New York 10036
 
Facsimile:
(212) 872-1002
 
Email:
apreis@akingump.com
   
tfeuerstein@akingump.com
 
Attention:
Arik Preis
   
Tony Feuerstein
   
(c)
If to the Ad Hoc Counsel:

 
  
 
 
89

--------------------------------------------------------------------------------

 
 
 

 
Akin Gump Strauss Hauer & Feld LLP
 
One Bryant Park
 
New York, New York 10036
 
Facsimile:
(212) 872-1002
 
Email:
apreis@akingump.com
   
tfeuerstein@akingump.com
 
Attention:
Arik Preis
   
Tony Feuerstein
   
(d)
If to the Committee:
       
Greenberg Traurig, LLP
 
MetLife Building
 
200 Park Avenue
 
New York, NY 10166
 
Facsimile:
(212) 805-9375
 
Email:
MitchellN@gtlaw.com
 
Attention:
Nancy A. Mitchell

 
Section 11.2      Assignment; Third Party Beneficiaries.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and Requisite Investors, other than an
assignment by an Investor in accordance with Section 3.5 (Designation and
Assignment Rights), Section 7.13(d) (Transfer of Votable Claims),
Section 11.7 (Waivers and Amendments; Rights Cumulative) or any other assignment
expressly permitted by a provision of this Agreement and any purported
assignment in violation of this Section 11.2 shall be void ab initio.  Except as
provided in Article IX with respect to the Indemnified Persons, this Agreement
(including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any Person other than the Parties any
rights or remedies under this Agreement.
 
Section 11.3      Prior Negotiations; Entire Agreement.
 
(a)           This Agreement (including the agreements attached as Exhibits to
and the documents and instruments referred to in this Agreement) constitutes the
entire agreement of the Parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement (including but not limited to
the Plan Term Sheet).
 
(b)           Notwithstanding anything to the contrary in the Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto) or an affirmative
vote to accept the Plan submitted by any Investor, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Investors under this Agreement unless
such alteration, amendment or modification has been made in accordance with
Section 11.7.
 
 
90

--------------------------------------------------------------------------------

 
Section 11.4      GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS RULES THEREOF, AND TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.  THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS
AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY
COURT.  THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE BANKRUPTCY COURT.  EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM
ANY LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR
OTHER PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM.  THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING
BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
 
Section 11.5      WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.
 
Section 11.6      Counterparts.  This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
 
Section 11.7      Waivers and Amendments; Rights Cumulative.
 
(a)           Except as expressly provided in this Section 11.7, this Agreement
may be amended, modified, superseded, restated or changed only by a written
instrument signed by the Debtors and the Requisite Investors, and subject, to
the extent required, to the approval of the Bankruptcy Court; provided, that
(a) any Investor’s prior written consent shall be required for any amendment
that would, directly or indirectly:  (i) modify such Investor’s rights under
Section 3.2 to participate in the DIP Conversion based on its pro rata share of
outstanding principal of Term B Loans, (ii) increase the portion of the DIP
Facility Claims that would be converted to New Common Stock in the DIP
Conversion, (iii) increase or decrease the aggregate number of shares of New
Common Stock to be offered pursuant to the Rights Offering or (iv) have a
materially adverse and disproportionate effect on such Investor and (b) the
prior
 
 
91

--------------------------------------------------------------------------------

 
written consent of each Investor shall be required for any amendment to the
definition of “Requisite Investors.”
 
(b)           The terms and conditions of this Agreement (other than the
conditions set forth in Section 8.1 and Section 8.3 the waiver of which shall be
governed solely by Article VIII) may be waived (x) by the Company or the Debtors
only by a written instrument executed by the Company and (y) by the Investors
only by a written instrument executed by all of the Investors, and subject in
each case, to the extent required, to the approval of the Bankruptcy Court.
 
(c)           No delay on the part of any Party in exercising any right, power
or privilege pursuant to this Agreement will operate as a waiver thereof, nor
will any waiver on the part of any Party of any right, power or privilege
pursuant to this Agreement, nor will any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.
 
(d)           Except as otherwise expressly provided in this Agreement
(including Section 11.9), the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at law or in equity.
 
Section 11.8      No Presumption Against Drafting Party.  The Parties have
participated jointly in negotiating and drafting this Agreement. In the event
that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Agreement.
 
Section 11.9      Specific Performance; Limitation on Remedies.
 
(a)           Each Debtor and each Investor acknowledges and agrees that, in the
event any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached (including any provision requiring the
payment of all or a portion of the Commitment Premium, Termination Payment
and/or the Expense Reimbursement), (i) the Parties may not have an adequate
remedy at law in the form of money damages and (ii) in addition to any other
rights and remedies existing in its favor, the Parties shall have the right to
bring an action to enforce specifically the terms and provisions of this
Agreement and to obtain an injunction, injunctions or any form of equitable
relief to prevent breaches of this Agreement without the necessity of posting a
bond.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, the Debtors acknowledge and agree that no Person other than the
Investors and their permitted assignees shall have any obligation under this
Agreement and that, notwithstanding that the Investors (or any of their
permitted assignees) may be a partnership or limited liability company, no
recourse under this Agreement, the Plan or any documents or instruments
delivered in connection herewith or therewith shall be had against any Related
Party of the Investors (or any of their permitted assignees) based upon the
relationship of such Related Party to any Investor, whether by or through
attempted piercing of the corporate (or limited liability company or
 
 
 
92

--------------------------------------------------------------------------------

 
limited liability partnership) veil the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, or otherwise,
it being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any such Related
Party, as such, for any obligations of the Investors (or any of their permitted
assignees) under this Agreement, the Plan or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of, or by reason of such obligation or their creation.
 
Section 11.10    Damages.  Notwithstanding anything to the contrary in this
Agreement, (i) the liabilities and obligations of any Investor under this
Agreement shall be several and not joint and (ii) none of the Parties will be
liable for, and none of the Parties shall claim or seek to recover, any
punitive, special, indirect or consequential damages or damages for lost
profits.  A breach by any of the Investors shall not in any way relieve the
Debtors of their obligations under this Agreement with respect to any of the
non-breaching Investors.
 
Section 11.11    No Reliance.  No Investor or any of its Related Parties shall
have any duties or obligations to the other Investors in respect of this
Agreement, the Plan or the transactions contemplated hereby or thereby.  Without
limiting the generality of the foregoing, (a) no Investor or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Investors, (b) no Investor or any of its Related Parties shall have any duty to
take any discretionary action or exercise any discretionary powers on behalf of
any other Investor, (c) (i) no Investor or any of its Related Parties shall have
any duty to the other Investors to obtain, through the exercise of diligence or
otherwise, to investigate, confirm, or disclose to the other Investors any
information relating to the Debtors or any of their Subsidiaries or Joint
Ventures that may have been communicated to or obtained by such Investor or any
of its Affiliates in any capacity and (ii) no Investor may rely, and confirms
that it has not relied, on any due diligence investigation that any other
Investor or any Person acting on behalf of such other Investor may have
conducted with respect to the Company or any of its Affiliates or Subsidiaries
or any of their respective securities and (d) each Investor acknowledges that no
other Investor is acting as a placement agent, initial purchaser, underwriter,
broker or finder.
 
Section 11.12    Publicity.  At all times prior to the Effective Date or the
earlier termination of this Agreement in accordance with its terms, the Debtors
and  Investors shall consult with each other prior to issuing any press releases
(and provide each other a reasonable opportunity to review and comment upon such
release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement and the Plan, and the Debtors may
not issue any such press releases or such other public announcements with
respect to the transactions contemplated by this Agreement and the Plan without
the consent of the Requisite Investors (such consent not to be unreasonably
withheld, conditioned or delayed), it being understood that nothing in this
Section 11.12 shall prohibit any Party from filing any motions or other
pleadings or documents with the Bankruptcy Court in connection with the Chapter
11 Proceedings, provided that such motion, pleading or document is not
inconsistent with this Agreement.
 
Section 11.13    Effectiveness.  This Agreement is expressly contingent on, and
shall automatically become effective on such date as both (a) the BCA Approval
Order has been entered by the Bankruptcy Court and (b) each Party to this
Agreement (other than the
 
 
93

--------------------------------------------------------------------------------

 
Committee) has executed this Agreement; provided, that notwithstanding the
foregoing, between the date hereof and the date that the Bankruptcy Court holds
a hearing for the BCA Approval Order, the Debtors may not reject, terminate or
repudiate this Agreement; provided, further, that (i) the Debtors’ obligations
under ‎Section 7.1 and ‎Section 7.2 shall be effective and in full force and
effect upon the execution of this Agreement by the Parties (other than the
Committee) and (ii) notwithstanding anything in this Agreement to the contrary,
Section 7.13(b) of this Agreement shall only be effective upon delivery by the
Committee of its signature counterpart to this Agreement.
 
Section 11.14    Settlement Discussions.  This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties.  Nothing herein shall be deemed an admission of any kind.  Pursuant to
section 408 of the U.S. Federal Rule of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent that this
Agreement is filed with, or disclosed to, the Bankruptcy Court in connection
with the Chapter 11 Proceedings.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
94

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
                           
By:
/s/ Sean M. Gore
   
Name:
Sean M. Gore
   
Title:
Senior Vice President and Chief Financial Officer
                           
AUTOSEIS DEVELOPMENT COMPANY
                           
By:
/s/ Sean M. Gore
   
Name:
Sean M. Gore
   
Title:
Senior Vice President and Chief Financial Officer
                           
AUTOSEIS, INC.
                           
By:
/s/ Sean M. Gore
   
Name:
Sean M. Gore
   
Title:
Senior Vice President and Chief Financial Officer
                   
GGS INTERNATIONAL HOLDINGS, INC.
                           
By:
/s/ Sean M. Gore
   
Name:
Sean M. Gore
   
Title:
Senior Vice President and Chief Financial Officer
                         

 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
ACCRETE MONITORING, INC.
   
(formerly known as GLOBAL MICROSEISMIC SERVICES, INC.),
                   
By:
/s/ Sean M. Gore
   
Name:
Sean M. Gore
   
Title:
Senior Vice President and Chief Financial Officer
                   
GLOBAL GEOPHYSICAL EAME, INC.
   
(formerly known as GGS LEASE CO., INC.,
   
formerly known as PAISANO LEASE CO., INC.)
                           
By:
/s/ Sean M. Gore
   
Name:
Sean M. Gore
   
Title:
Senior Vice President and Chief Financial Officer
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE LOAN FUNDING LLC
                           
By:
/s/ Robert Healey
   
Name:
Robert Healey
   
Title:
Authorized Signatory
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
PEAK6 ACHIEVEMENT MASTER FUND LTD.
           
By: PEAK6 ADVISORS LLC, its investment manager
                           
By:
/s/ Joseph Scoby
   
Name:
Joseph Scoby
   
Title:
CEO
         

 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC
                           
By:
/s/ Peter Benoist
   
Name:
Peter Benoist
   
Title:
Managing Director
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
WINGSPAN MASTER FUND, LP
   
By WINGSPAN GP, LLC, as its general partner
                           
By:
/s/ Peter Bio
   
Name:
Peter Bio
   
Title:
Authorized Signatory
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THIRD AVENUE TRUST, on behalf of THIRD AVENUE FOCUSED CREDIT FUND
                           
By:
/s/ Vincent J. Dugan
   
Name:
Vincent J. Dugan
   
Title:
Chief Financial Officer
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CWD OC 522 MASTER FUND, LTD.
                           
By:
/s/ David Koenig
   
Name:
David Koenig
   
Title:
Authorized Signatory
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.
                           
By:
/s/ David Koenig
   
Name:
David Koenig
   
Title:
Authorized Signatory
         

 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
LITESPEED MASTER FUND LTD.
                           
By:
/s/ Jamie Zimmerman
   
Name:
Jamie Zimmerman
   
Title:
           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF AUTOSEIS, INC. ET AL.
                                           
By:
     
Name:
     
Title:
   

 
 
 
 
 
 
 
 
[Signature Page to Backstop Agreement]

--------------------------------------------------------------------------------
